PETROLEUM AGREEMENT
BY AND AMONG
GOVERNMENT OF THE REPUBLIC OF GHANA

GHANA NATIONAL PETROLEUM CORPORATION

GNPC
GNPC EXPLORATION AND PRODUCTION COMPANY LIMITED

HERITAGE EXPLORATION AND PRODUCTION GHANA LIMITED

HERITAGE
aad

=
—
a oe

BLUE STAR EXPLORATION GHANA LIMITED
BLUESTAR:

EXFLOAMAFION

IN RESPECT OF
Offshore South-West Tano Block

18™ JULY, 2014

ARTICLE

m

TABLE OF CONTENTS

DEFINITIONS

SCOPE OF THE AGREEMENT, INTERESTS
OF THE PARTIES AND CONTRACT AREA

EXPLORATION PERIOD

MINIMUM EXPLORATION PROGRAMME
RELINQUISHMENT

JOINT MANAGEMENT COMMITTEE

OBLIGATIONS OF CONTRACTOR AND GNPC;
RIGHTS OF CONTRACTOR

COMMERCIALITY

SOLE RISK ACCOUNT

SHARING OF CRUDE OIL

MEASUREMENT AND PRICING OF CRUDE OIL
TAXATION AND OTHER IMPOSTS

FOREIGN EXCHANGE TRANSACTIONS

SPECIAL PROVISIONS FOR NATURAL GAS
DOMESTIC SUPPLY REQUIREMENT (CRUDE OIL}
INFORMATION AND REPORTS: CONFIDENTIALITY

INSPECTION, SAFETY AND ENVIRONMENTAL
PROTECTION

ACCOUNTING AND AUDITING

TITLE TO AND CONTROL OF GOODS AND EQUIPMENT
PURCHASING AND PROCUREMENT

EMPLOYMENT AND TRAINING

PAGE
ARTICLE
22.
23.
24.

25.
26,
27;

ANNEX 1
ANNEX 2
ANNEX 3
ANNEX 4

PAGE

FORCE MAJEURE 79
TERM AND TERMINATION 81
CONSULTATION, ARBITRATION AND
INDEPENDENT EXPERT 85
ASSIGNMENT 88
MISCELLANEOUS 80
NOTICE 94

= CONTRACT AREA

ACCOUNTING GUIDE
= CONFIDENTIALITY AGREEMENT
- SAMPLE AOE CALCULATION
THIS PETROLEUM AGREEMENT, made this 18* day of July by and among
the Government of the Republic of Ghana (hereinafter referred to as the “State™),
represented by the Minister for Energy and Petroleum (hereinafter referred to as the
“Minister”), the Ghana National Petroleum Corporation, a public corporation
established by the Ghana National Petroleum Corporation Act, 1983 PNDCT. 64
(hereinafter referred to as “GNPC"), Blue STAR Exploration Ghana Limited, a
company incorporated under the laws of Ghana (CB-1 192), whose registered office
is located at Apartment No.7, Chukka Block, Polo Leights, Airport Residential
Area, Accra, Ghana (hereinafter referred to as “Blue STAR”), Heritage Exploration
and Production Ghana Limited a company incorporated under the laws of Ghana
(Registration Number C$427552014), whose registered office ts lovated at C:374/3
Coconut Avenue, Asylum Down, Accra, Ghana (hereinafter referred w as
(“Heritage”) and GNPC Exploration and Production Company Limited, a company
incorporated in Ghana and having its registered office at Petroleum House. Harbour
Road, Tema (hereinafter relerred to as “Explorea™),

1. All Petroleum existing in its natural state within Ghana is the property of the
Republic of Ghana and held in trust by the State on behalf of the people of
Ghana.

rs In accordance with the Petroleum Law, the Minister has prepared a relerence
map showing areas of potential petroleum fields within the jurisdiction of
Ghana, divided! into numbered areas and each of which is described as a
“Block”.

3. GNPC has by virtue of the Petroleum Law the right to undertake Exploration.
Development and Production of Petroleum over all Blocks declared by the
Minister to be open for Petroleum Operations.

4, GNPC is Lurther authorised to enter into association by means of a Petroleum
Agreement with a contractor for the purpose of Exploration, Development and
Production of Petroleum.

5, The Contract Area that is the subject matter of this Petroleum Agreement has
been declared open for Petroleum Operations by the Minister and the State
desires to encourage and promote Exploration, Development and Production
within the said area, ‘The State assures Contractor that alt of said area is within
the jurisdiction of Ghana.

6. Contractor, haying the financial ability, technical competence and professional
skills necessary for carrying out the Petroleum Operations herein deseribed,

Mts
4)

9,

10.

desires to associate with GNPC in the Exploration for, and Development and
Production of, the Petroleum resources of the said area.

Contractor shall comply with all the applicable laws of Ghana, in effect from
time to time, including without limitation any regulations, policies or directives
issued by or other acts of the Petroleum Commission pursuant to the Petroleum
Commission Act, 2011 (Act $21), as the same may be amended from time to
time.

The Parties are committed to providing qualified Ghanaian nationals
employment at all levels in the Petroleum industry, including technical,
administrative and managerial positions, and Contractor accordingly commits
to providing and supporting a programme of taining for Ghanaian nationals as
an integral part of this Agreement,

GNPC has aspirations of building operatorship capacity within a period of
fifteen (15) years from the Effective Date of this Agreement. Without
prejudice to the rights of the Parties under this Agreement, Contractor is
committed to supporting GNPC to develop its institutional capacity to cnable
GNPC to fulfill its aspirations and to set up a joint operating company to be owned
by Lixplorco, Blue SPAR and Lleritage,

The Parties are committed to providing an annual local content plan in line
with State policy and Local Content Regulations, for fulfilling the applicable
Ghanaian content requirements with respect to the provision of goods and
services.

NOW THEREFORE, in consideration of the mutual covenants herein contained, it is
hereby agreed and declared as follows:

ME

2
ARTICLE 1
DEFINITIONS

Li In this Agreement:

Ll “Accounting Guide” means the accounting guide which is attached hereto as
Annex 2 and made a part hereof:

1.2 “Additional Interest” means the additional interest of GNPC provided in Article
2.5

1.3 “Affiliate” means any person. whether a natural person, corporation, partnership,
unincorporated association or other entity which directly, or indirectly through
one ur nore intermediaries, controls, or is controlled by, or is under common
control with a Party. For this purpose control means the direct or indirect
ownership of in aggregate fifty percent (50%) or more of voting capital or yoting
rights of the entitlement (directly or indirectly) to appoint a majority of the
directors or equivalent management body of, or to direct the policies or
operations of the other entity;

14 “Agreement” means this Agreement between the State, GNPC and Contractor,
and includes the Annexes attached herelo in each case as inay be amended by
mutual written agreement [rom time to time:

\.5 “Appraisal” means operations or activities carried out pursuant to an Appraisal
Programme following a Discovery of Petroleum for the purpose of delineating
the accumulations of Petroleum to which that Discovery relates in terms of
thickness and lateral extent and estimating the quantity of recoverable Petroleum
therein and ull operations or activities to resolve uncertainties required for
determination of a Commercial Discovery;

|.4 “Appraisal Programme” means a programme approved by the Petrolcwn
Commission pursuant ta Article 8.5 for the conduct of Appraisal:

17 “Appraisal Well” means a well drilled pursuant to an Appraisal Programme:

1.8 “Associated Gas” mcans Natural Gas produced from a well in assuciation with
Cmde Oil:

1.9 “Barrel” means a quantity or unit of Crude Oil equal to forty-two (42) United
States pallons at a temperature of sixty (60} degrees Fahrenheit and at fourteen
and sixty-five one-hundredtbs per square inch at atmospheric(14.65  psia)
pressure;

1.10) “Bloek™ means an area of approximately 685 square kilometres depicted on the
reference map prepared by the Minister in accordance with the provisions of the

Petroleum Law; " ‘
BES
»
|,11 “Business Day” means a day on which banks are open for business in London,
New York and Accra;

1.12. “Calendar Year” means the period of twelve (12) Months of the Gregorian
valendar, commencing on January 1 and ending on the succeeding December 31;

1.13. “Carried Interest” means an interest held by GNPC, pursuant to this Agreement
in respect of which Contractor pays for the conduct of Petroleum Operations as
set out in this Agreement, without any entitlement to reimbursement from GNPC;

1.14 “Commercial Discovery” means a Discovery which is determined to be
commercial in accordance with the provisions of Article $ of this Agreement,

1.15 “Commercial Production Period” means in respect of cach Development and
Production Area the period from the Date of Commencement of Commercial
Production until the termination of this Agreement or earlier relinquishment of
such Development and Production Area:

1.16 “Contract Area” means the area of approximately one hundred and seventy-five
kilometres squared (175 km”) covered by this Agreement in which Contractor is
authorised in association with GNPC to explore for, develop and produce
Petroleum, which is described in Annex | attached hereto and made a part of this
Agreement, but excluding any portions of such area in respect of which
Contractor's tights hereunder are from time co time relinquished or surrendered
pursuant to this Agreement:

1.17 “Contractor” means, collectively Blue STAR, Explorco and Heritage and their
respective permitted successors and assignees and cach of Blue STAR, Exploreo
and Heritage, individually a “Contractor Party” as the context may require:

1.18 “Contract Year” means a period of uvelve (12) calendar Months, commencing
on the Elfective Date or any anniversary thereoly

1.19 “Crude Oil” means hydrocarbons which are liquid at fourteen and sixty-five one-
hundredths per square inch at atmospheric pressure (14.65 psia) and sixty (60)
degrees Fahrenheit and includes condensates and distillates obtained from
Natural Gas:

1.20 “Date of Commencement of Commercial Production” means, in respect of
cach Development and Production Area, the dale on which production of
Petroleum under a programme of regular production, lifting and sale commences
as defined in a Development Plan:

121 “Date of Commercial Discovery” means the date referred to in Article 8.15;

1.22 “Development” or “Development Operations” means the following activities
carried out in connection with a Development Plan: the building and installation
of facilities for Production, including drilling of Development Wells, construction
and installation of equipment, pipelines. facilities. plants and systems. in and
outside the Contract Area, which are required for achieving Production,

Bet hh
1.24

1.27

1,28

1.29

1.30

treatment, transport, slorage and lifling of Petroleum, and preliminary Production
activities carricd out prior to the Date of Commencement of Commercial
Production, including all related planning and administrative work, and may also
include the construction and installation of approved secondary and tertiary
recovery systems;

“Development Costs” means allowable Petroleum Costs incurred in
Development Operations;

“Development and Production Area” means that portion of the Contract Area
reasonably determined by the JMC (or by GNPC if of a Sole Risk Operation
pursuant to Article 9) on the basis of the available seismic and well data to cover
the areal extent of an accumulation or accumulations of Petroleum constituting a
Cominercial Discovery, enlarged in area by ten percent (10%), such enlargement
to extend uniformly around the perimeter of such accumulation:

“Development Period” means in respect of cach Develupment and Production
Area, the period from the Date of Commercial Discovery until the Date of
Commencement of Commercial Production;

“Development Plan” means the plan for development of a Commercial
Discovery prepared by Contractor in consultation with the JMC and approved the
Minister pursuant lo Article 8;

“Development Well” means a well drilled in avcordance with a Development
Plan for producing Petroleum including wells for pressure maintenanee or lor
increasing the Production rate;

“Discovery” means finding within a well at the end of drilling under Exploration
Operations (an) accumulation(s) of Petroleum whose existence until that finding
was unproved by drilling, which is or can be recovered at the surface in a flow
measurable by conventional international petroleum industry testing methods
{and in the case of water depths greater than four hundred (400) metres, including
Modular Formation Dynamics Testing {also referred to as “MDT” by
Schlumberger);

“Discovery Area” means that portion of the Contract Area, reasonably
determined by the JMC {or by GNPC if such area occurs as a result ol a Sole
Risk Operation pursuant to Article 9) on the basis of the available seismic and
well data. that covers the areal extent of the geological structure in which a
Discovery is made, A Discovery Area may be modified at any time by the IMC
(or by GNPC to the extent permitted by Article 9, ifapplicable), if justified on the
basis of new information, but may not be modified afier the date of completion of
the Appraisal Programme aud submissiun of a report under Article 8, 10;

“Discovery Date” means the date on which a Discovery Notice is issucd by
Contractor,

ed

7
1.34

136

1.38

1,39

140

\4l

“Discovery Notice” means a written notification of Discovery to the Minister,
Petroleum Commission and GNPC pursuant to Article 8 providing information
which shall include the name and lovation of the well from which the
accumulation(s) have been found, the depth interval(s), estimates of gross and net
pay thickness, stratigraphy, and type of reservoir and fluids encountered;

“Effective Date” shall have the meaning ascribed to it in Article 26,11:

“Exploration” or “Exploration Operations” means the search for Petroleum by
geological, geophysical and other methods and the drilling of Exploration Well(s}
and includes any activity in connection therewith or in preparation thereof and
any relevant processing and Appraisal work, including technical and economic
feasibility studies, that may be carried out to determine whether a Discovery of
Petroleum constitutes a Commercial Discovery:

“Exploration Costs” means allowable Petroleum Costs incurred, both within and
outside Ghana, in conducting Exploration Operations hereunder detennined in
accordance with the Accounting Guide attached hereto as Annex 2:

“Exploration Period” means the period commencing on the Effective Date and
continuing during the time provided for in Article 3.1 within which Contractor is
authorised to carry out Exploration Operations and shall include any periods of
extensions provided for in this Agreement. The period shall terminate with
Tespect to any Discovery Area on the Date of Commercial Discovery in respect of
such Discovery Arca:

“Exploration Phase” means any one of the Initial Exploration Period, the First
Extension Period or the Second Extension Period;

“Exploration Well” means a well drilled in the course of Lixploration Operations
conducted hereunder during the L’xploration Period:

“Extension Period” means cither of the First Extension Period or Second
Extension Periad, as applicable;

“Poree Majeure” means any event beyond the reasonable control of the Party
clainiing to be affected by such event which has not been brought about directly
or indirectly at its own instance or which has not been brought about directly or
indirectly at the instance of an Affiliate. Force Majeure events may include,
but are not limited to, acts of God, accidents, fires, explosions, earthquake,
storm. flood, hurricanes, tidal waves, cyclones, tornados, lightning or other
adverse weather conditions or any other natural disasters, war, acts of war, acts of
terrorism, embargo, blockade, riot, civil disorder, or strikes;

“Foreign National Employee” means an expatriate employee of Contractor. its
Affiliates, or its Subcontractors who is not a citizen of Ghana;

“Ghana” means the territory of the Republic of Ghana and includes rivers.
streams, water courses, the tercitorial sea, seabed and subsoil, the contiguous

i Al ‘
Me

4
zone, the exclusive economic zone, continental shelf, the airspace and all other
areas within the jurisdiction of Ghana;

1,42 “Gross Negligence” or “Wilful Misconduct” means any act, failure to act or
failure to exercise such minimum degree of care and pradence by a member of
the Senior Supervisory Personnel which was in reckless disregard of or wanton
indifference to the hannful conscquences thal the person knew, or should
reasonably have known, could result;

1.43. “Gross Production” means the total amount of Petroleum produced and saved
from a Development and Production Area during Production Operations which is
not used by Contractor in Petroleum Operations and is available for distribution
to the Parties in accordance with Article 10:

L.44 “Indigenous Ghanaian company” meuns a company incorporated under the
Companies Act (Act 179) of Ghana:

a) that has at least fifty-one percent of its equity owned by a citizen or
citizens olf Ghana; and

bi that has Ghanaian citizens holding at least eighty percent of senior
management positions and onc hundred pervent of non-managerial and
other positions:

1.45 “Initial Interest? means the interest of GNPC in all Petroleum Operations
provided lor in Article 2.4

146 “International Best Oil Field Practice” means uses and practices that are
generally accepted in the international petroleum industry as good, sale,
cconomical and efficient in exploring for, developing, producing. processing and
transporting Petroleum;

1.47 “Joint Management Committee (JMC)" means the committee established
pursuant to Article 6.1 hereol:

1.48 “Joint Operating Agreement” or “JOA” means an agreement or contract
among all of the Contractor Parties with respect to the Contract Arca and their
respective rights or obligations under this Agreement, as such agreement or
contract may be amended or supplemented from time to time:

1.49 *“LIBOR™ means the rale which the Ghana International Bank, London quotes or,
if the Ghana Internationa] Bank, London ceases to exist, then as published in the
Financial Times London or any successor thereto to be the London Interbank
offered rate (T.TROR) in the London Interbank Furodollar market on thirty (30)
day deposits, in effect on the last business day of the immediately preceding
Month. In the event that the Mrcaelal dimes Landen or successor thereto is not
published, the Parties shall endeavour lo agree or a source of certification for
LIBOR in reference to market practice. I the Parties are unable to agree on a
source of certification for LIBOR,. any Party may refer the matler lo a Sole Lixpert

BE

yl

1.50

L.57

1.58

1.62

1.63

for certification. [f the aforesaid rate is contrary to any applicuble usury law. the
rate of interest to be charged shall be the maximum rate permitted by such
applicable law;

“LNG” means Liquefied Natural Gas;

“Local Content Regulations” means the Petroleum (Local Content and Local
Participation} Regulations, 2013, LJ. 2204 as the same may be amended from
time to time;

“Market Price” means the market peice for Crude Oil realized by Contractor
under this Agreement as determined in accordance with Article 11.7 hereof;

“Minister” means Minister for Energy and Petroleum;

“Minimum Work Obligation” means the Contractor's obligations set forth in
Article 4.3a}(i) with respect to the Initial Exploration Period, Article 4.3(b)(i)
wilh respect to the Mirst Extension Period and Article 4.3{c)(0) with respect to the
Second Extension Period, as the case may he,

“Month” means a month of the Calendar Year;

“Natural Gas” means all hydrocarbons which are gaseous at fourteen and sixty-
five one-hundredths per square inch at atmospheric pressure and sixty (60)
degrees lahrenheit temperature and includes wet gas. dry gas and residue gas
remaining aller the extraction of liquid hydrocarbons from wet gas:

“Non-Associated Gas™ means Natural Gas produced from a well other than in
association with Crude Oil:

“Operatar” means the person as may be jointly proposed by all the Parties
and approved by the Minister, being either GNPC or an entity wholly owned
by Gyo or more Contractor Parties to conduct Petroleum Operations hereunder
on behalf of the Parties;

“Participating Interest” means the intcrest held by Contractor in accordance
with the provisions of Article 2.10;

“Party” means each of the State, GNPC, Explorco, Blue STAR or Heritage, as

the cuse may be:

“Paying Interest” means an interest held by GNPC in respect of which GNPC
pays for the conduct of Petroleum Operations as expressly provided for in Article
2.5;

“Petroleum” means Crude Oil or Natural Gas or a combination of both;

“Petroleum Commission” means a body established by an Act of Parliament

(Petroleum Commission Act, 2011) for the regulation and the management of the

utilization of petroleum resources in the upstream sector; ; (s
W's
1.64

1.66

1.67

1.68

1.69

“Petroleum Costs” means all expenditures made und costs incurred in
conducting Petroleum Operations hereunder determined in accordance with the
Accounting Guide attached hereto as Annex 2:

“Petroleum Income Tax Law” ineaus the Petroleum Income Tax Law, 1987
(PNDCL 188) as the same may be amended lront time to time;

“Petroleum Law” means the Petroleum (Exploration and Production) Law, 1984
(PNDCL, 84) as the same may he amended from time to time;

*Petroleumt Operations” oieans all activities, both in and outside Ghana,
relating to the Exploration for, Appraisal of, Development, Production, handling,
storage, processing and transportation to the Delivery Point. of Petrofeum
contemplated under this Agreement und includes Lxploration Operations,
Development Operations and Production Operations and all activilies in
connection therewith;

“Petroleum Product™ means any product derived from Petroleum by any
refining or other provess:

“Pre-Award Attachment” meuns any order, decree, injunction or other decision
{however designated) of any court, arbitral body or other competent authority
requested by a Party and issued prior to a final arbitral award issued pursuant to
Article 24 of this Agreement that attaches, seizes, freezes or otherwise restricts
the use or alienation of any property (whether tangible ar intangible) of the other
Party pending issuanve of the final arbitral award, whether such property is in the
possession or contro] of a Party or ol a third party;

“Production” or “Preduction Operations” means activitics, olher than
Exploration Operations or Development Operations, undertaken in order lo
extract, save, treat, measure, handle, store and transport (to the Delivery Point}
Petroleum (o storage andor loading points and to carry out any type of primary.
secondary or tertiary revovery operations, including recycling, recampression,
injection for maintenance of pressure and water [looding and all related activities
such as planning and administrative work and shall also include maintenance.
repair, abandonment or decommissioning and replacement of facilities, and well
workovers, conducted after the Date of Commencement of Commercial
Production of the respective Development and Production Area;

“Production Costs” means Petroleum Costs incurred in Production Operations:

“Proposed Appraisal Programme” means a draft of a programme for the
conduct of an Appraisal to be presented to the Petroleum Connnission for
approval:

“Quarter” means a period of three (3) Months, commencing January 1, April |,
July | or October] and ending March 31. June 30, September 3), or

December 31, respectively: w2: A

g
174

1.79

1.80

“Senior Supervisory Personnel” means. with respect to a Party, any director or
officer of such Party, and any individual who functions for such Party or one of
its Affiliates at a management level equivalent or superior to any individual
functioning as such Party’s senior manager(s} who has authority over such
Party’s conduct of the Petroleum Operations in Ghana sullicient to direct the
manner in which such operations and activities are conducted, but excluding all
individuals functioning at a level below such functional manager;

“Sole Expert” means the person appointed to resolve a dispute pursuant to
Article 24 hereol

“Sole Risk” means an operation conducted at the sole cost, risk, expense and
liability of GNPC referred to in Article 9;

“Specified Rate means LIBOR plus one percent (1%);

“Standard Cubic Foot™ or “SCE” means the quantity of gas that occupies one
(1) cubic foul at 14.65 psia pressure and sixty (60) degrees lahrenheit
temperature;

“State” means the Government of the Republic of Ghana represented by the
Minister;

“Subcontractor” means a third party with whom GNPC or the Contractor has
entered into a contract for provisions of goods or services for or in connection
with Petroleum Operations:

“Termination” means termination of this Agreement pursuant to Article 23
hereof;

“Work Programme” means the annual plan for the conduct of Petroleum
Operations prepured pursuant tu Articles 6.4 and 6,5; and

“Year™ means a continuous twelve (12) Month period.

rt

SF
ARTICLE 2

SCOPE OF THE AGREEMENT, INTERESTS OF THE PARTIES

AND CONTRACT AREA

2.1

2.2

2.5

This Agreement provides for the Exploration for and Development and
Production of Petroleum in the Contract Area by GNPC in association with
Contractor,

Subject to the provisions of this Agreement, Contractor shall be responsible for
the execution of such Petroleum Operations as are required by the provisions of
this Agreement and, subject to Article 9, is hercby appointed the exclusive entity
to conduct Petroleum Operations in the Contract Area. In order that the Parties
may cooperate in the implementation of Petroleum Operations, GNPC and
Contractor shall establish a Joint Management Committee to conduct and manage
Petroleum Operations.

In the event that no Commercial Dissovery is made in the Contract Area or that
Gross Production achieved from the Contract Area is insulficient to fully
reimburse Contractor in accordance with the terms of this Agreement. then
Contractor shall bear its own lass; GNPC and the State shall have no obligations
whatsoever to Contractor in respect of such loss,

GNPC shall have a twelve percent (12%) Initial Interest in all Petroleum
Operations under this Agreement. With respect to all Exploration Operations and
Development Operations, the Initial Interest shall be a Carried Interest. With
respect to all Production Operations GNPC"s Initial Interest shall be a Paying
Interest.

In addition to the Initial Interest provided for in Article 2.4, GNPC shall have the
option in respect of each Development and Production Area to acquire an
Additional Interest of up to thirteen percent (13%) in the Petroleum Operations in
such Development and Production Area, by vontribuling the corresponding
proportionate share to all the Petroleum Costs incurred after the Date of
Commercial Discovery, in respect of such Development and Production Arca (or
make arrangements satisfactory to the Contractor to that effect). With respect to
all Development Operations and Production Operations, the Additional Interest
shall be a Paying Interest. GNPC shull notify the Contractor of the exercise of its
intention to acquire the Additional Interest within ninety (90) days of the Date of
Commercial Discovery and shall. as a condition precedent to such excreise.
provide a guarantee to Blue STAR and Heritage in a form satisfactory to Blue
STAR and Heritage for all expenditures attributable to such Additional Interest
incurred’ Tram the Date of Commercial Discovery, save that in respect of five
percent (54) Additional [Interest (such share being the “Financed Additional
Interest”), no guarantee shall be required lrom GNPC,

[f GNPC opts to take an Additional Interest as provided for in Article 2.5 then
within six (6) Months of the date of its cleetion, GNPC shall reimburse the

Le

Contractor for all expenditures attributable to GNPC'’s Additional Interest
incurred from the Date of Commercial Discovery to the date GNPC notifies the
Contractor of its election from the proceeds of the sales of GNPC*s cnlillement.
Such reimbursement shall include interest at a rate no higher than: (a) as relates
to each Contractor Party individually, the weighted average interest rate such
Contractor Party could obtain in respect of any third party debt financing
pursuant to which such Contractor (or its Affiliates) has financed any portion of
its Participating Interest or {b) if a Contractor has no third party debt financing,
the Specified Rate ((a) or (b) as applicable, the “Contractor Financing Rate”).
With respect to all Petroleum Costs incurred subsequent to the Date of
Commercial Discovery in any Development and Production Area, the Additional
Interest shall be a Paying Interest.

For the avoidance of doubt GNPC shall only be liable to contribute to Petroleum
Costs:

a) incurred in respect of Development Operations in any Developinent and
Production Area lo the extent only of any Additional Interest acquired in
such Development and Production Area under Article 2.5; and

b) incurred in respect of Production Operations in any Development und
Production Area both to the extent off

i) its twelve percent (12%) Initial Interest; and
ii) any Additional Lnterest acquired under Article 2.5.

GNPC may during the Exploration Period contribute to Petroleum Operations
by providing such relevant services as inty be specified by the JMC from time to
time. Prior to the provision of such services, and subject to JMC Approval,
Contractor must specify in writing whether GNPC is either to (i) be paid in cash
for such services by Contractor upon receipt of invoice from GNPC, or (ii) earn
credit for the costs of providing such services against GNPC’s share. if any, of
fulure Development andor Production Costs. The amount of costs to be
invoiced or credit eared by GNPC pursuant to this paragraph must be
approved by the JMC: prior to provision of the relevant services. and shall be at
fair market nites at which such services could be obtained under freely
competitive conditions at the time of such approval, Likewise, if the Contractor
provides services, it shall eam credit for the costs of providing such services in
accordance with the Accounting Guide.

Upon notifying Contractor of its decision to acquire an Additional Interest
pursuant to Article 2.5, provided that GNPC provides evidence in the form of a
notice to the Contractor that it has exercised its reasonable efforts in allempting to
raise such finances from other sources. GNPC may at the same time elect to have
Contractor advance Development Costs incurred in respect of the Financed
Additional Interest. Such advances shall be reimbursed with interest at the
Contractor Vinancing Rate applicable to each Contractor Party from the proceeds
“the s. ONPC's entitlement -

of the sales of GNPC's entitlement. BEY

1

2

b
2.10

2.11

Contractor’s Participating Interest in all Petroleum Operations and in all rights
under this Agreement shall be eighty-eight percent (88%), reduced
proportionately on each Contractor Party pro rala lo ils Parlicipating Interest. al
any given time and in any given part of the Contract Area by the exercise of the
option of Additional Interest of GNPC pursuant to Article 2.5 or the excreise of
the Sole Risk interest of GNPC pursuant to Article 9.

For the avoidance of doubt, the Participating Interest shall be divided as at the
Effective Date as follows:

a) llerilage shall hold a thirty nine decimal point six percent (39.6%)
Participating Interest:

b} Blue Star shall hold a thity nine decimal point six percent (39.6%)
Participating Interest: and

c} Exploreo shall hold a eight decimal point eight percent (8.8%)
Participating Interest.

Each of the Contractor Parties shall enter into a Joint Operating Agreement,
which shall be in accordance with the AIPN 2012 model intemational joint
operating agreement, no later than sixty (60) days from the date this Agreement
has been ratified by the Parliament of Ghana,

As of the (lective Date, the Contract Area shall cover a total of approximately
one hundred and seventy-five kilometres squared (175 kin’) as depicted by
Annex 1 and shall from time to time during the term of this Agreement be
reduced according to the terms herein. During the term of the Agreement,
Contractor shall pay rentals to the State for that area included within the Contract
Arca at the beginning of each Contract Year according to the provisions of
Article 12. 1(e) below.
ARTICLE 3

EXPLORATION PERIOD

3.1

32

The Laxploration Period shall begin on the Effective Date and, subject to Article
22.8, shall not extend beyond six (6) years except as provided for in accordance
with the Petroleum Law.

a) The Exploration Period shall be divided into un Initial Exploration Period
of two and a half (2.5) years (“Initial Exploration Period”) and two (2)
extension periods, the first of two (2) years and the second of one and a
half (1.5) years each (respectively, “First Extension Period” and “Second
Extension Period”) and where applicable the further periods for which
provision is made herealter,

by Where Contractor has fulfilled ils obligations set out in Article 4.3 before
the end of the (nitial Exploration Peried or, as the case may be, the Virst
Extension Period, and has exercised its option by applying to the Minister
in writing for an extension, the Minister will be deemed to have granted an
extension into the Hirst bxtenston Period or, as the case may be, into the
Second Catension Periud.

ec) For each well drilled by Contractor or with Contractor’s parlivipation
during the Initial Exploration Period beyond those referred to in Article
4.3, the Initial Exploration Period shall be extended by three (3) Months
and the commencement of subsequent periods shall be postponed im their
enlirely accordingly.

Following the end of the Second Extension Period, subject to the provisions of
Article 3.4, Contractor will be entitled to an extension or extensions, by reference
to Article 8, of the Exploration Period as follows:

a) Where at the end of the Second Extension Period Contractor is drilling or
testing any well, Contractor shall be entitled ta an extension for such
further period as may be reasonably required to enable Contractor to
complete such work and assess the results and. in the event that Contractor
notifies the Minister that the results from any such well show a Discovery
which merits Appraisal. Contractor shall be entitled to a further extension
for such period as may he reasonably required to carry out an Appraisal
Programme and determine whether the Discovery constitutes a
Conunercial Discovery:

b} Where at the end of the Second Extension Period Contractor is engaged in
the conduct of an Appraisal Programme in respect of a Discovery which
has not been completed. Contractor shall be entitled to a further extension
following the enc of the Second Extension for such period as may be
reasonably required to complete that Appraisal Programme and determine

whether the Discovery constitutes a Commercial Discovery: vie A
1

uv eh
34

<) Where at the end of the Second Extension Period Contractor has
undertaken work not falling under paragraphs (a) or (b) which is not
completed, Contractor shall be entitled to a further extension following the
end of the Second Extension Period lor such period as the Minister
considers reasonable for the purpose of cnabling such work to be
completed;

d) Where pursuant to Article 8 Contractor has before the end of the Second
Extension Period, including extensions under (a), (b) and (c} above, given
to the Minister a notice of Commercial Discovery, Contractor shall, if the
Exploration Period would otherwise have been terminated, be entitled to a
further extension of the Exploration Period in respect of the Discovery
Area during which it must prepare the Development Plan in respect of the
Commercial Discovery until either:

i) the Minister has approved the Development Plan as set out in
Article &: or

ii) in the event that the Development Plan is not approved by the
Minister as sct out in Article 8 and the matter or matters in issuc
between the Minister and Contractor have been referred for
resolutian under Article 24, one (1) Month after the date on which
the final decision thereunder has been piven,

Where at the end of the Initial Exploration Period or, as the case may be, at the
end of the First Extension Period. Contractor hus fuiled to complete its Minimum
Work Obligations as specified in Article 4.3(a) or Article 4.3(b} in respect of that
period (including in the circumstances contemplated in Article 4.7(b} but has
made reasonable arrangements during the Initial Exploration Period or the First
Extension Period, as applicable. to remedy its default, Contractor may apply to
the Minister for further extension, The Minister may refuse to grant or grant in
his discretion an extension on the then current applicable period subject to such
reasonable: terms and conditions as the Minister may stipulate to assure
performance of the work.

Save in respect of a Discovery Area:

ab in the circumstances and subject to the liniitations set forth in Section
12(3) of the Petroleum Law:

b) in a case falling within the provisions of Article 3.2¢d or
¢) in circumstances where Article 22.8 applies;
subject to Article 3.5 and Article 8 nothing in Article 3.2 shall be read or

construed as requiring the extension of the Exploration Period beyond seven (7)
years from the Effective Date.

pte

)
3.5

The provisions of Articles 3.2(a). (b) and (c) and Article 3.3 so far as they relate
to the duration of the relevant Extension Period to which Contractor will be
entitled shall be read and construed as requiring the Minister to give effect to the
provisions of Article $ relating to the time within which Contractor must meet the
requirements of that Arlivle.
ARTICLE 4
MINIMUM EXPLORATION PROGRAMME

4.1 Exploration Operations shall begin as soun as practicable and in any case not
later than sixty (60) days after the Effective Date.

42 GNPC shall, at the request of Contractor, make available to Contractor such
records and information relating to the Contract Area as are. relevant to the
performance of Exploration Operations by Contractor and are in GNPC’s
possession, provided that Contractor shall reimburse GNPC [or licensing the data
and for other costs reasonably incurred in procuring or otherwise making such
records and information available to Contractor.

43 Subject to the provisions of this Article 4, in discharge of its obligations to carry
out Exploration Operations in the Contract Area, Contractor shall during the
several phases intu which the Laxploration Period is divided cacry out the
obligations specilied hereinalier:

a) Initial Exploration Period: Commencing on the Lifective Date and
terminating two and a half (2.5) years from the Effective Date.

@ Reprocess up to 175 kin’ of 3D seismic: and
Gi) Drill one (1) Exploration Well

Minimom Expenditure: Contractor's minimum expenditure for the work in the
Initial Exploration Period shall be Lighty Million United States Dollars (US$
80,000,000).

b) First Extension Period: Commencing at the end of the Initial
Exploration Period and terminating two (2) years from the expiration of
the Initial Exploration Period.

(i) Drill one (1) Exploration Well,

Minimum Expenditure; Contractor's minimuin expenditure for the worl in the
First Extension Period shall be Eighty Million United States Dollars (US$
80,000,000).

c) ond Extension Period: Commencing at the end of the First Extension
Period and terminating ane and one half (1.5) years from the expiration of the

LE by
First Extension Period or as may be extended uncer this Agreement,

(i) Drill onc (1) Exploration Well.

Minimum Expenditure; Contractor's minimum expenditure for the work in the
Second lixtension Period shall be Kighty Million United States Dollars (US$
80,000,000}.

Work accomplished in any period in excess of the above obligations
may be applied as credit in satisfaction of obligations called for in any
other Period. Without prejudice to Article 23.3(c). should Contractor
fail to perform its Minimum Work Obligations under Article 4.3{a),
(b) or (ch as applicable, Contractor shall pay ta GNPC, an amount
equal to the value of total outstanding Minimum Work Obligation for
the current Exploration Phase. The value of the total outstanding
Mininuum Work Obligation lor any such Exploration Phase shall be
mutually agreed upon by GNPC and Contractor: provided. however,
that if GNPC and Contractor fail to agree upon such value, GNPC and
Contractor shall refer the matter for determination by a Sole Expert in
accordance with Article 24,9,

44 The seismic programme in Article 4.3/4). when combined with existing data,
shall be such as will enable a study of the regional geology of the Contract Area
and the preparation of a report thereon with appropriate maps, cross sections and
illustrations. as well as a geaphysical survey of the Contract Arca which, when
combined with existing cata, shall provide:

al A minimum seismic grid adequate to define prospective drill sites over
prospective closures as interpreted from data available te Contractor: and

b) A seismic evaluation of structural and stratigraphic conditions over the
remaining portions of the Contract Area,

4.5. Each Exploration Well shall be drilled at a location and to an objective depth
determined by Contractor in consultation with GNPC. Except as otherwise
provided in Article 4.6 below, the minimum depth of cach obligatory Exploration
Well in Articles 4.3 (b) and (c) shall be whichever of the following is first
encountered:

a) the depth of four thousand five hundred (4,500) metres measured from the
Rotary Table Kelly Bushing (RTKB}:
b) one hundred (100) metres into the primary target; er
CA
! Me 10

te
Co,
ce) the depth at which Contractor encounters geologic basement.

4.6 The minimum depth of one (1) of the obligatory Exploration Wells in Article 4.3
shall be whichever of the following is lirst encountered:

a) the depth of four thousand five hundred (4,500) metres measured from the
Rotary Table Kelly Bushing (RTKB);

b) the depth sufficient to penetrate three hundred fifiy (350) metres into the
Campanian; and

ce) the depth at which Contractor encounters geologival basement;

unless GNPC consents otherwise. which consent shall not be unreasonably withheld or
delayed.

4.7 If in the course of drilling an Exploration Well the Contractor concludes that
drilling to the minimum depth specified in Article 4.5 or 4.6 above is impossible,
impracticable or imprudent in accordance with Inicrnational Best Oil [Field
Practice, then Contractor may plug and abandon the Exploration Well and GNPC
shall have the option of either:

a) waiving the minimum depth requirement, in which case Contractor will be
decmed to have satisfied the obligation to drill such Lixploration Well; or

b) requiring Contractor to drill a substitute Exploration Well at a location
determined by Contractor in consultation with GNPC and to the minimum
depth set forth in Article 4.5 or 4.6 except that if in the course of drilling such
substitute Exploration Well Contractor establishes that drilling to the
minimum depth specilied in Article 4.5 or 4.6 above is impossible,
impracticable or imprudent in accordance with International Best Oil Field
Practice, then Contractor may plug and abandon the substitute Exploration
Well and will be deemed to have satisticd the obligation to drill one (1)
Exploration Well.

The above option shall be exercised by GNPC within sixty (60) days from the
notice given by Contractor to GNPC of the completion of the plugging and
abandonment of the Exploration Well, and failure to exercise such option shall
constitute a waiver of the minimum depth requirement pursuant Lo (a) above,

4.8 During the Exploration Period, Contractor shall have the right to perform
additional Exploration Operations subject to the terms of this Agreement and
approval by the JMC, including without limitation performing gravity and
inagrelic surveys, drilling stratigraphic wells and performing additional
geological and geophysical studies, provided the Minimum Work Obligations are
completed within the applicable period. Provided lurther that Contractor may
elect to perform such additional Exploration Operations in the absence of
approval hy the IMC and the costs of such additional Exploration Operations
shall not be considered allowable Petroleum Costs. However. such costs shall

if A 5,
only be allowable Petroleum Costs for purposes of AOE if there arises a
subsequent Commercial Discovery associated with such additional Exploration
Operations. Any such subscquent Commercial Discovery shall be treated
hereunder in the same manner as if such Commercial Disvovery had been made
in connection with operations that were not performed as sole risk operations
including, without limitation, participation by GNPC in such Commercial
Discovery.

During the Lxploration Period, Contractor shall deliver to GNPC and the
Minister reports on Exploration Operations conducted during each Quarter within
thirty(30) days following the end of that Quarter. Further requests for information
by the Minister under Section 9(1) of the Petroleum Law shall be coimplicd with
within a reasonable time and copies of documents and other materia] containing
such information shall be provided to GNPC,

ARTICLE 5

RELINQUISHMENT

5.1

Except as provided in Article 5.2, 8.3, 8.6, 8.12, 8.18, 8.19, 8.20, 8.21, 8.22 and
14.9, Contractor shall relinquish portions of the Contract Arca in the manner
provided hereafer:

a) [f on or belore the expiration of the Initial Exploration Period, Contractor
elects to enter into the First Extension Period pursuant to Article 3.1(b)
then subject to Article 5.2 at the commencement of the First Eatension
Period the Contractor shall he allowed to retain one hundred pereent
(100%) of the Contract Area as at the Hffective Date:

b) Uf on or before the expiration of the Lirst Extension Period, Contractor
elects lo enter into the Second Extension Period pursuant to Article 3.1 (b)
then subject to Article 3.2 at the commencement of the Secund Latension
Period the area retained shall not exceed eighty-five percent (85a) of the
Contract Area as at the Effective Date;

ce} On the expiration of ihe Second Extension Period, Contractor shall subject
to Article 5,2 relinquish the remainder of the retained Contract Area,

The provisions of Article 5.1 shall not be read or construed as requiring
Contractor to relinquish any portion of the Contract Area which constitutes or
forms part of either a Discovery Area (excluding a Discovery Area determined by
the terms of this Agreement to neither merit Appraisal nor to be a Commercial
Discovery) or a Development and Production Area; provided, however, that if at
the end of the Initial Exploration Period or the Lirst Extension Period, as the case
may be, Contractor elects not to enter into the First or Second Extension Period
Contractor shall relinquish the entire Contract Area, except a Discovery Area or a
Development and Production Area.

Hach area to be relinquished pursuant to this Article shall be selected by
Contractor and shall be measured as far as possible in terms of continuous and
compact units of a size and shape which will pennit the carrying out of Petroleum
Operations in the relinquished portions.
ARTICLE 6
JOINT MANAGEMENT COMMITTEE

6.1 In order that the Parties may at all times cooperate in the implementation of
Petroleum Operations, GNPC and Contractor shall not later than thirty (30) days
after the Lffective Date establish a Joint Management Committee (IMC).
Without prejudice to the rights and obligations of Contractor for day-to-day
management of the operations, the JMC shall oversee, supervise and approve the
Petroleum Operations and cnsure that all approved Work Programmes and
Development Plans are complied with and also that accounting for costs and
expenses and the maintenance of records and reports cancerning the Petroleum
Operations are carried out in accordance with this Agreement and the accounting
principles and procedures generally accepted as International Best Oil Field
Practice

62 The composition of and distribution of functions within the JMC shall be as
provided hereinafter:

a) The JMC shall be composed of pwo (2) representatives of GNPC and two
(2) representatives of the Contractor, Any Contractor Party not
represented on the JMC may appoint an observer to atlend all JMC
mectings and shall receive copies of all notices and materials distributed to
the members of the JMC concurrently with the distribution of such notives
and materials to the JMC members. GNPC and Contractor shall also
designate a substitute or alternate for each member. In the case of absence
or incapacity of a member of the JMC, such alternate shall automatically
assume the rights and obligations of the absent or incapacitated member;

bi The Chairperson of the JMC shall be designated by GNPC [rom amongst
the members of the IMC:

¢} Contractor shall be responsible, in consultation with GNPC, for the
preparation of an agenda and supporting documents for cach mecting of
the JMC and for keeping records of the meetings and decisions of the
JMC. GNPC shall have the right to inspect all records of the JMC at any
time. Contractor shall circulate the agenda and supporting documents lor
each meeting to all members and the substitutes or alternates designated
pursuant to Article 6.2(a); and

d) Al any ineeting of the JMC three (3) representatives shall form a quorum.
6.3 Meetings of the JMC shall be held and decisions taken as follows:

a) All meetings of the JMC shall be held in Acera or such other place as may
he agreed upan by members of the JMC;

b) lhe JMC shall meet at least twice per Year and at such times as the

mnembers may agree;
jp g
(¢ Az P
[fe
YY
ch

c)

2h

hi

A meeling of the JMC may be convened by GNPC or the Contractor
giving not less than twenty (20) days’ notice to the other or, in a case
Tequiring urgent action, notice of such lesser duration as the members may
agree upon;

Decisions of the JMC shall require unanimity:

Any member of the JMC may vote by written and signed proxy held by
another member;

Decisions of the IMC may be made without holding a meeting if all
representatives of GNPC and the Contractor notify their consent thereto in
the manner provided in Article 27:

GNPC and Contractor shall have the right to bring expert advisors to any
JMC meetings lo assist in the discussions of technical and other matters
requiring expert advice:

‘The JMC may also establish such subcommittees as it deems appropriate
for carrying out its functions including:

i} @ lechinical subcormnitlee;

ii) an audit subcommittee;

iii) an accounting subcommittee:

iv} a contractprocurement subcommittee; and

Reasonable costs and expenses as evidenced by invoices and‘or receipts
related to attendance by GNPC in or outside Accra (e.g. travel,
transportation, lodging, per diem and insurance}, in accordance with

applicable laws, regulations and GNPC policies and procedures shall be
borne by Contractor and treated as Petroleum Costs,

64 The JMC shall oversee Exploration Operations as follows:

a)

Not later than sixty (60) days after the Effective Date and thereafter at
least ninety (90) days before the commencement of each Calendar Year,
Contractor shall prepare and submit to the IMC for its review and
approval a detailed Work Programme and budget covering all Exploration
Operations which Contractor proposes lo carry oul in that Calendar Year
and shall also give an indication of Contractor's tentative preliminary
exploration plans for the succeeding Calendar Year. Where the Effective
Date occurs later than June 30 in any Calendar Year Contractor shall have
the aption of submitting a single detailed Work Programme and budget
covering the remaining Months of the Calendar Year in which the
‘Meetiwe Date occurs and ihe succeeding Calendar Year:

b) Upon notive to GNPC, Contractor may amend any Work Programme and
budgel submitted to the JMC pursuant to this Article 6 which notice will
state why in Contractor's opinion the amendment is necessary or desirable.
Any such amendment shall be submitted to the IMC for review and
approval;

) Livery Work Progranune and budget submitted to the JMC pursuant lo this
Article 6.4 and every revision or amendment thereof shall be consistent
with the requirements sct out in Article 4.3 relating to the minimum work
and expenditure for the period of the Exploration Period in which such
Work Programme and budget falls;

d) Contractor shall report any Discavery ta GNPC immediately following
such Discovery and shall subsequently place before the IMC for review its
Proposed Appraisal Programme, Within thirty (30) days of completion of
the Appraisal Programme a JMC meeting to discuss the results of the
Appraisal Programme shall be convened to take place before submission
of the detailed Appraisal report provided for in Article 8.10:

e) the IMC will review and approve Work Programmes and budgets and any
amendments or revisions thereto, and Proposed Appraisal Programmes
and any amendments or revisions thereto, submitted lo it by Contractor
pursuant to this Article 6, and timely give such advice as il deems
appropriate which Contractor shall consider before submitting Work
Programmes and budgets and any amendments or revisions thereto for
approvals required by law or this Agreement: and

iy} Affier the date of the first Commercial Discovery, Contractor shall seek the
approval of GNPC’s JMC representatives, which approval shall not be
unreasonably withheld, on any proposal for the drilling of any further
Exploration Well or Wells not associated with the Commercial Discovery
and not otherwise required to be drilled under Article 4.3. If approval is
not secured by Contractor, Contractor may nevertheless elect to drill the
Exploration Well or Wells at its sole risk and the costs of such Exploration
Operations shall not be considered allowable Petroleum Costs, [lowever,
such costs shall only be allowable Petroleum Costs for purposes of AOE if
there arises a subsequent Commercial Discovery assoviated with such
additional Exploration Operations. Any such subsequent Commercial
Discovery shall be treated hereunder in the same manner as if such
Commercial Discovery had been made in connection with operations that
were not performed as sole risk operations, including, without limitation,
participation by GNPC in such Commercial Discovery,

6.5  Lrom the Date of Commercial Discovery, the JMC shall have supervision of
Petroleum Operations as follows:

ay Within sixty (60) days afier the Date of Commercial Discovery,
Contractor shall prepare and submit to the JMC for approval any revisions
fo its annual Work Programme and budget that may be necessary in order

J WEA *

6.6

69

6.10

6.11

to iinplement the Development Plan for the remainder of that Calendar
Year and, with respect to the Contract Area fexcluding the Discovery
Arca) for the rest of the Exploration Period;

b) At least ninety (90) days before the Commencement of cach subsequent
Calendar Year Contractor shall submit to the JMC for review and approval
a detailed Work Programme and budget setting forth all Development and
Production Operations which Contractor proposes lo carry out in that
Calendar Yeur and the estimated cost thereof and shall also give an
indivation of Contractor's plans for the succeeding Calendar Year, and

c} Within sixty (60) days of the Date of commencement of Commercial
Production and thereafter not later than one hundred and twenty (120)
days before the commencement of each Calendar Year Contractor shall
submit to the JMC for its approval an annual production schedule which
shall be in accordance with International Best Oil Field Practice, and shall
be designed to provide the most efficient, benelivial und limely production
of the Petroleum resources.

Lifting schedules for Development and Production Areas and other
supplementary agreements provided for under Article 10.7 shall be subject to
IMC approval.

The JMC shall review all of Contractor’s reports on the conduct of Petrolewn
Operations.

Contractor’s insurance programme and the programmes for training and
technology transfer submitted by Contractor and the accompanying budgets for
such schemes and programmes shall be subject to JMC approval.

Any contract lo be entered into or awarded by Contractor for the provision of
services for Petroleum Operations must comply with the provisions of Artivle 20,
JMC approved relevant tendering procedures and shall be subject to approval by
the IMC or the contract/procurement subcommittee as appropriate.

If during any meeting of the JMC the Parties are unable (o reach agreement
concerning any of the matters provided for in Articles 6.4, 6.5. 6.6, 6.8 and 6.9
the matter shall be deferred for reconsideration at a further mecting to be held not
later than fifteen (15) days following the original mecting. If after such further
meeting the Parties are still unable to reach agreement, the matter in dispute shall
be referred to the Parties’ executive management forthwith. Failing agreement
within fifleen (15) days thereafter, the matter in dispute shall, at the request of
any Party, be referred for resolution under Article 24,

For the avoidance of doubt, the concurrence or approval of JMC representatives
shall not be unreasonably withheld or delayed with respect co any proposal
submitted to the IMC.
ARTICLE 7

RIGHTS AND OBLIGATIONS OF CONTRACTOR AND GNPC

%

Subject to the provisions of this Agreement, Contractor shall be responsible for
the conduct of Petroleum Operations and shall perform its obligations in a
workmanlike manner, with due care and expedition and in accordance with
International Best Oil Field Practive, including without prejudice to the generality
of the foregoing:

a)

dad

h)

conduct Petroleum Operations with utmost diligence. efliciency and
economy in accordance with International Best Oil Field Practice
observing sound technical and engineering practices using appropriate
advanced technology and effective equipment, machinery, materials and
methods;

take all practicable steps to ensure compliaice with Section 3 of the
Petroleum Law; including ensuring the recovery and prevention of waste
of Petroleum in the Contract Arca in accordance wilh International Best
Oil Field Practice;

prepare and maintain in Ghana full and accurate records of all Petroleum
Operations performed under this Agreement;

prepare and mainlain accounts of all Petroleurn Operations under this
Agreement in such a manner as to present a full and accurate record of the
costs of such Petroleum Operations, in accordance with the Accounting
Guide;

diselose to GNPC and the Minister any operating or other agreement
among the Partics thal constitute Contractor relating to the Petroleum
Operations hereunder, which agrecment shall not be inconsistent with the
provisions of this Agreement:

prepare and implement a programme to develop GNPC’s institutional
capacity to become a competent operator, Such programme shall be
approved by the JMC:

provide and be solely responsible for the payment of all costs related or
incidental to all services, equipment and supplies necessary for the
execution of the activities to be conducted by the Contractor under this
Agreement except as otherwise provided hereunder and the related
docurmerits:

prepare and submit in accordance with this Agreement for approval by the
JMC (i) the Development Plan and (ii) such other matters us ure specilied
in this Agreement and the related documents as subject to approval by the

V4

By)
~
ho

i) take all measures consistent with International Best Oil Field Practice (i}
to control the Now and prevent loss or waste of Petroleum, {ii} to prevent
any injurious ingress of water and damage to Petroleum bearing strata and
(iii) to manage reservoir pressure;

i) not to flare any Natural Gas except to the extent necessary to mitigate or
prevent an emergency or for safe operations as provided in the
Development Plan;

k) keep the Minister, Petroleum Commission and GNPC promptly advised in
writing of all material developments which occur. or the oveurrence of
which is reasonably foreseeable, affecting or highly likcly to affect
Petroleum Operations:

1 to take such steps in case of emergency, and make such immediate
expenditures as ure necessary in avcordance with International Best Oil
Field Practice, environmental, industria! hygiene and safer legislation
andor this Agreement and the related documents lor the protection of
health, life, the environment and property, and to report in reasonable
detail all such steps taken and expenditures made promptly to the Minister,
Petroleum Commission and IMC:

m) notify promptly the Minister, Petroleum Commission and GNPC if the
Contractor becomes aware of any unusual cyent or circumstance occurring
in the Contract Arca or such other arcas where Contractor is undertaking
activities contemplated under this Agreement or the related documents thal
could reasonably he expected to adversely affect the environment:

n) implement and administer contracts related to Petroleum Operations
entered into with Affiliates on an aren’s-length basis;

0) maintain or decommission, as appropriate, all existing lacilities and assets
and all other assets used or held for use in connection with Petroleum
Operations in accordance with Internationa] Best Oil Ficki Practice.
applicable law and this Agreement, and

p) perform and observe cach other term, covenant and agreement of the
Contractor contained in this Agreement.

Tn connection with its performance of Petroleum Operations, Contractor shall
have the right within the terms of and pursuant to applicable law and regulations
in eflect [rom time to time:

a) to establish offices in Ghana and to assign Ww those offices such
representatives as it shall consider necessary for the purpuses of this
Agreement:

b} to use public lands for installation and aperation ef shore bases, and

terminals, harbours and related facilities, petroleum storage and

J

iY

>
c)

d)

e)

ia)

processing, pipelines lrom fields to tenninals and delivery Lacililies, camps
and other housing:

to receive licenses and permission to install and operate such
communications, Petroleum production, processing. storage facilities,
transportation facilities (to the Delivery Point) and other facilities as shall
be necessary lor the elficicney of its operations;

to give first consideration to qualified Ghanaians before bringing to Ghana
such number of Foreign National Employees as shall be necessary for its
operations, including employees assigned on permanent or resident status,
with or without families, as well as those assigned on temporary basis such
as rotational employees in accordatice with the Local Content Regulations;

to provide or arrange for reasonable housing, schooling and other
amicnitics. permanent and temporary. for its employees and to iaport
personal and household effects, furniture and vehicles, for the use of its
personnel in Ghana,

to be solely responsible for provision of health, accident, pension and life
insurance benefit plans of its Foreign National Employees and their
lamilies: and such employees shall not be required to participate in any
insurance, compensation or other employee or social benctil programs
established in Ghana;

to have, together with its personnel, at all times the right of ingress to and
egress from its offices in Ghana, the Contract Area, and the facilities
associated with Petroleum Operations hereunder in Ghana including the
offshore waters, using its owned or chartered means of land. sea and air
transportation; and

to engage such Subcontractors, expatriate and national, including also
consultants, and to bring such Subcontractors and their personnel to Ghana
as are necessary in order to carry out the Petroleum Operations in a skilful,
economic, sale and expeditious manner; and said Subcuntractors shall
have the same rights ax Contractor specified in this Article 7.2 to the
extent they are engaged by Contractor for the Petroleum Operations
hereunder.

Provided that Contractor and its Subcontractors have complied with all of their
inaterial obligations under this Agreement, GNPC shall use ils best efforts to
assist Contractor in varrying out Contractor’s obligations expeditiously and
clfiviently as stipulated in this Agreement. and in particular GNPC shall use its
best cflorts to assist Contractor and its Subcontractors, as long as Contractor and
its Subcontractors use their reasonabie efforts to appropriately complete
applicable procedures ane other requirements prescribed by relevant authorities,

io

KES
TA

7.6

a) establish supply bases and obtain necessary communications facilities,
equipment and supplies;

b) obtain necessary approvals to open bank accounts in Ghana:

ec) subject to Article 21 hereof, obtain entry visas and work permits or any
other documentation that may be required from time to time for such
number of Loreign National Lmployees of Contractor and its
Subvoutractors engaged in Petroleum Operations and members of their
families who will be resident in Ghana, and make arrangements [or their
travel, arrival, medical services and other necessary amenilies:

dy comply with Ghana customs procedures and obtain permits for the
importation of necessary materials:

8) obtain the necessary permils to lranspert documents, samples or other
forms of data lo foreign countries for the purpose of analysis or processing
ifsuch is deemed necessary for the purposes of Petroleum Operations;

f) assist with the acquisition of any approvals or waivers required from any
State agencies or other ministerial or regulatory bodies under the direct or
indirect control of the Stale (each a “State Agency”) dealing with fishing,
invleorology, navigation, environment and communications as required;

g) identify qualitied Ghanaian personnel as candidates for employment by
Contractor in Petroleum Operations; and

h) procure access, on competitive commercial terms to infrastructure owned
by the State. or GNPC (or its Affiliates) or any third party, including
facilities owned or used by contractars on oil and gas blocks adjacent to
the Contraet Area,

All reasonable and documented expenses incurred by GNPC in connection with
any of the matters sct out in Article 7.3 shall be borne by Contractor in
accordance with this Agreement,

GNPC shall use its best efforts fo render assistance to Contractor in emergencies
and major accidents and such other assistance as may be requested by Contractor,
provided that any reasonable expenses involved in such assistance shall be bome
by Contractor in accordance with this Agreement.

Subject to the provisions of this Agreement and save for Petroleum Operations
undertaken by GNPC pursuant to Article 9, Contractor shall, during the term of
this Contract, maintain and obtain insurance coverage lor and in relation te
Petroleum Operations, for such amounts and against such risks as are customarily
or prudently insured. in the international petroleum industry in dance will
madern oilfield and - practices, and shall within months of
the dare af potic imnish to the Minister and the Petroleum
Commission that such coverage is in effect. Such

BA

oF
Ss]

2S

insurance policies shall cover the interest of GNPC as additional insured and
shall waive subrogation against GNPC. The said insurance shall, without
pryjudice to the generality of the foregoing, cover:

a} loss or damage to all installations, equipment and other assets lor so long
as they are used in or in connection with Petroleum Operations; provided,
however, that if for any reason the Contractor fails to insure any such
installation, equipment or assets, it shall replace any loss thereof or repair
any damage caused thereto:

bj loss, damaye or injury caused by pollution in the course of or as a result of
Petroleum Operations:

¢) loss of property or damage or bodily injury suffered by any third party in
the course of or as a result of Petroleum Operations for which the
Cuntractor inay be liable;

d) any claim for which the State may be liable relating to the loss of property
or damage or bodily injury suffered by any third party in the course of or
as a result of Petroleum Operations for which the Contractor is liable to
indemnify the State:

e) with respect to Petroleum Operations ofshore, the cost of removing
wreeks and cleaning up operations following any accident in the course of
or as a result of Petroleum Operations; and

f} the Contractor's and/or the Operator's liability to its employees engaged in
Petroleum Operations.

The Contractor shall require its Subcontractors to obtain and maintain insurance
against the risks referred to above in Article 7.6 relating mutatis mutandis to such
Subcontractors.

Provided that the Contractor and GNPC have not entered into a contract relating
to the provision of operating services related to Petroleum Operations with the
‘lechnical Services Company (as defined below in Article 21.1), the Contractor
shall indemnify, defend and hold the State and GNPC harniless against all claiins,
losses and damages of any nature whatsoever, including, without limitation,
claims for loss or damage to property or injury or death to persons caused by or
resulting from any Petroleum Operations conducted by or on behalf of the
Contractor.

Provided Contractor has met all pre-vondilions, if any, for any State Agency
approval. permil. waiver or similar action required, then if the provision of any
such approval, permil, waiver or similar action required in the performance of the
Petroleum Operations hy the Contractor is delayed beyond the relevant time
period prescribed for such approval, permit, waiver or similar action, and duc to
such delay the Petroleum Operations canner be conducted by Contractor, on the
zeceipt by GINPC af written potice fom Contractor of such delay in abtaining the

"YE ,

relevant State Agency approval. pennit, waiver or similar action, then,
notwithstanding any other provision of this Agreement, the relevant obligations
of this Agreement shall he suspended for the period of delay in giving the
necessary approval, permit, waiver or similar action and any deadline sect herein
for the completion of any act required or permitted to be done hereunder shall
accommodate the period of time equal to the delay caused by such delay and the
Parties shall consult with each other and take all reasonable measures to minimise
the consequences of the delay on the Petroleum Operations.
ARTICLE 8

COMMERCIALITY

8.1

a5

Contractor shall subinit a Discovery Notice to the Minister, the Petroleum
Commission and GNPC as soon as possible afier any Discovery is made. but in
any event not later than thirty (30) days alter the date any such Discovery is
made.

As soon as possible after the analysis of the test results of such Discovery is
complete and in any event not later than one hundred (100) days from the date of
such Discovery, Contractor shall by a further notice in writing 10 the Minister, the
Petroleum Commission and GNPC, indicate whether in the opinion of Contractor
the Discovery merits Appraisal.

Where the Contractor does not make the indication required by Article 8.2 within
ihe period indicated or indicates that the Discovery docs not merit Appraisal,
Cuntractur shall, subject to Anicle 8.189. relinquish the Discovery Arca
associaled wilh the Discovery,

Where Contractor indicates that the Discovery merits Appraisal, Contractor shall
within one hundred and eighty (180) days trom the date of such Discovery notify
the Minister and submit to the Petroleum Comnnission for approval and to the
Minister for information purposes a Proposed Appraisal Programme to be carried
out by Contractor in respect af such Discovery. For the avoidance of doubt,
unless otherwise instructed by the Petroleum Commission, Contractor shall
conduct a separate Appraisal lor each Discovery where Contractor indicates that
such Discovery merits Appraisal.

In the absence of regulations otherwise governing the provess, lhe Petrolewin
Commission and Contractor shall adhere to the procedure sct forth in this Article
8.3 in connection with the submission of a Proposed Appraisal Programme. The
Petroleum Commission shall within sixty (60) days of submission of the
Proposed Appraisal Programme, give the Contractor a notice in writing stating:

a) whether the Proposed Appraisal Programme has been approved (outright
or conditionally) or not:

b) if not approved, any revisions or improvements required by the Petroleum
Commission to be made to the Proposed Appraisal Programme, and the
Teasons therefor; or

¢} if conditionally approved, the conditions to the approval of the Propused
Appraisal Programme, and the reasons therefor.

Hf the Petroleum Comussion fails to provide such notice after such sixty (60)
day period, such Proposed Appraisal Progranune shall be deemed not approved.

8.6

8.8

If the Petroleum Commission notifies the Contractor that the Proposed Appraisal
Programme is not approved or fails to satisfy such obligation to notify the
Contractor within the timeframe provided or the Contractor notifies the
Petroleum Commission that it does not accept the revisions or conditions required
for any approval pursuant to this Article 8.5, the Petroleum Commission and the
Contractor shall consult within thirty (30) days of the earlier of (x) the date of the
notice by the Petroleum Commission and (y) the date such notice was duc with a
view to amending the Proposed Appraisal Programme to be acceptable to both,
Should the Petroleum Commission not agree to so consult or should the
Petroleum Commission and the Contractor fail to agree changes required for such
approval within fourteen (14) days following said consultation, Contractor may
notify the Minister and request resolution. If the Minister is unable to resolve the
matter in a manner agreeable to all relevant Parties within thirty (30) days from
the date such notification was lodged, the resulting dispute arising out of this
Article 8.5 shall be resolved in accordance with Article 24,

{f the Petroleum Commission has given a notice in writing pursuant to this
Article, and the Parties cannot agree on the revisions or conditions. then the
arbitration panel shall determine whether the Petroleum Commission's revisions
or conditions proposed are lawful, In each case, the arbitration panel shall also
determine the appropriate damages and/or other award flowing from any such
unlawfulness.

Where the issue in dispute referred for resolution pursuant to Article 24 is finally
decided in favour of Contractor, the Petroleum Commission shall forthwith give
the requisite approval to the Proposed Appraisal Programme submitted by
Contractor, and where the issue in dispute referred for resolution pursuant to
Article 24 is finally decided in favour of the Petroleum Commission, Contractor
shall forthwith:

a} amend the Proposed Appraisal Programme to give effect to the final
decision rendered under Article 24, and the Petroleum Commission shall
give the requisite approval to such revised Proposed Appraisal
Programme; or

b) relinquish the Discovery Area.

Where Contractor seeks to amend an Appraisal Programme, it shall submit such
amendment to the JMC for review pursuant to Article 6.4(c) before submission to
the Petroleum Commission for approval.

Unless Contractor and the Petroleum Commission otherwise agree in any
particular case, and subject to any delays incurred under Article 8.8, Contractor
shall have a period of two (2) vears from the date ef Discovery to complete the
Appraisal Programme. In the event Contractor requires a period of more than the
two (2) years to complete the Appraisal Programme, Contractor shall submit a
request to the Petroleum Commission for an extension with a firm programme

with timelines to justify the request. heer

oJ
8.9

8.10

Rt

8.12

8.13

S.4

Contractor shall commence Appraisal within one hundred and lifly (150) days
from the date of approval of the Appraisal Programme, Where the Contractor is
unable ta commence or otherwise fails to commence Appraisal within onc
hundred and fifty (150) days from the date of approval of the Appraisal
Programme, GNPC shall be entitled to exercise the option provided for in Article
9.1 lo enable prompt Appraisal unless Contractor has commenced Appraisal or
obtained an extension of time for such Appraisal, provided that if Contractor
obtains an extension of time for such Appraisal and has not commenced
Appraisal prior to the end of such extension, GNPC shall be entitled lo cxervise
the option provided for in Article 9.1 to enable prompt Appraisal.

Not later than ninety (90) days from the date on which said Appraisal Programme
relating to the Discovery is completed, Contractor will submit to the Minister anc
the Petroleum Commission a report containing the results of the Appraisal
Programme. Such report shall include all available technical and economic data
relevant to a determination of commietciality. including. bul not. limited to,
geological and geophysical conditions, such as structural configuration, physical
properties and the extent of reservoir cocks, areas, thickness and depth of pay
zones, pressure, volume and temperature analysis of the reservoir fluids.
preliminary estimates of Crude Oil and/or Natural Gas reserves, recovery drive
characteristics, anticipated production performance per reservoir and per well,
fluid characteristics, including gravity, sulphur percentage, sediment and water
percentage and refinery assay pattern.

Not later than ninety (90) days from the date on which said Appraisal Programme
is completed Contractor shall, by a further notice in writing, inform the
Petroleum Comunission and Minister whether the Discovery in the opinion of
Contractor is or is nol. a Conunercial Discovery.

If Contractor fails to notify the Minister and the Petroleum Commmissiun as
provided in Article 8.10 or informs the Minister that the Discovery is not a
Commercial Discovery, then subject to Article 8.189, Contractor shall relinquish
such Discovery Area; provided, however, that in appropriate cases. before
declaring that a Discoyery is not a Commercial Discovery, Contractor shall
consult with the olher Parties and may make appropriate representations
proposing minor changes in the fiscal and other provisions of this Agreement
which may, in the opinion of Contractor, affect the determination of
commerciality. The other Parties may, where feasible, and in the best interests of
the Parties agree to make such changes or modifications in the existing
arrangements,

If Contractor pursuant to Article 8.11 informs the Minister that the Discovery is a
Commercial Discovery, Contractor shall not later than one hundred and eighty
(180) days thereafter, prepare and submit to the JMC, and upon approval by the
JMC, the Minister, a Development Plan,

The Development Plan referred te in Article 8.13 shall be based on detailed
enyinecring studies and shall include: of
a)

b)

c)

d)

e)
{
2)
h)
i)

Contractor's proposals on the delineation of the proposed Development
and Production Area and for the development of any  reservair(s),
including the method for the disposal of Associated Gas in accordance
with the provisions of Article 14.14;

the way in which the Development and Production of the reservoir is
planned to he financed;

Contractor’s proposals relating to the spacing, drilling and completion of
wells, the production, storage, processing. transportation, gas utilization,
delivery lacilitics and necessary infrastructure developments required for
the production. storage and transportation {to the Delivery Point) of the
Petroleum, including without limitation:

i) the estimated number, size and production capacity of production
facilities if any;
i) the estimated number of Production wells;

iii) the particulars of feasible aliernatives lor transportation of the
Petroleum, including pipelines:

iv) the particulars of onshore installations required, including the type
and specifications or size thereof: and

¥) the particulars of other technical equipment required for the
operations:

the estimate of the reserves together with the estimated annual production
profiles throughout the life of the field to be developed pursuant to the
Development Plan for Crude Oil and Natural Gas from the Petroleum
reservoirs;

tie-ins with other petroleum fields where applicable:

information on operation and maintenance:

a description of technical solutions including enhanced recovery methods;
estimates of capital and operating expenditures;

the economic feasibility studies carried out by or for Contractor in respect
of alternative methods lor Development of the Discovery, taking into
account:

i) location:

iil water depth (where applicable);

ili) meteorological conditions:

iv) estimates of capital and uperating expenditures: and 4
vi any other relevant data and evaluation thereof: (9 & Ca
dD the safety measures to be adopted in the course of the Development and
Production Operations, including, measures to deal with emergencies;

k) environmental impact assessments as required by the applicable laws of
the Republic of Ghana in effect and as amended from time to time;

measures lo protect the environment and a contingency plan for handling
of emergencies (including the provision and maintenance of equipment
stockpiles to respond to an emergency);

m) Contractor's proposals with respect to the procurement of goods and
services obtainable in Ghana;

n) Contractor’s technology transfer plan:

a) Contractor's plan for training and employrnent of Ghanaian nationals:
ph the timetable for eflecting Development (perations: and

q) a plan for decommissioning and abandonment,

The date of the Minister's approval of the Development Plan shall be the Date of
Commercial Discovery.

The Minister shall within the ninety (90) days following submission of the
Development Plan give Contractor a notice in writing stating:

a) whether or not the Development Plan as submitted has been approved or
conditionally approved; and

b) if not approved, any revisions proposed by the Minister to the
Development Plan as submited, and the reasons thereof: or

ce) if conditionally approved, any conditions pursuant to which the
Development Plan is approved.

If the Minister fails to approve the Development Plan within the ninety (90) day
time period described above, then the Development Plan shall be deemed not
approved.

Where the Minister notilics the Contractor that the Development Plan is nul
approved the Parties shall within a period of thirty (30) days from the date of
such notice by the Minister consult (and shall include GNPC in such
consultations) with a view to amending the Development Plan to he acceptable to
buth. Should the Minister not agree to so consult or should the Minister and the
Contractor fail to agree changes required for such approval within fourteen (14)
days following said thirty (30) day period, the resulting dispute arising out of this
Article 8.16 shall be resolved in accordance with Article 24,

if F,4 of
Me 9

b
Uf the Minister has given a notice in writing pursuant to clause (b) or (¢), and the
Parties cannot agree on the revisions or conditions, then the arbitration pancl shall
determine whether the Minister’s revisions or conditions proposed are lawful.

8.17 Where the issue in dispule referred lor resolution pursuant to Article 24 is finally
decided in favour of Contractor, the Minister shall forthwith give the requisite
approval to the Development Plan submitted by Contractor.

8.18 Where the issue in question referred for resolution pursuant to Article 24 is
finally decided in favour of the Minister in whole or in part, Contractor shall
forthwith:

a) amend the proposed Development Plan to give effect to the final decision
rendered under Article 24. and the Minister shall give the requisite
approval to such revised Development Plan: or

bi subject to Article 8.20 below relinquish the Discovery Area.

8.19 Notwithstanding the relinquistiment provisions of Articles 8.3 and 8.12 above, if
Contractor indivates that a Discovery does not at the lime merit Appraisal, or
after Appraisal does not appear to be a Conmunervial Discovery but may merit
Appraisal or potentially become a Commercial Discovery at a later date during
the Exploration Period, then Contractor need not relinquish the Discovery Arca
and may continue its Exploration Operations in the Contract Area during the
Exploration Period: provided that the Contractor shall explain to the Minister and
Petroleum Commission what additional evaluations. including Exploration work
or studies. are or may be planned in order to determine whether subsequent
Appraisal is warranted or that the Discovery is a Commercial Discovery and the
Minister shal] approve of any such non relinguishment. Such evaluations shall be
performed by Contractor according to a specific time table (which shall not
exceed the time frame specified under Article 8.20} to be approved by the JMC
and Petroleum Commission, subject to Contractor’s right of earlier
relinquishment of the Discovery Area, After completion of the evaluations,
Contractor shall make the indications called for under Article 8.3 or 8.12 and
vither proceed with Appruisul, conlirm the Disvovery is a Commercial Discovery
or relinquish the Discovery Area.

8.20 In any case, if a Discovery is made in the Initial Exploration Period or First
Extension Period, the Contractor shall by the end of the subsequent phase (that is
the irst Extension Period or Second Extension Period as the case may be), take a
decision to Appraise the Discovery or relinquish such Discovery. Likewise, if
the Contractor has completed the Appraisal of a Discovery in the Initial
Exploration Period or First Extension Period, the Contractor shall by the end of
the subsequent phase (that is. the First Extension Period or Second Extension
Period as the case may be), take a decision to determine if such Discovery is
Commercial Discovery or relinquish such Discovery, In any event, if at the end
of the Lxpluration Period the Comtraclor has neither indicated its intent te
proceed with un Appraisal Progranune ner declared the Discovery to be a
Commercial Diseovery. then the Diseovery Arce shal! be relinquished.

ee at
iy

8.21

8,22

oo
bo
ue

8.24

Upon completion of an Appraisal Programme and before Contractor makes a
determination that any Discovery is not a Commercial Discovery, Contractor may
consult with the other Parlies and may make appropriate representations
proposing minor changes in the fiscal and other provisions of this Agreement
which may, in the opinion of Contractor, affect the determination of a
Commercial Discovery. The other Parties may agree to make such changes or
modifications in the existing arrangements, In the event the Parties do not agree
on such changes or modifications, then subject lo Articles 8.19 and 8.20.
Contractor shall relinquish the Discovery Area.

Nothing in Articles 8.3, 8,12, 8.19 or 8.20 above shall be read or construcd as
requiring Contractor to relinquish:

a) any areca which constitutes or forms part of another Discovery Area in

respect of which:
i Contractor has given the Minister, the Petroleum Conunission and

GNPC a separate notice stating that such Discovery merits
Appraisal; or
ii} Contractor has given the Minister a separate notice indicating that
such Discovery is. a Commercial Discovery; or
bh) any area which constitutes or forms part ofa Develupment and Production
Area,

For the avoidance of doubt. where Contractor makes a Discovery afler the
expiration of the Exploration Period Contractor shall notify the Minister of such
Discovery pursuant to Article 8.1 and, subject to its rights under Article 3,
surrender such Discovery to GNPC.

In the event a field extends beyond the boundaries of the Contract Area, the
Minister may require the Contractor lu exploil said licld in assoviation with the
third party holding the rights and obligations under a petroleum agreement
covering the said field (or GNPC as the case may be). The exploitation in
association wilh said third party or GNPC shall be pursuant to good unitization
and engineering principles and in accordance with International Best Oil Field
Practice. In the event Contractor and said third party are unable lo agree to the
terms of unitization, Contractor shall notify the Minister in writing and the
Minister shall give appropriate directions to Contractor and the third party or
GNPC to resolve the muaticr in accordance with International Best Oil Field
Practice.

All notices required to be submitted to the Minister under this Article 8 shall be
copied to the Petroleum Commission.
ARTICLE 9

SOLE RISK ACCOUNT

91

93

94

Subject to Contractors rights under Acticle 8, CNPC may notify Contractor that it
will, at its Sole Risk, commence to appraise a Discovery pursuant to Articte 8.9,
provided that within thirty (30) days of such notilicauion from GNPC. Contractor
may elect to commence to appraise that Discovery within ils own Work
Programme.

Where an Appraisal undertaken under Article 9.1 at the Sole Risk of GNPC
resulls in a deterinination that a Discovery is a Commercial Discovery,
Contractor may develop the Commercial Discovery upon reimbursement to
GNPC of all expenses incurred in undertitking the Appraisal and aller arranging
with GNPC sutisfavlory tems for the payment of a premium equivalent lo seven
hundred percent (700%) of such expenses. Such premium shall not be counted as
east of Petroleum Operations tor the purpose of the Accounting Guide. In the
event that Contractor declines to develop said Discovery, Contractor shall
relinquish the Development and Production Area established by the Appraisal
Programme conducted by GNPC under Article 9.1.

During the Exploration Period GNPC may, al its Sole Risk, require Contractor to
continue drilling to penctrate and test horizons decper than those contained in the
Work Programme of Contractor or required under Article 4. GNPC may also at
its Sole Risk ask the Contractor to test a zone or zones which Contractor has not
included in Contractor's test programme. Notice of this shall be given to
Contractor in wriling as early as possible prior to or during the drilling of the
well, but in any case not aller Contractor has begun werk to complete or abandon
the well. The exercise by GNPC of this right shall be in an agreed manner (such
agreement not to be unrcasonably withheld or delayed by Contractor) which dues
not prevent Contractor from complying with its work obligations under Article
43,

At any time before commencing such deeper drilling under Article 9.3 above
Contractor may elect to incorporate the required deeper drilling in its own
Exploration Operation. in which case any resulling Discovery shall nol be
affected by the provisions of this Article 9.

Where any Sole Risk deeper drilling results in a Discovery, GNPC shall have the
right, al its Sole Risk. to appraise, develop, produce and dispose of all Petroleum
resulting from such Sole Risk deeper drilling and shall conduct such Sole Risk
operutions unless GNPC proposes otherwise and Contractor agrees. Provided
however that if at the time such Petroleum is tested from the producing horizon in
a well, Contractor’s Work Programme includes a well or wells to be drilled to the
same producing horizon, and provided that the well or wells drilled hy Contractor
resultis) in a Peuoleum producing well producing from the same horizon.
Contractur shall, aller reimbursing GNPC for all costs associaled wah its Sole
Risk deeper drilling and testing in sau well, have the right to include production

9.6

Y

9.8

o9

S10

from that well in its total production for the purposes of establishing a
Commercial Discovery, and, if a Commercial Discovery is subsequently
established, to develop, produce and dispose of the Petroleum in accordance with
the provisions of this Agreement.

Alternatively, if at the time such Petroleum is tested from a producing horizon in
a well pursuant to a Sole Risk operation, Contractor’s Work Programme does not
include a well to be drilled to said horizon, Contractor has the option to appraise
and ‘or develop, as the case may be. the Discovery Lor its account under the terms
of this Agreement if it so elects willlin a period of sixty (60) days after such
Discovery. In such case, Contractor shall reimburse GNPC for all expenses
incurred by GNPC in connection with such Sole Risk operations, und shall make
satisfactory arrangements with GNPC for the payment of a premium equivalent
to seven hundred percent (700%) of such expenses. Such premium shall not be
considered as Petraleum Costs for the purposes of the Accounting Guide.

During the term of this Agreement, GNPC shall have the right iu subinit a Work
Programme to the JMC to drill, at its Sole Risk, a well{s) in the Contract Area
provided that the work intended to be done by GNPC had not been scheduled for
a Work Programme to be performed by Contractor and the exercise of such right
hy GNPC and the arrangements made hy GNPC for undertaking such drilling do
not prevent Contractor carrying out Peuoleum Operations, Within thiety (30)
days after receipt of such notice, Contractor may elect to drill the proposed
well(s) as part of Contractors Laploration Operations or inay elect to participate
in the well to be drilled by GNPC.

In the event that a well drilled at the Sole Risk of GNPC in accordance with
Article 9.? ahove results in a Discovery, GNPC shall notify Contractor in writing,
and GNPC shall have the right to appraise such Discovery and develop or require
Contractor to develop, afler GNPC declares a Commercial Discovery, such
Discovery lor a mutually agreed reasonable service fee, so long as Contractor has
an interest in the Contract Area, GNPC takiny all the interest, risk and costs and
hence having the right to all Petroleum produced from the Commercial
Discovery; provided however that Contractor has the option to appraise and/or
develop, as the case may be, the Discovery for its account under the terms of this
Agreement if it so elects within a period of sixty (6D) days after receipt of
GNPC’s wrilten notice of such Discovery.

Contractor shall reimburse GNPC for all expenses incurred by GNPC in
connection with such Sole Risk operations, and shall make satisfactory
arrangements with GNPC for the payment of a premium equivalent to seven
hundred percent (700%) of such expenses before exercising the option under this
Article 9.8, Such premium shall nor he considered as Petroleum Costs for the
purposes of the Accounting Guide,

In the event that Contractor declines to exercise its option in Article 94 or ne
agreement is reached on the service tee arrangement as provided for in Article
911

9,12

9.8, Contractor shall relinquish the Development and Production Area associated
with such Commercial Discovery.

Sole Risk operations under this Article 9 shall not extend the Exploration Period
nor the term of this Agreement and Contractor shall complete any agreed
programme of work commenced by it under this Article at GNPC’s Sole Risk,
and subject to such provisions hereof as the Parties shall then agree, even though
the Exploration Period as defined in Article 3 or the tenn of this Agreement may
have expired.

GNPC shall indemnify and hold harmless Contractor against all actions, claims,
demands and proceedings whatsoever brought by any third party or the State,
arising out of or in connevlion with Sole Risk operations under this Article 9
unless such actions, claims, demands and proceedings are caused by Contractor’s
Gross Negligence or Wilful Misconduct.
ARTICLE 10

SHARING OF CRUDE OIL

11

Gross Production of Crude Oil from cach Development and Production Area
shall {subject to a Calendar Year adjustment developed under the provisions of
Article 10.7) be distributed amongst the Parties in the following sequence and
proportions:

a)

by

d}

e)

Twelve and one half percent (12.5%) of the Gross Production of Crude Oil

_LWeive and o
shall be delivered to the State as ROYALTY. pursuant to the provisions

of the Petroleum Law. Upon notice to Contractor, the State shall have the
right to cleet to receive cash in lieu of its royalty share of such Crude Oil,
The State’s notice shall be given to Contractor at least ninety (90) days in
advance of cach lifting period, such periods to be established pursuant to
the provisions of Article 10.7. In such case, said share of Crude Oil shall
be delivered to Contractor and it shall pay to the Suite the value of said
share in cash at the relevant weighted average Market Price for the
relevant period as determined in accordance with Article | 1.7:

After distribution of such amounts of Crude Oil as are required pursuant to
Article 19.1 fa), the amount of Crude Oil, if any, shall be delivered to
GNPC to the extent it is entitled for Sole Risk operations under Article 9;

After distribution of such amounts of Petroleum as are required pursuant
to Articles 10.1{a) and 10.1(b), the remaining Crude Oil produced from
each Development and Production Area shall be distributed to Contractor
and, subject to Article 10.1(e) below. to GNPC on the basis of their
respective interests pursuant to Article 2,

The State’s AOU (as delined under Article 10.2), if any, shall be
distributed to the State out of the Contractor's share of Crude Oil
determined under Article 10.1(c). The State shall also have the right to
elect lo receive cash in licu of the AOE share of Crude Oi] accorded to it
pursuant to Article 10.2, Notification of said election shall be given in the
same notice in which the State notifies Contractor of ils election lo receive
cash in lieu of Crude Oil uncer Article 10,1{a). In such case, said share
shall be delivered 10 Contractor and it shall pay to the State the value of
said share in cash al the relevant weighicd average Market Price for the
relevant period as determined in accordance with Article (1,7;

Notwithstanding Articles 10.1{d) and (e}, in the event that GNPC has
failed to pay any amounts due to Contractor pursuant to Article 15.2 of
this Agreement (such amounts with interest thereon in accordance with
Anticle 26.6 being hereinaler called “Default Amounts”) and for so long
as any such advances and interest thereon remain unrecovered by
Contravtor. an amount of Crude Oil shall be delivered to GNPC sufficient
in value to reimburse it for its share of Production Costs paid by it 10 that

date, until such share of Production Costs has been fully reimbursed to it,
after which a volume of Crude Oil shall be delivered to Contractor
equivalent in yalue to the outstanding amounts of the aforesaid Default
Amounts until such Default Amounts are fully recovered by Contractor.
The value of the Crude Oil for the purpose of this Article |) shall be the
Market Price determined pursuant to Article 11.7.

At any time the State shall be entitled to a portion of Contractor's share of Crude
Oil thea being produced from each separate Development and Production Area
(hereinafier referred to as “Additional Oil Entitlements” or “AQE™) on the
basis of the after-tax post-inflation-adjusted rate of rectum (“ROR™) which
Contractor has achieved with respect to such Development and Production Arca
as of that time. Contractor's ROR shall be calculated on its NCF and shall be
determined separately for each Development and Production Area at the end of
each Month in accordance with the following computation:

aj

Deliniitions:

“NCE” means Contractor's net cash flow for the Month for which the
calculation is being made, and shall be computed in accordance with the
following formula:

NCE —x-y-7
where

“x” equals all revenues received during such Month by Contractor from
the Development and Production Area, including an amount computed by
multiplying the amount of Crude Oil taken by Contractor during such
Month in accordance with Articles 10,1(c) and 10.1(e), excluding such
Crude Oil taken by Contractor for payment of interest in respect of
Petroleum Costs incurred by Contractor on GNPC's behalf, by the Market
Price applicable to such Crude Oil during the Month when lifted, plus any
other proceeds specitied in the Accounting Guide reecived by Contractor,
including. without limitation, the proceeds from the sale of any assets to
which Contractor continues to have title, For the avoidance of doubt, “x”
shall not include revenues trom Crude Oil lifled by Contractor which is
part of another Party's entitlement (e.g. Royalty, Crude Oil relating to the
State’s AOE delivered to Contractor because the State has clected to
receive cash in lieu of Crude Oil, Crude Oi] purchased by Contractor from
GNPC or the State) but shall include revenues from Crude Oil owned by
Contractor but lifted by another Party (e.g. Crude Oil purchased by GNPC
or the State from Contractor).

“y" equals one-twelfth (12) of the income tx paid by the Contractor to

the State with respect to the Calendar Year in respect of the Development
and Production Area. If there are two (2) or more Development and

Production Areas, the total income tax paid by
ne
if Bot 43
i
f*
Contractor in accordance with the Petroleum Income Vax Law shall for
purposes of this calculation be allovated to the Development and
Production Arca on the basis of hypothetical tax calculations for the
separate Development and Production Arcas. The hypothetical tax
calculation for each Development and Production Arca shall be
determined by allocating the total amount of tax incurred for cach
Calendar Year by Contractor under the Petroleum Income Tax Law to
each Development and Production Area based on the ratio that the
chargeable invome [rom 4 given Development and Production Area bears
to the total chargeable income of Contractor. The chargeable income of
Contractor is determined under section 2 of the Petroleum Income Tax
Law and the chargeable income of a Development and Production Arca
shall be calculated by deducting from the gross income derived from or
allocated to that Area those expenses decluctible under section 3 of the
Petroleum Income Tax Law which are reasonably allocable to that Area
and with respect lo the Development and Production Area with the earliest
date of Commercial Production, those eapeuses deductible under the said
section 3 of the Petroleum Income Tax Law which are not attributable to
any Development and Production Arca. A negative chargeable income for
an Area shall be treated as zero for purposes of this allocation and not
more for less) than jhe total income tax paid hy Contractor shall be
allocated between the Areas.

“2° cquals all Petroleum Costs specified in the Accounting Guide and
expended by Contractor during such Month or with respect lo
abandonment costs, those calculated in accordance with Article 12.9 or
actually incurred, as the case may be, with respect to the Development and
Production Area, including any Petroleum Costs paid by Contractor on
GNPC’s behalf, and not reimbursed by GNPC within the Month, provided
that all Petroleum Costs for Exploration Operations not directly
attributable to a specilic Developmicnt and Production Area shall lor
purposes of this calculation be allocated to the Development and
Production Arca having the ¢arlicst date of Commencement of
Commercial Production. Where Petroleum Costs for Exploration
Operations are not directly atiributable to a specific Development and
Production Area during a Month, but are directly attributable to a
subsequently delineated Development and Production Area, then
Contractor may elect either to maintain the original allocation or reallocate
such Petroleum Costs to the newly delincated Development and
Production Area to which they are directly attributable and provided
further that for the purpose of the ROR calculation Petroleum Costs shall
net include any amounts in respect of interest on loans obtained for the
purposes of carrying out Petroleum Operations,

“FAg”. SSAq". “TAn”. “YAs™ and “ZAq” means First Account. Sevond
Account, Third Account. Fourth Account and Fifth Account, respectively
and represent amounts as of the last day of the Month in question s
determined by the formulae in (bi below

b)

“FAgi", “SAoi", “TAna”. “YAo1”, and “ZAn1”, respectively, mean the
lesser of (i) the PAs, SAr, TAs, YAu ot ZAp, as the case may be, as of the
last day of the Month immediately preceding the Month in question. or (ii)
zero. Stated otherwise. FAr: shall equal PA) as of the last day of the
Month immediately preceding the Month in question if such FA, was a
negative number, bul shall equal zero if such A, was a positive number.
Likewise. SAn1 shall equal SA, as of the last day of the Month
immediately preceding the Month in question if such SA, was a negative
number, but shall equal zero if such SAy was a positive number, Likewise
TAs shall equal TA, as of the last day of the Month inunediately
preceding the Month in question if such I'A, was a negative number, but
shall equal zero if such TA, was a positive number. Likewise YAn: shall
equal YA, as of the last day of the Month immediately preceding the
Month in question if such YAq was a negative number but shall equal zero
if' such TA, was a positive number, Likewise, ZAy) shall equal 7Aq as of
lhe last day of the Month immediately preceding the Month in question if
such ZA, was a flegative number. bul shall equal zero if such ZA, was a
positive number. In the ROR calculation for the first Month of Petroleum
Operations, PAs, SAga, TAsa YAa1 and ZA,.1 shall be zero.

“f" for the Month in questien equals one {L) subtracted from the quoticnt
of the United States Industrial Goods Wholesale Price Index
{#USIGWPI") for the second Month preceding the Month in question
(e.g. use August data for October's computation) as first reported in the
Intemational Financial statistics of the International Monetary lund,
divided by the USIGWPT for the sume second preceding Month of the
immediately preceding Calendar Year as first reported in the International
Vinancial Statistics of the International Monetary Fund, If the USIGWPL
ceases to be published, a substitute U.S. Dollar-based price index shall be
used.

*n" refers to the oth Month in question.
“n-1" refers to the Month immediately preceding the nth Month

Formulae:

hy (Fa. {1 + Gas), NCF
é

7 f DIT. é)) 0
SA, = 54. af 14 zs» di NCF

In the calculation of . an amount shall be subtracted Irom NCI
identical to the value of any AOE which would be due to the State if

reference were made hereunder only to the FAS.
th
c/ 2
i
Ty —(TAei{ 1s 0.28 1))\.. ner
i 2 af

In the calculation of TAnan amount shall be subtracted [rom NCF identical
to the value ofany AOE which would be due to the State if reference were
made hereunder only to the FA. and SAn.

a a sey
v4, =([¥4, (1+ ©2810)". wer
4 s = a}

In the calculation oF YAn an amount shall be subtracted from NCT identical
to the value of uny AOE which would be due te the State if reference were
made hereunder only to the FA, SA, and TA,

ZA, =| Z4.ift+ QHD» ver

12

In the calculation of ZA an amount shall be subtracted Irom NCU identical
to the value of any AOL which would be duc to the Stale if referenve were
made hereunder only to the FAn, SAn, TAn and ¥YAs.

Prospective Application:
The State’s AQE measured in Barrels of oil will be as follows:

i} If FA, SAn, TAs. YAu and ZA; are all negative. the State's AOE for
the Month in question shall be zero;

ii} Uf PAs is positive und SAn, TAs YAo und ZAo are all negative. the
State’s AOE for the Month in question shal! be equal to the absolute
amount resulting from the tollowing monetary calculation:

fen percent (10%) of the FA, for that Month divided by the weighted
average Market Price as determined in accordance with Article 11.7.

iii) both PA, and SAq are positive. bul TAs, YA, and 7A,are negative,
the State’s AOE for the Month in question shall be equal to an
absolute amount resulting from the following monetary calculation:

the aggregate of ten percent (10%) of FA, for that Month plus twelve
and one half percent (12.5%) of the SA, for that Month all divided
by the weighted average Market Price as determined in accordance
with Article LI.7,

iv) IPAs, SAnand ‘I'Asare all positive but YA, and /Aq is negative. the
State’s AOK tor the Month in question shall be equal lo the absalute
amount resulling fram the following monetary caleulation;
a)

e}

the aggregate of ten pervent (10%) of the PA) for that Month plus
twelve and one half percent (12.5%) of the SA) lor that Month plus
twenty percent (20%) of the IA, for that Month all divided by the
weighled uverage Market Price as determined in accordance with
Article 11.7,

v} IPVAn, SAn.'bAn and YA, are all positive but ZA. is negative, the
State's AOE for the Month in question shall be equal to the absolute
amount resulting from the following monvtary calculation:

the aggregate of ten percent (10%) of the FA, for that Month plus
twelve and one hall percent (12.5%) of the SAp for that Month plus
twenty percent (20%) of the TA, for that Month plus twenty-live
percent (251) of the YA, for that Month all divided by the weighted
average Market Prive as determined in accordance with Article 11.7.

vi It FAs, SAx TAny YAn and ZAn are all positive, the State's AOF for the
Month in question shall be equal to the absolute amount resulting from the
Jullowiny monetary calculation:

the aggregate of ton percent (10%) of the FA, for that Month plus bvelve
andl one half percent (12.3%) of the SA. for that Month plus twenty percent
(20%) of the TA, for that Month plus twenty-five percent (25%) of the
YAn for that Month. plus thirty percent (30%) of the ZA. for that Month
all divided by the weighted average Market Price as determined in
avcordance with Article 11.7.

The AOE calculations shall be made in U.S, Dollars with all non-dellar
expenditures converted to U.S. Dollars in accordance with Section 1.3.5 of
Annex 2. When the AOE calculation cannot be definitively made because
of disagreement on the Market Price or any ether factor in the formulae,
then a provisional AOE calculation shall he made on the basis of
Contractor's good faith estimates of such factors and such provisional
calculation shall he subject to correction and revision upon the conclusive
delermination of such factors, and appropriate reuoactive adjustments shall
be made,

The AOU shall be calculated on a monthly basis, with the AOE to be paid
commencing with the first Month following the Month in which the MAg,
SAc. TAs. YAn or ZAu, fas applicable) becomes posilive, Because the
precise amount of the AQE for a Calendar Year cannot be determined wilh
cerlaimty until alier the end of that Calendar Year, deliveries (or payments
in lieu) of the AOT. with respect to a Month shall be made during such
Calendar Year based upon the Contractor's good faith estimates of Ihe
amounts owing, with any adjustments following the end of the Calendar
Yeur to be settled pursuant to the procedures agreed to pursuant to Article
10.7. Final culuulations of the AOT. shall be made within thirty (30) days
following the Gling by the Contractor of the annual tax return li such

Le

6
10.3

10.4

10.6

10.7

(0.8

Calendar Year pursuant to the Petroleum Income Tax Law and this
Agreement, and the amount of the AOL shall be appropriately adjusted in
the event of a subsequent adjustment of the amount of tax owing on such
term.

GNPC shall act as agent for the State in the collection of all Petroleum accruing
to the State under this Article 10 and delivery to GNPC by Contractor shall
discharge Contractor’s liability to deliver the share of the State,

The State or GNPC, having met the requirements of Article 15,1. may elect, in
accordance with terms and conditions to be mutually agreed by the Parties, that
all or part of the Crude Oil to be distributed to the State or to GNPC pursuant to
this Article shall he sold and delivered by the State or GNPC to Contractor or its
Affiliate for use and disposal ancl in such case Contractor or its Affiliate shall pay
to the State or to GNPC, as the case may be, the Market Price for any Crade Oil
so sold and delivered. Market Price for purposes of this Article 10.4 shall be the
amounts actually realized by Contractor or suid Affiliate on its resales of said
Crude Oil in arm’s length commercial transactions, or for its other resales or
dispositions of said Crude Oil, based upon Market Price determined in the
manner specified in Article t1.7(b).

Ownership and risk of loss of all Crude Oil produced from the Contract Area
which is purchased. and all of ils perventage Participating Interest or other Crude
Oil lifled, by Contractor shull pass to Contractor at the outlet Mange (the
(“Delivery Point”) of the marine terminal or olher storage facility for loading
into tankers or other transportation equipment referred to in Article 11.1,

Subject to the provisions of Article 15 hereof, Contractor shall have the right
freely to export and dispose of all the Petroleum allocated and‘or delivered to it
pursuant to this Article.

The Parties shall through consultation center into supplementary agreements
conceming Crude Oil lifting procedures. lifting and tanker schedules. loading
conditions, Crude Oil metering, and the settlement of lifting imbalances, if any.
among the Parties at the end of each Calendar Year. The Crude Oil to be
distributed or otherwise made available to the Parties in each Calendar Year in
accordance with the preceding provisions of this Article shall insofar as possible
be in reasonably equal monthly quantities.

To assist in the making of the AOF calculation in accordance with Article 10.2,
there is attached as Annex 4 to this Agreement a worked cxample of the
calculation using hypothetical figures, rates and thresholds, for the purpose of
illustration only,
ARTICLE 11
REMENT AND PRICING OF CRUDE OIL

11.2

113

11.4

Crude Oil shall be delivered by Contractor to storage tanks or other suitable
holding facility constructed, maintained and operated in accordance with
applicable laws and good oilficld practice. Crude Oil shall be metered or
otherwise measured for quantity and tested for quality in such storage tanks Lor
all purposes of this Agreement, Any Party may request that measurements and
tests be done by an internationally recognized inspection company, Contractor
shall arrange and pay for the conduct of any measurement or test so requested
provided, however, thal in the case of (1) a test requested for quality purposes
and/or (2) a test requested on metering (or measurement) devices, or where the
test results demonstrate that such devices are accurate within acceptable
tolerances agreed to by the Parties or if not established by the Parties, then in
accordance with International Best Oil Vield Practice, the Party requesting the
test shall reimburse Contractor for the costs associated with the rest ar tests.

GNPC or its authorized agents shall have the right:
al to be present al and to observe such measurement of Crude Oil:

b} to examine and test whatever appliances are used by Contractor therelore:
and

<) to install a device or equipment. at GNPC’s sole risk, expense and
liability, for the purpose of determining the quantity and quality of Crude
Oil.

In the event that GNPC considers Contractor's methods of measurement to be
inaccurate, GNPC shall notify Contractor to this effect and the Parties shall mect
within ten (10) days of such notification to discuss the matter, Where after thirty
(30) days the Parties cannot agree over the issue, they shall refer for resolution
under Article 24 the sole question of whether Contractor’s method of measuring
Crude Oil is accurate and reasonable, — Retrospective adjustments 10
measurements shall be made where necessury to give effect to the decision
rendered under Article 24.

If upon the examination or testing of uppliances provided for in Article 11.2 any
such appliances shall be discovered to be defective:

a) Contractor shall take immediate steps to repair or replace such appliance:
and

jevt to the establishment of the contrary. such error shall be deemed to
have existed for three (3) Months or since the date of the last examination

and testing, whichever vecurred more recently
Le
3 4g
Z

L

b}

$>
§2
LES

11.6

In the event that Contractor desires to adjust, repair or replace any measuring
appliance, it shall give GNPC reasonable notice to enable GNPC or its authorized
agent to be present.

Contractor shall keep full and aceurate accounts concerning all Petroleum
measured as aforesaid and provide GNPC with copies thereof on a monthly basis,
not later than ten (10) days after the end of each Month,

The Market Price for Crude Oil delivered to Contractor hereunder shall be
established with respect to each Lifting or other period as provided elsewhere in
this Agreement as lollows:

a)

b)

eh

d)

e}

on Crude Oil sold by Contractor in arm’s length commercial transactions
{defined in Article 11,7(c) below), the Market Price shall be the price
actually realized by Contractor on such sales:

on sales of Crude Oil by Contractor not in an “artn’s length commercial
transaction” (delined by Articie 11.7(c} below), on exports by Contractor
without sale or on sales under Article 15.2. the Market Price shall be the
price determined by reference to world market prices of comparable Crude
Oils sold in arm's length transactions for export in the major world
petroleum markets. and adjusted for oil quality, location. timing and
conditions of pricing, delivery and payment provided that in the case of
sales under Article 15.2 where such sales relate to part only of
Contractor's entitlement, prices actually realized by Contractor in sales of
the balance of its proportionate share falling within Article 11.7(4) above
shall be taken into account in determining Market Price. For purposes of
this Article 11.7(b), “comparable Crude Oils” shall mean Crude Oils of
similar API gravity, sulphur content, and acidity, and if Contractor cannot
identify comparable Crude Oils for the purposes of this Article, the Parties
may agree on an alternative method for establishing a comparable Crude
Oil,

sales in “arm’s length commercial transactions” shall mean sales to
purchasers independent of the seller, which do not involve Crude Oil
exchange or barter transactions, government to government transaction,
sales directly or indirectly to Affiliates. or sales involving consideration
other than payinent in U.S, Dollars or currencies conyertible thereto, or
alfected in whole or in part by considerations other than the usual
cconomtie incentives for commercial arm’s length Crude Oil sales;

the price of Crude Oil shall be expressed in U.S. Dollars per Barrel, F-O.B.
the point of delivery by Contractor; and

if Crude Oils of various qualities are produced [rom the Contract Area, the
Market Price shall be determined separately for each type sold andor
exported by Contractor, only to the extent that the different quality grades
remain segregated through to the point where they are sold, and if grades
ot different quality are commingied into a cammon stream, Contractor and

SE” »

118

119

11.10

HL

GNPC shall agree on an equitable methodology for assessing relative
valuc for cach grade of Crude Oil comprising the blend and shall
implement the agreed methodology for having the producer{s) of higher
quality Cradle Oil(s) be reimbursed by the producer{s) of lower quality
Crude Oil(s).

Contractor shall provide to GNPC information in accordance with Section 7 of
the Accounting Guide on each lifting which shall include the buyer of the cargo,
sales basis with respect to benchmark Crude Oil, the pricing basis, the
differential, any deductions and the Market Price determined by it for each lifting
not later than thirty five (35) days afier the end of such lilling. For the purpuses
of this Article 11.8 the obligations of Parties comprising Contractor shall be
several,

If GNPC considers that the Market Price notified by Contractor was not correctly
determined in accordance with the previsions of Article 11.7, it shall so notify
Contractor not later than thirty (30) days afer notification by Contractor of such
price, and GNPC and Contractor shall meet not later than twenty (20) days
thereafter to agree on the correct Market Price.

In the event that GNPC and Contractor fail to agree upon the commencement of
meclings for the purpose deseribed in Article [1.9 above, the Market Price shall
be referred for determination in accordance with Article 24 of this Agreement,

Pending a determination under Article 11,7, the Market Price will be deemed to
be the last Market Price agreed or determined, as the case may be, or if there has
been no such previous agreement or determination, the price notified by
Contractor for the lifting in question under Article 11-7. Should the determined
price be dillerent from that used in accordance with the foregoing then the
difference plus interest at the Specified Rate shall be paid in cash by or to
Contractor, as the case may be, within thirty (30) days of such determination.
ARTICLE 12

TAXATION AND OTHER LMPOSTS

12.1

Subject to applicable laws and regulations as the same may he amended from
time to time, the tax, duty, fee and other imposis that shall be imposed by the
State or any entity or any political subdivision on Contractor, its Subcontractors
or its Affiliates in respect of work and services related to Petroleum Operations
and the sale and export of Petroleum shall include, but not be limited to, the
lollowing:

a)

hi

ry)

e)

Tax in accordance with the Petroleum Income lax law in force and as
amended from time to time:

Income tax under the Petroleurn Income Tax Law shall be levied at the
rate of thirty-live pereent (35%) for the tenn of this Agreement, subject to
applicable law in effect from time to time:

Notwithstanding Article 12.1(a} or (6), tax in respect of gain (calculated as
the consideration received less the cost base at the time of realisation, in
any case in accordance with applicable Ghanaian law) resulting from the
direct or indirect sale, transfer or assignment of (i} partial or lotal interest
in this Agreement, (ii) assets acquired or used in Petroleum Operations
under this Agreement or (iii) shares of Contractor, at the rate applicable
under Ghanaian law in effect at the time of the sale, transfer or
assignment. For the avoidance of doubt, such rate at the Effective Date of
this Agreement is fifteen percent (15%):

Payments for rental of State property, public lands or for the provisions of
specilic services requesicd by Contractor from public enterprises;
provided, however, that the rates charged Contractor for such rentals or
services shall not execed the prevailing rates charged to other members of
the public who receive similar services ar rentals;

Surface rentals payable | the State pursuant to Section 18 of the
Petroleum Law per square kilometre of the urea remaining at the
beginning of cach Contract Year as part of the Contract Area, in the
amounts as sct forth below:

Phase of Operation Surface Rentals Per Annum
Initial Exploration Period US $ 30 per sq. km,
Ist Extension Period US $ 100 per sq. km.
2nd Extension Period US & 100 per sq. km.
Development & Production Area LS $200 per sy, Aun
i)

123

12.

12.

4

5

These rentals shall be pro-rated where the beginning of a Period and the
end of a Period or the creation of a Development and Production Arca
occurs during the course af a Calendar Year,

h Taxes. duties, [ees or other iinposts of a minor nature,

Save for withholding tax at the rate of five percent (SY) as provided lor under
applicable law in effect from time to time from the aggregate amount duc to any
Subcontractor if and when required by Section 27(1) of the Petroleum Income
‘Vax Law, Contractor shall not be obliged to withhold any amount in respect of
tax from any sum due fram Contractar to any Subcontractor in respect of work
and services for or in connection with this Agreement,

Contractor shall not be liable for any export tax on Petroleum exported from
Ghana and no duty or other charge shall be levied on such exports. Vessels or
other means of transport used in the export of Contractors Petroleum from Ghana
shall not be liable for any tax, duty or other charge hy reason of their use for that

purpose.

Subieet to the local purchase obligations hereunder, Contractor and
Subcontractors may import into Ghana all plant, equipment and materials to be
used solely and exclusively in the conduct of Petroleum Operations without
payment of customs and other duties and taxes on imports save adminisuutive
fees and charges:

PROVIDED THAT:

a) GNPC shail have the right of first refusal for any item imported duty free
under this Article which is later sold in Ghana; and

bh) where GNPC does not exercise its right of purchase. Contractor may sell
to any other person subject to the relevant law in effect and as amended
from. lime to Limne,

Contactor shall not be liable te pay VAT in respect of plunl, equipinent and
materials. and related services supplicd in Ghana, to be used solely and
exclusively in the conduct of Petroleum Operations.

Foreign National Employees of Contractor or its Affiliates, and of its
Subcontractors, shall be permitted to import into Ghana free of import duty, their
personal and household effects in accordance with Section 22.7 of PNDCL 64;
provided, however, that no property imported by such employee shall be resold
by such employee in Ghana except in accordance with Article 12.4.

Subject to GNPC’s rights under Article 19. Contractor, Subcontractors and
Foreign National Employees shall have the right te export from Ghana all items
imported duty free. Such exports shall be exempt from all customs and other
duties. taxes. fees and charges on arts save minor udnunistralive charges.

12.8

12.10

12.12

The Ghana Income Tax law applicable generally to individuals who are not
employed in the petroleum industry shall apply in the same fashion and at the
same rates 10 employees, including l'oreign National Linployees, of Contractor,
its AMiliates and its Subcontractors provided, however, that Foreign National
Employees of Contractor, its Affiliates and its Subcontractors, as permitted under
Section 28 of the Petroleum Invome Tax Law, shall be exempted from the
inveme tax und withholding tax liabilities unless they are resident in Ghana for
more than thirty (30) continuous days or sixty (60) days in aggregate in any
Calendar Year.

Subject lo guidelines to be issued by the Minister. the Contractor shall make
contributions to a decommission fund based on estimated costs of abandonment
in proportion to its Participating [nterest. Such contributions shall be allowed as
deduction from assessable income from the year of assessment the contributions
commenced. In the year of assessment in respect of which decommission has
been completed in accordance with an approved decommission plan, the surplus
funds shali be treated as chargeable income and subject ty tax, lhe amount lett
after the tax shall be subject to Additional Oil Entitlement al the highest rate al
which the Contractor paid AOE during the period of contributions to the relevant
devommission fund, Any surplus after payment of the tax and AOE shall revert
to the Contractor.

Parties will negotiate in good faith to ensure that Contractor is afforded tax
credits for corporate taxes paid in Ghana, However no adverse eflect should
aceur to the economic rights of GNPC or the State.

it is ihe intent of the Partics that payments by Contractor of tax levied by the
Petroleum Income Tax Law or any other tax imposed on Contractor qualify as
ercditable against the income tax liability of each company comprising
Contractor in its jurisdiction, Should the fiscal authority involyed determine that
the Petroleum Income Tax Law does not impose a creditable tax, the Parties
agree to negotiate in good Laith with a view lo establishing a creditable tax on the
precondition thal no adverse eflect should occur fo the economic rights of GNPC
or the State.

All tax returm prepared and payments made by Contractor and its Affiliates or
Subcontractors, and Foreign Nationa! Umployees thereof shall be made in United
States Dollars,
ARTICLE 13
FOREIGN EXCHANGE TRANSACTIONS

13.1 Subject expressly to Articles 26.2, 26,3 and 26.4, the provisions of this
Article 13 shall be subject to applicable legislation governing foreign exchange
transactions in Ghana in loree from time to time.

13.2 Contractor shall, for the purpose of this Agreement, he entitled to receive, remit
with the approval of the Bank of Ghana, keep and utilise freely abroad all the
foreign currency obtained from the sales of the Petroleum assigned to it by this
Agreement or purchased hereunder, or from transfers, as well as its own
capital, receipts from loans and in general all assets thereby acquired abroad.
Upon inaking adequate arrangements wilh regard to ils commitment to conduct
Petroleum Operations, Contractor shall be free to dispose of this foreign
currency or asscts as it deems fit.

13.3) Contractor shall have the right to open and maintain in Ghana, bank accounts in
foreign currency and Ghanaian currency, No restriction shall be made on the
import by Contractor in an authorised manner of funds assigned to the
performance of the Petroleuni Operations and Coutractor shall be entitled to
purchase Ghanaian currency through authorised means. without discrimination,
at the prevailing rate of exchange; provided, however, that such prevailing rate
applicable to Contractor hereunder for all transactions for converting Ghanaian
currency into United States Dollars, and vice versa, shall be at a buying or
selling, as the case may be, rate of exchange not less favourable to Contractor
than that quoted by the State or iis foreign exchange control authority to any
person or entity on the dates of such conversion (excepling those special rates
provided by the State lo discretely declined yroups for special limited purposes).

{3.4 Contractor shall be entitled to convert in an authorised manner into foreign
currencies of its choice funds imported by Contractor for the Petroleum
Operations and held in Ghana which exceeds its local requirements at the
prevailing rate of exchange referred to in Article 13.3 and remit and retain such
foreign currencies outside Ghana.

13.5 In the event of resale by Contractor or its Affiliate of Crude Oil purchased from
the State or GNPC, the State or GNPC shall have the right to request payment
for such sales of its share of production to Contractor or its Affiliate to be held
in the foreign currency in which the resale transaction took place or in United
States Dollars.

13.6 Contractor shall have the right to make direct payments outside of Ghana from
its home offices abroad, and elsewhere. to its Foreign National Employees, and
to those of its Subcontractors and suppliers ‘not resident in Ghana’ {as that
term is defined in Section 140 of the Internal Revenue Act 2000 (Act $92)) for
wages, salanes. purchases of poods and perlonuance of services, whether

" 2%

13.7

13.9

imported into Ghana or supplied or performed therein lor Petroleum Operations
carried oul hereunder, in accordance with the provisions of this Agreement, in
respect of services performed within the framework of this Agreement, and
such payments shall be considered as part of the costs incurred in Petroleum
Operations. In the event of any changes in the location of Operator's home or
other offices, Operator shall so notify GNPC and the State.

All payments which this Agreement obligates Contractor to make to GNPC or
the State, including income taxes, shall be made in United States Dollars,
excepl as requested otherwise pursuant lo Article 13.5 above. All payments
shall be made by wire transfer in immediatcly available funds to a bank to be
designated by GNPC or the State, and reasonably accessible to Contractor by
way of its being able to receive payments made by Contractor and give a
confirmation of receipt thereof, or in such other manner as may be mutually
agreed.

All payments which this Agreement obligates GNPC or the State to make to
Contractor shall be made in United Statcs Dollars. All payments shall be made
by electronic transfer (or in such other manner as may be mutually agreed) in
immediately available lunds to a bank to be designated by Contractor, and
reasonably accessible tg GNPC or the State by way of its being able to receive
payments made by GNPC or the State and give conlirmation of receipt thereof.

All payments duc to the Contractor in respect of the conduct of petroleum
operations in Ghana shall first be paid to the Contractor's bank account in
Ghana.
SPECIAL PROVISIONS FOR NATURAL GAS

ARTICLE 14

PART L- GENERAL

All Natural Gas produced by Contractor in association with GNPC under this
Agreement shall be the property of GNPC in accordance with the provisions of
Section 16.2 of the Petrolcum Law, subject to the terms of this Agreement.

14.1

14.2

14,3

Contractor shall have the right to use Natural Gas produced from any
Development and Production Area for Petrolcum Operations within the
Contract Area such as reinjection for pressure maintenance and/or power
Bencralion al no cost,

Contractor shall not fare nor yent Natural Gas except:
a) to the extent provided lor in an approved Development Plan;
b) during production testing operations;

ce} when required lor operational safery and the safety of persons engaged
in Petroleum Operations in accordance with International Best Oil Field
Practice; or

d) as otherwise authorised by the Minister.

Contractor shall have the right to extract and dispose of liquid hydrocarbons

pursuant to the provisions of this Agreement relating to Crude Oil. Residual

Natural Gas remaining aller the extraction of liquid hydrocarbons is subject to
the provisions of this Article 14.

PART IL- ASSOCIATED GAS

14.4

14.5

All gas produced in association with Crude Oil is the property of GNPC. ‘The
Development Plan of each Development and Production Area shall include a
plan of utilization for Associated Gus.

If Contractor considers that production, processing and utilisation of
Assuciated Gas from any Development and Production Area is non-economic,
GNPC or any State appointed agency, body or Subcontractor shall have the
option to olfiake such Associated Gas not used for Petroleum Operations
pursuant to Article 14.1 at the outlet Mange of the gas-oil separator on the
Crude Oil production fuvility, at its Sole Risk for its own use. GNPC and
Contractor shall work together to develup the appropriate interface between
Gas infrastructure mwned by the State and‘or GNPC and Contractur’s proposed
Development Plan and to that end shall include:
a) a statement of the lacilities necessary lor the delivery to GNPC (or any
State appointed agency, body, or Subcontractor) of such Associated
Gas:

b) a plan for the reinjection of Associated Gas into the reservoir if needed
for pressure support:

e) aplan for any other utilization; and
d) aplan for power-generation.

14.6 The decision of GNPC as to whether or not to exercise the option provided for
in Article 14,5 shall be made in a timely manner. In making such decision and
in ils subsequent conduct, GNPC shall avoid the prevention of or delay to the
orderly start up or continuation of the production of Crude Oil as envisaged in
the approved Development Plan.

14.7 [Tf GNPC {or any State appointed agency, hody, or Subcontractor) elects to
offtake Associated Gas under Article 14.5 above, GNPC shall be responsible
for any additional facilities needed for the delivery of the Associated Gas to
GNPC, provided that:

a) if Contractor subsequently wishes to participate in GNPC’s gas
utilisation programme, it shall reimburse GNPC for the costs of such
facilities plus a premium of three hundred percent (300%) of costs: or

bi if Contractor subsequently develops a gas utilisation programme and
requires the use of GNPC’s gas facilities, Contractor shall pay GNPC an
agreed fee Lor such use.

Tf Contractor considers that it may be economic to produce Associated Gas for
sale, the provision of Article 14,133, and Part [V below shall apply as to such
Associated Gas.

PART Hl - NON-ASSOCIATED GAS

14.8 Contractor shall have the right to commercialize a Discovery of Non-
Associated Gas in the Contract Area in accordance with the provisions of this
Agreement, [xcept as otherwise provided in this Agreement, the terms
applicable to a Discovery as provided under Article 8 of this Agreement shall
apply to a Discovery of Non-Associated Gus.

14.9) Where Contractor submits notice pursuant to Article 8.2 or Article 8.19
indicating that the Discovery does not at that time merit Appraisal but may
merit Appraisal or additional evaluation at a later date during the Exploration
Period or curing the initial period under a new Agreement made pursuant to
Article 14.166 below, Uo Contractor need net submit a Proposed Appraisal
Programme al that time but instead shail indivate to the Petroleum Commission

: {i ae 88
14.10

1411

14.12

what other studics or evaluations (in accordance with a definite time-table) may
be warranted before an Appraisal Programme is undertaken, Where
Contractor's Notice indicates that the Discovery will not merit Appraisal at any
time during the Exploration Period or during the initial period under a new
Agreement made pursuant to Article 14.166, then Contractor shall relinquish
the rights to the Non-Associated Gas within that Discovery Area.

Not later than ninety (90) days from the date on which the Appraisal
Programme relating to a Discovery is concluded, Contractor shall submit to the
Minister and Petroleum Commission a report containing the results of the
Appraisal Programme (the (“Appraisal Report”). lhe Appraisal Report may
conclude that the Discovery merits commercial assessment. I the Appraisal
Report concludes thal the Discovery merits commenrvial assessment, Contractor
shall submit to the Minister and Petroleum Comunission within thirty (30) days
from the date of submission of the Appraisal Report, a programme
incorporating a specific timetable for conducting such commercial assessment
for approval by the Minister. If the Minister approves this programme, such
commercial assessment shall be conducted within the Lixploration Period and,
if applicable, during the initial period under a new Agreement made pursuant to
Article 14.166. Notwithstanding the above, the Minister may approve the
conduct of other studies or evaluation, in accordance with a spevific limetable,
which may be warranted befere a commercial assessment is undertaken.
Notwithstanding the above, Contractor may also notify the Minister that
commercial assessment of the Discovery is not warranted at that time but the
Discovery may merit such assessment at a later date during the Kxploration
Period or during the initial period aforesaid.

‘The purpose of the commercial assessment shall be to study the uses to which
production from the Discovery Arca separately can be devoted and to what
extent such uses involve exports or domestic utilization. As part of the
assessment, the Parties shall also pursue discussions on the required contractual
arrangements for disposition of the Natural Gas to potential purchasers.
consumers, infrastructure owners and GNPC, Contactor may undertake the

Gas commercialization project ata level that will lacilitate the achievement of
the Contractor's rate of return, and shall use the State's gas infrastructure if

available.

Contractor may consult with the Minister and GNPC and may make
appropriate representations proposing changes in the fiscal and other provisions
of this Agreement which may, in the opinion of Contractor, aflect the above
determinations made pursuant to Articles 14.99 and 8.3. The Minister and
GNPC may. where feasible and in the best interests of the Parties. agree to
nuke such changes or modifications in the existing arrangements.

J

we?
4

i)
PART I¥-

VATURAL GAS PROJECTS

14,13 If at any time during the commercial assessment Contractor informs the
Minister in writing that the Discovery can be produced commercially, it shall
within one hundred cighty (180) days submit to the Minister and to GNPC its
proposals for an agreement relating to the Development of the Discovery on the
principles set forth in this Part TV of Article 14. The State and GNPC
undertake on receipt of such notice 10 negotiate in good faith with Contractor
with a view to reaching agreement on terms for such production. Any such
agreement will be based on terms and fiscal requirements which shall be no
less favourable to Contractor than those provided for in Article 10 and
Article 11 and which take full account of the legitimate interest of the State as
the resource owner.

14.14 If at any time during the commercial assessment Conteactor has identified a
market for the reserves of Non-Assaciated Gas or any part thereaf that can be
saved without prejudice to an export project. the Parties shall proceed in good
faith to negotiate the appropriate contractual arrangements for the disposition
of the Natural Gus. In the event of a market for such Gas, Contractor shall
receive lor delivery its share of the Natural Gas at a price to be agreed in good
faith between GNPC and Contractor, taking into account among other things.
the cost of finding and developing the Natural Gas, a reasonable return on
exploration and investment and the uses which will be made of the Natural
Gas.

14.13 [n the event ol a Discovery of Natural Gas in the Contract Area which is to be
developed and commercially produced, the provisions of this Agreement in
respect to interests, rights and obligations of the Parties regarding Crude Oil
shall apply to Natural Gas, with the necessary changes in points of detail,
except with respect to specific provisions in this Agreement concerning Natural
Gas and different or additional provisions concerning Natural Gas which may
be agreed by the Parties in the future.

a) The system for the allocation of Natural Gas among the Partics shall
follow the same general format as Article 10,1 provides for Crude Oil,
with the exception that the royalty to be delivered to the State on Natural
Gas for domestic gas projects shall be at the rate of ten percent {10%} of
the annual Gross Production of Natural Gas destined for the domestic
markel and ich percent (10%) for Natural Gas to be exported as LNG.

=

bh) The Parties recognise that projects for the Development and Productian
of Natura! Cias are generally long-term in nature for both the project
developers and the customers who purchase the Natural Gas,
Substantial investments and dedication of facilities require long-term
vonmnitments on both sides. This Agreement, being for a specific term

(eh
/ rn

of years, may not cover the length of time for which customers in given
cases will require commitments on the part of the Parties to this
Agrecment to deliver their respective shares of the output, Accordingly
the Parties agree to consider undertaking such commitments where
reasonably required for the eflivient and viable development of a
Natural Gas project. It is recognised that, unless otherwise agreed hy
the Parties hereto, Contractor will have no right or interest in the project
or the Natural Gas produced and delivered after the term of this
Agreement has expired.

c) In the event that Contractor or an Affiliate, by mutual agreement with
GNPC and the State, constructs lacilities to receive Natural Gas from
the Development and Production Area for further processing or for use
as a feedstock or fuel in order w convert such a Natural Gas into one or
more commercially marketable products, the Contractor shall be entitled
to pay GNPC or the State for such gas the price. if any, paid by the State
or GNPC under Article 14.166.

dh The Parties will consider collaboration in obtaining any common
external financing available for Natural Gas production possibilities,
inchiding project financing: however, each Partly shall remain free to
finanee externally its share of such facilities to the extent it prefers to do
so,

14.16

a) Where Contractor has, during the continuance of the Exploration Periad,
made @ Discovery of Non-Assoviated Gas but has nol, before the end of
the Exploration Period, declared that Discovery lo be a Commercial
Discovery, the State and GNPC will, if Contractor so requests, enter into
a new Petroleum Agreement with Contractor in respect of the Discovery
Area to which that Discovery relates.

b) The State and GNPC shall not be under any obligation to enter into an
Agreement pursuant to Article 14.166(a) unless before the end of the
Exploration Period, Contractor has carried oul an Appraisal Programme
in respect of that Discovery pursuant to Article 14.810 and submitted to
the Petroleum Commission a report thereon pursuant to Article 14.10, or
has commenced an Appraisal Programme and has notified the Petroleum
Commission of reasonable arrangements to undertake and complete
such an Appraisal Programme during the period provided for in
14,166(c)(i) below:

A Petroktum Agreement entered into pursuant to Article 14.16(a):

oO.

i) shall, unless the Discovery in respect of which the Agreement has
been made is declared by Contractor to be a Commercial

iif) 4
ee b
a)

c)

Discovery, continue in force for an initial period not exceeding
three (3) years;

ii) shall in the event that the Discovery is declared by Contractor to
be a Commercial Discovery:

le continue in foree for an aggregate period not exceeding
twenty-five (25) years;

2. include, or be deemed to include, all the provisions which,
mutatis mutandis, would have applied to a Commercial
Discovery of Non-Associated Gas pursuant to Article
14.155 if Contractor had declared such Discovery to be a
Commercial Discovery under this Agreement:

iii) shall contain in respect of the initial period or of any renewal
period, detuils of the evaluations or studies (in accordance with a
specific timetable) which Contractor proposes to undertake in
order to determine or keep under review the commerciality of the
Discovery.

iv) Shall conler on GNPC pre-emptive rights in respect of the Gas
contained in the reservoir to which the Discovery relates
substantially in the form of the provisions hereinafier set out in
Article 14.1662).

Where Contractor has not, before the end of the initial period declared
the Discovery to be commercial and the Minister has, in his discretion.
determined that further cvaluation or studies may be required before the
Discovery can be declared a Commercial Discovery, the right of
Contractor to retain the Discovery Area shall continue for a further
period not exceeding, in the aggregate. three (3) years. The right of
Contractor to retain the Discovery Area aforesaid shall be secured by the
renewal of the Agreement referred to in Article 14.166(a) or where
necessary by a new Agreement entered into by the Parties for that

purpose,

(1) Where Contractor has not declared the Discovery to be a
Commervial Discovery, if GNPC has identified a market for the
Gas contained in the reservoir lo which the Discovery relates, or
any part thereof, it may at any time during the initial period or the
aggregate period referred to in 14,166(d) above, serve on
Contractor a notice giving particulars of the quantities of Gus
required to serve that market and the price offered: and on the
basis of the provedure detailed in Article 9, exercise the right
referred to in Article 14.166(eHiv1 above.

pA,
a

b&b
i) Within three (3) Months from the receipt of a notice as aforesaid,
Contractor may declare the Discovery ta be a Commercial
Discovery and in accordance with the Agreement and the
Petroleum Law prepare and submit to the Minister a
Development Plan for the production of the Gas in assoviation
with GNPC.

ii) LU Contractor has not, within the period of three (3) Months
aforesaid, declared the Discovery to be a Commercial Discovery,
GNPC may at its sole risk and expense, develop the Discovery
and in that event the Contractor shall cease to have any rights in
respect of the Gas in the reservoir required for that purpose.

14.17 Vor the purpose of calculating the State's ten percent (10%) royalty share on
Natural Gas for domestic natural gas projects or its ten percent (10%) royalty
share on Natural Gas lor international gas export projects, if the State clects to
take its royalty on Natural Gras in cash, the value of such Natural Gas shal! he
the actual realized price received by the Contractor, less transportation,
compression, and marketing costs which shall be in accordance with the
principles indicated in Article 11.

tee
ARTI€LE 15

15.1

Crude Oil for Consumption (as defined in Article 15.4} in Ghana called the
“Domestic Supply Requirement” shal] be supplied. to the extent possible, by
the State and GNPC from their respective entitlements under this Agreement
and under any other contract for the production of Crude Oil in Ghana,

Contractor shall be obliged together with any third parties which produce
Crude Oil in Ghana within twe (2) Months* notice from the State, to supply a
volume of Crude Oil to be used for such Domestic Supply Requirements,
calculated on the basis of the ratio of Contractor's entitlement to Crude Oil
under Article 10.1(c} to the sum of the similar entitlements of all such third
parties and provided that Contractor's obligation to supply Crude Oil for
purposes of meeting the Domestic Supply Requirement shall not exceed the
lutal of Contractor’s said entitlement under this Agreement.

The State shall purchase any Crude Oil supplied by Contractor pursuant to this

Article (5 at the Market Price determined under Article 11.7 for the Month of

delivery, and the State shall pay such prices in accordance with Article 13.8
within thirty (30) days after receipt of invoice, failing which Contractor’s
obligations in respect of the Doinestic Supply Requirement under this
Article 15 shall be suspended until payment is made good. at which time
deliveries shall be resumed subject to any alternative conunitments that may
have been reasonably entered into by Contractor to dispose of the Domestic
Supply Requirement Crude Oit during the period of default in payment.

The calculation of the Domestic Supply Requirement shall be done on a
Calendar Year basis. broken down by Month. The calculation shall begin with
the delennination of the quantities of Crude Oil required for Consumption in
Ghana in each relevant Month (the “Manthly Domestic Consumption”)
during the applicable Calendar Yeur. “Consumption” shall consist of the total
Crude Oil consumed in Ghana, Crude Oil processed in Ghana, and the Crude
Oil equivalent of Crude Oil derived Products imported for consumption in
Ghana,

b
ARTICLE 16

INFORMATION AND REPORTS: CONFIDENTIALITY

16.1

Contractor shall keep the Petroleum Commission and GNPC regularly and
fully informed of operations being carried out by Contractor under this
Agreement and provide the Petroleum Commission and GNPC with all
information, data (lil, paper and digital forms), samples, interpretations and
reports (including progress and completion reports) including but not limited to
the following:

a)
b)

f}

8)

i

k}

processed seismic data and interpretations thereof;

well data, including but not limited to electric logs and other wireline
surveys, and mud logging reports and logs, vil or hydrocarbon samples,
samples of cuttings and cores and analyses made therefrom:

any reports prepared from drilling data or geological or geophysical
data, including maps or illustrations derived therefrom;

well resting and well completion reports;

reports dealing with location surveys, seabed conditions and seafloor
hazards and any other reports dealing with well, platform or pipeline
lucalions:

reservoir investigalions and estimates regarding reserves, ficld limits
and economic evaluations relating to future operations:

daily, weekly, monthly and other regular reports on Petroleum
Operations;

comprehensive final reports upon the completion of each specific
project or operation;

contingency programmes and reports on safety and accidents:

procurement plans, subcontracts and contracts for the provision of
services to Contractor; and

for such subcontracts and contracts for the provision of services to
Contractor:

i} bid documents and their evaluation reports; and

ii) a statement showing Uie values, executing companies, award and
completion dates.
16.2

16.3

16.4

16.5

Data shall be provided on film, paper and in digital format as available in an
acceptable format to the Petroleum Commission and GNPC. Ln respect of the
reports, including text and graphics, paper and digital copies shall be submitted.

Contractor shall have the right to retain for ils own use in connection with the
conduct of Petroleum Operations under this Agreement copies of data, well
logs, maps, magnetic tapes, other geological and geophysical information,
portions of core samples and copies of reports, studies and analyses, referred to
in Article 16.1.

Not later than ninety (90) days following the end of each Calendar Year,
Contractor shall submit to the Petrolewin Conunission and GNPC a report
covering Petroleum Operations performed in the Contract Arca during such
Calendar Year, Such report shall include, but not be limited to:

a} a statement of the number of Exploration Wells, Appraisal Wells and
Development Wells drilled, the depth of each such well, and a map on
which drilling locations are indicated;

bj a statement of any Petroleum encountered during Petroleum Operations.
as well as a stilement of any fresh water layers encountered and of any
other minerals discovered;

c) a statement of the quantity of Petroleum produced and of all other
minerals produced therewith from the same reservoir or deposit:

dy a summary of the nature and extent of all Exploration activities in the
Contract Area;

e) a general summary of all Petroleum Operations in the Cantract Area:
and

f) a statement of the number of employees engaged in Petroleum
Operations in Ghana, identified as Ghanaian or non-Ghanaian.
Contractor will inlorm the latter that details as to nationality are required
by GNPC and that Contractor is available to assist them to supply that
information.

All data, information and reports including interpretation and analysis supplicd
by Contractor pursuant to this Agreement (“Data”) shall be treated as
confidential by the Parties and shall not be disclosed by Contractor to any other
person without the express written consent of GNPC, such consent not to be
unreasonably withheld. However. subject to. Article 16,6 and prior written
notice to Contractor , GNPC may disclose Data to any other person.

Data may be disclosed hry ;

a} the Si

lo any agency of the State or to any advisor or consultant to
GNPC or the State:

to applicants secking to obtain a petroleum agrecment in respect
of any open acreage adjacent ta the Contract Area;

provided, in each case, Contractor receives reasonable prior notice of such

i)

ii)
disclosure;
or

b) Contractor:

ii)

iii}

vi

or

to its Affiliates, advisers or consultants;

to a bona fide potential assignee ef all or part of Contractor's
interest provided that with respect to a bona fide assignee of
Contractor's interest, GNPC is given prior notice of such
potential assignee, and subject to approval of the State and GNPC
for the disclosure {not to be unreasonably withheld);

to banks or otber lending institutions lor the purpose of seeking
external financing of costs of the Petroleum Operations;

to non-Affiliates who shall provide services for the Petroleum
Operations, including Subcontractors. vendors and other service
contractors, where this is essential for their provision of such

services, and provided GNPC is notified about such disclosure;

lo povernmental agencies lor oblaining necessary rulings,
pennits, licenses und approvals. or as may be required by
applicahle law or stock exchange, accounting or reporting
practices, and provided GNPC is given prior notice of such
disclosure:

c} any Party:

i}

ii)

to the extent necessary in any Arbitration Proceedings or
proceedings before a Sole Lixpert or in proceedings hefore any
court;

with respect to Data, which already through, no lault of the
disclosing Party is in the public domain.

16.6 Any Party disclosing nformation or providing Data to any third party under
this Aruicle shall require such persons to observe the confidentiality of such
Data by executing a comlidentialily agreement in the form attached hereto as 0.

jm

fs

%
eX
“2

16.8

16.9

Public statements and press releases regarding the Petroleum Operations
undertaken under this Agreement (“Releases”) shall be issued jointly by the
Contractor and GNPC, and the Parties shall agree on the timing and wording of
such Releases to the public. Where, however, a Party is required to make a
Release under the applicable laws, rules or regulations of any government,
legal proceedings or a stock exchange having jurisdiction over such Party or
any of its Affiliates, to the extent permitted by law, that Party shall inform the
other Party of such requirement and submit the text of the propesed Release lor
comment and/or approval. Should a Party fail to respond for more than three
(3) Business Days (or such shorter period as may be reasonable in the event of
an emergency or disaster or reasonably required or necessary to enable the
disclosing Party to comply with applicable laws, rules or regulations of any
government, legal proceedings or a stock exchange having jurisdiction over
such disclosing Party) to a request for the approval of a public statement or
announcement for such purposes, suc lailure shall be deemed approval of the
request,

Subject in all cases to the terms of any technical services agreements, all
intellectual property rights ta any and all inventions, discoveries or
improvements made or conceived directly in connection with conducting
Petroleum Operations either through a Contractor Party's employees.
contractors {including the Cortracior Parties}, Subcontractors, secondees,
GNPC’s employees or otherwise to which such Contractor Party or GNPC, as
the case may be, would otherwise have ownership righls and entitlements. shall
be jointly owned by GNPC and Contractor.

Notwithstanding any provision to the contrary in this Agreement, if a
Contractor Party or an Affiliate of a Contractor Party has used its own
confidential information, proprietary intellectual property or technology in
Petroleum Operations then, subject to GNPC for ils successors or permitted
assignees) entering into a usual and customary non-disclosure and licensing
agreement (which such agrecment shail be on terms that are commercially
reasonable under the circumstances), such Contractor Party or its Affiliate shall
provide GNPC (or its successors or permitted assignees) with rights to use such
confidential information, proprietary intellectual property or technology in
other operations of GNPC (or its suceessors or permitled assignees) in Ghana:
provided that GNPC’s use of such confidential information, proprietary
intellectual property or technology (2) within the Contract Arca shall be free of
vharge and (b) outside of the Contract Area shall be subject to a licensing fee in
an amount mutually agreed between GNPC and such Contractor Party. The
terms and conditions of the foregoing rights will be provided for in separate
agreements to be agreed bernween GNPC (or its successors or permitted
assignees) and such Contractor Party or its relevant Affiliate, Further, GNPC
for its successors or permitted assignees} and such Contractor Party or ils
relevant Affiliate will enter into a usual and customary confidentiality
agreement relating to confidential information disclosed to GNPC (or its
successors or permitted assignees) pursuant to any such licensing agreements,

pA

68

D
which confidentiality agreement shall restrict, inter alia, GNPC (or its
Successors or permitted assignees) from making disclosure of such information
to such Contractor Party’s oil and gas industry competitors.

S
\

ba}
ARTICLE 17

INSPECTION, SAFETY AND ENVIRONMENTAL PROTECTION

17.1

17.2

~
Md

Ih4

oa
an

GNPC shall have the right of access to all sites and offices of Contractor and
the right to inspect all buildings and installations used by Contractor relating to
Petroleum Operations, Such inspections and audits shall take place in
consultation with Contractor and at such times and in such manner as to nor
unduly interfere with the normal operations of Contractor,

Contractor shall take all necessary steps, in avcordunve with International Best
Qil Field Practice, to pertorm activities pursuant to the Agreement in a sult
manner and shall comply with all requirements of applicable law, including
labour, health, safety and environmental laws and regulations issued by the
Environmental Protection Agency of Ghana and other relevant State agencies.

Contractor shall provide an eNective and sale system for dispusal of water and
waste oil, oi] based mud and cuttings in accordance with applicable laws and
International Best Oil Field Practice, and shall provide for the safe completion
or abandonment of all boreholes und wells.

Contractor shall exercise its rights and carry out its responsibilities under this
Agreement in accordance lnrernational Best Oil Mield Practice, and shall take
steps in such mariner as lo:

a) result in minimum ceological damage or destruction:

bd) control the flow and prevent the escape or the avoidable waste of
Petroleum discovered in or produced from the Contract Area;

&

prevent damage to Petrolcum-bearing strata;

d) prevent the entrance of water through borcholes and wells to Petroleum-
bearing strata, except for the purpose of secondary recovery;

e) prevent damage to onshore lands and to trees, crops. buildings or other
structures; and

H avoid any actions which would endanger the health or safety of persons.

In the event of a release of Petroleum or other materials on the seabed, in the
sea, on land or in fresh water, or if Contractor’s operations result in any other
form of pollution or otherwise cause harm to fresh water, marine, plant or
animal life. Contractor shall, in accordance with applicable laws and
International Best Oi! Field Practive, promptly lake all necessary measures, in
accordance with Internationa! Best Oi] Field Practive to control the pollution, to
clean up Petroleum er other released material, er to repair, to the maximum
extent feasible, damage resulting from any such circumstances. If such release

per
I?

1

6

or pollution results from the Gross Negligence of: (i) Contractor; (ii) any of
Contractor’s Affiliates: or (iii) a Subcontractor, the cost of subcontract clean-up
and repair activities shall be borne by Contractor and shall not be included as
Petroleum Cost under this Agreement.

Contractor shall notify GNPC immediately in the event of any emergency or
major accident or major release of materials into the environment (and
promptly in the event of any other accident or release of materials into the
environment) and shall take such action as may be prescribed by GNPC’s
emergency procedures and by International Best Oil Field Practice.

Tf Contractor does not act promptly so as to control, clean up or repair any
pollution or damage, GNPC may, afer giving Contractor reasonable notice in
the circumstances, take any actions which are necessary, in accordance with
applicable laws and International Best Oil Vield Practice and the reasonable
costs and expenses of such actions shall be borne by Contractor and shall,
subject to Article 17.5 be included as Petroleum Costs.
ARTICLE 18

ACCOUNTING AND AUDITING

8.1

18.2

18.6

Contractor shall maintain, at its office in Ghana, books of account and
supporting records in the manner required by applicable law and accepted
accounting principles generally used in the international petroleum industry
and shall file reports, (ax returns and any other ducuments and any other
financial returns which are required by applicable law.

In addition to the books and reports required by Article 18.1 Contractor shall
maintain, at its office in Ghana, a set of accounts and records relating to
Petroleum Operations under this Agreement, Such accounts shall be kept in
accordance with the requirements of the applicable law and accepted
accounting principles generally used in the international Petroleum industry,

The avcounts required by Articles 18.1 and 18.2 shall be kept in United States
Dollars or such other curreney as GNPC and Contractor may agree.

Contractor will provide GNPC with quarterly and annual financial statements
and summaries of the Petroleum Costs incurred under this Agreement,

GNPC shall review all financial statements submitted by the Contrictor us
required by this Agreement, and shall signify its provisional approval or
disapproval of such statements in writing within ninety (90) days of receipt
failing which the financial statements as submitted by Contractor shall be
deemed approved by GNPC; in the event that GNPC indicates disapproval of
any such statement, the Parties shall meet within fiNeen (15) days of
Contractor’s receipt of the notice of disapproval to review the matter,

Notwithstanding any provisional approval pursuant to Article 18.5, GNPC shall
have the right and upon giving reasonable notice in writing to Contractor to
audit, at its sole expense the books and accounts of Contractor relating to
Petroleum Operations within two (2) years fram the submission by Contractor
of any report of financial statement. GNPC shall not, in carrying out such
audit, interfere unreasonably with the conduct of Petroleum Operations, Any
such audit shall be undertaken by an independent auditing firm and shall be
completed within mine (9) Months after commencement. Contractor shall
provide all necessary facilitics for auditors appointed hereunder by GNPC
including working space and timely access to all relevant personnel, records.
files and other materials.

If GNPC desires verification of charges from an Affiliate, Contractor shall, at
GNPC’s sole expense, obtain lor GNPC or ils representatives, an audit
verlifivale lor this purpose from the statutory auditors of the Affiliate
concerned. Copies of audit reports shall be provided to the Contractor and
GNPC. Any unresolved audit claim resulting from such audit, upon which

{2
JS

a
18.9

Contractor and GNPC are unable to agree shall be submitted to the JMC for
decision which must be unanimous. In the event that a unanimous decision is
not reached in respect of any audit claim, then such unresolved audit claim
shall be submitted for resolution in accordance with Article 24, Subject to any
adjustments resulting from such audits, Contractor’s accounts and financial
statements shall be considered to be correct on expiry of a perind of two (2)
years feom the date of their submission unless before the expiry of such two (2)
year perigd GNPC has notified Contractor of any exceptions to such accounts
and statements.

Nothing in this Article shall be read or construed as placing a limit on GNPC’s
access to Contractor’s hooks and accounts in respect of matters arising under
Article 23,3{a),

In the event of any changes in lovation of Operator's home olfice. Operator
shall so nolily GNPC and the State.

Petroleum Costs incurred with respect to the Contract Area shall have no
bearing on allowable or non-allowable costs under any other contract area or
Contractor's eligibility or otherwise for deductions in computing Contractor's
net income [rom Petroleum Openitions lor inconie tax purposes in any other
contract area, Similarly, Petroleum Costs incurred in any other contract area
shall have no bearing on allowable or non-allowable costs in respect of the
Contract Area or Contractor’s cligibility or otherwise for deductions in
computing Contractor's net income from Petroleum Operations for income tax
purposes in respect of the Contract Area,

Me)
TITLE TO AND CONTROL OF GOODS AND EQUIPMENT

19.1

19.2

194

ARTICLE 19

CINPC shall be the sole and unconditional owner ol?

a) Petroleum produced and recovered as a result of Petroleum Operations,
except for such Petroleum as is distributed to the State and to Contractor
pursuant to Article 10 or Article 14 hereof;

b) all physical asscts other than those te which Article 19.3 or 19.4 apply,
which are purchased. installed, constructed or used by Contractor in
Petroleum Operations as from the time that:

i) the full cost thereof has been depreciated andor recovered in
accordance with the provisions of the Accounting Guide; or

ii) this Agreement is tenninalted and Contractor has not disposed of
such assets prior to such termination, whichever occurs first.

Contractor shall have the use of the asscts referred to in Article 19,1(b) for
purposes of ils operations under this Agreement without payment provided that
Contractor shall remain liable for maintenance, insurance and other cosls
associated with such use. Where Contractor has failed to keep any such asset
in good working condition (normal wear and tear excepted), GNPC shall have
the right to recover the cost of repair or replacement of such assets from
Contractor. Contractor shall indemnify GNPC against all losses, damages.
claiins or legal action resulting from Contractor's use of such assets, if and in
as far as such losses, damages, claims or legal actions were directly caused by
Contractor's Gross Negligence or Wilful Misconduct.

Equipment or any other assets rented or leased by Contactor which is imported
into Ghana for use in Petroleum Operations and subsequently re-exported
therefrom, which is of the type customarily Icased for such use in accordance
with International Best Oil Field Practice or which is otherwise nol owned by
Contractor shall not be transferred to GNPC. No equipment or assets owned or
leased by a Subcontractor shall by reasan of the provisions of this Article 19 be
deemed to be transferred to GNPC,

All assets acquired by Contractor which are not affected by the provisions of
Article 19, 1{b} above may, where required for further Petroleum Operations, be
relained by GNPC for such operations provided that GNPC shall thereby be
liable lo pay a reasonable and mutually agreed fee for such usc. and shall bear
the cost of repair or replacement upon failure to keep such assets in goud
working condition (normal wear and tear excepted}, and further provided that
Contractor does not require such assets for ils Petroleum Operations,

pe
19.5

19.6

Subject to Article 19.3, upon the termination of Petroleum Operations in any
area, Contractor shall give GNPC the option to acquire any movable and
immovable assets used for such Petroleum Operations and not affected by the
provisions of Article 19,1{b) al a reasonable and mutually agreed price, always
provided that Contractor does not require such assets for Contractor's
Petroleum Operations in the Contract Area.

All assets which are not affected by Article 19.1(b) nor subject to Article 19.4
or 19.5 above, and all Subcontractor equipment, may be freely exported by
Contractor or its Subcontractor, respectively, at its discretion.
ARTICLE 20
INT

PURCHASING AND PROCUREMEN’

20,1

20.2

Subject to all applicable laws to which it is subject the Contractor, its Sub
contractors or other entities which cooperate with them shall:

a}

b}

acquire materials, equipment, machinery and consumer goods produced
or provided in Ghana by an Indigenous Ghanaian company which are of
the same or approximately the same quality as foreign materials,
equipment, machinery and consumer goods, and which are available for
sule and delivery in due time at prices which are no more than ten
percent (10%) higher than the imported items including transportation
and insurance costs and customs charges duc:

contract local services provided by Indigenous Ghanaian company co the
extent to which they are similar to those available on the international
market and their prices, wher subject to the same tax charges. are no
more than ten percent (10%) higher than the prices charged by foreign
contractors lor similar servives.

For the purposes of Article 20.1, pnee comparisons shall be made on a cil
Accra delivered basis.
ARTICLE 21

EMPLOYMENT AND TRAINING

2t.l

21.2
21.3

Tn order to establish programmes to train Ghanaian personnel for work in
Petroleum Operations and for the transfer of management and technical skills
required for the efficient conduct of Petroleum Operations:

a) Heritage and Blue STAR shall pay to Explorco a technology support
allowance of USS ten million (US$10,000,000), payable within 30 days
of the Effective Date. This amount shall be used towards the
establishment of a joint operating company to be set up benveen
Exploree, Blue STAR and Heritage to operate oil and gas blocks in
Ghana (the “Technical Seryiees Company”) and such echnical
Services Company shall set up programmes in respect of education.
taining and technology transler avross ils petroleum uperations in the
Republic of Ghana. Upon fully expending the US$ ten million
(USS$10.000,000), any further capital contribution required lor the
operations of the Technical Services Company shall be provided for by
the Contractor Parties in accordance with their proportionate share.

b} In addition tu the sums detailed in 21.1 (a) Heritage and Blue STAR
shall pay USS two hundred and filly thousand (US $250,000) per
Contract Year in training allowance lo GNPC, payable within 30days of
the beginning of each Contract Year

c} All payments made pursuant to Article 21.1 (b) above shall be paid by
Contractor by wire transfer to a designated GNPC account.

All payments under Article 21.1 above, shall be considered Petroleum Casts,

Where qualified Ghanaian personnel are available for employment in the
conduct of Petroleum Operations, Contractor shall ensure that in the
engagement of personnel it shall as far as reasonably possible provide
opportunities for the employment of such personnel, For this purpose,
Contractor shall from time to time submil to GNPC at employment plan
stating the reasonably foresecable number of persons and the required
professions and technical capabilities prior to and during the conduct of
Petroleum Operations, GNPC shall be given the opportunity to provide the
qualified personnel for engagement according to the said plan for
Contractor's consideration and approval,

Contractor shall, if so requested by GNPC. provide opportunities for a
mutually agreed number of personnel nominated by GNPC tu be seconded for
on-the-job training or attachment in all phases of its Petroleum Operations
under a secondment contract to be mutually agreed prior to such
secondment, Such secondment contract shall inchide continuing education

wee

1
21.6

um

3

and shert industry courses mutually identified as beneficial to the secondee.
Costs and other expenses connected with such assignment of GNPC personnel
shall be borne by the Contractor and considered Petroleum Costs.

Contractor shall regularly provide to GNPC infonnation and data relating
to worldwide Petroleum science and technology, Petroleum economics
and engineering information available to Contractor regarding Petroleum
Operations, other than Contractor's proprictary or trade seercts or information,
data or technology subject to third party license, and shall assist GNPC
personnel to acquire knowledge and skills in all aspects of the Petroleum
industry.

GNPC shall to the extent possible regularly provide Contractor all relevant
information and data relating to or required in connection with the operations
of the ‘Technical Services Compariy.

Except as otherwise provided in Articles 21.5 and 21.6 and subject in all respects
to Articles 16.4 - 16.6, it is agreed that there will be no disclosure or transfer
of any documents, data, know-how, technology or other information owned or
supplied by Contractor, its Affiliates, or non-Affiliates, to third parties without
Contractor’s prior written consent (such consent not to be unreasonably
withheld}, and then only upon written agreement substantially in the form
attached hereto as Annex 3,
ARTICLE 22

FORCE MAJEURE

22,1

hy
ied
&

22.5

22.6

The failure of GNPC or a Contractor Party to fullil any term or condition of
this Agreement, except for the payment of monies, shall be excused if and to
the extent that such failure arises from Force Majeure, provided thal, if the
event is reasonably foreseeable such Party shall have prior thereto taken all
reasonably appropriate precautions and all reasonable alternative measures with
the objective of carrying oul the terms and conditions of this Agreement. Such
Party affected by an cvent of Force Majeure shall promptly give the other
Parties notice of such event and also of the restoration of normal conditions.

In the event that GNPC or a Contractor Party is unable wholly or in part to
perlorm ils obligations provided for in the Agreement as a resull of such event
of Poree Majeure, the Party whose performance of obligations are prevented by
the event of Foree Majeure shall immediately but nor later than fourteen (14)
days from when such an ovcurrence becomes evident give written notice to the
other Parties, including details of such cvent of Poree Majeure and such Party’s
best estimate of the duration of the event of Force Majeure,

Throughout the duration of the event of Farce Majeure, the affected Party shall
repart to the other Parties any changes to its best estimate of the duration of the
delay und any signilicant developments with respect to the event of Forve
Majeure.

A Party unable by an event of Foree Majeure to perform any obligation
hereuncler shall take all reasonable measures to remove its inability lo fulfill the
lerms and conditions of this Agreement with a minimum of delay, and the
Parties shall take all reasonable measures to minimise the consequences of any
event of Foree Majeure.

During the duration of an cyent of Foree Majeure, each Party shall bear its own
costs arising from the delay in performance under the Agreement and, watil the
implementation of the recovery plan described in Article 22.6 below, all such
reasonably incurred costs as will have been previously approved by the JMC as
are required in order to maintain safe and necessary Petroleum Operations shall
be considered Petroleum Costs.

Should the event of Force Majeure continue or once il has occurred be
reasonably expected to last longer than six (6) Months, the Parties agree to
enter inte discussion to review and assess the situation with the aim to identily
a proper recovery plan for the fiture implementation of this Agreement,
including an extension in accordance with Article 22.8 or a modification of the
applicable contractual terms. When a recovery plan is identified and agreed,
any affected Party’s commitment schedule will be considered revised
accordingly.

jet,

(x
Ne
6
Sa

22.8

22.9

The affected Party shall notify the other Partics of the termination of an event
of Force Majeure in writing within seven (7) days of such termination.

Any period sct herein for the completion by a Party of any act required or
permitted to be done or rights or benefits lo be enjoyed under the terms of this
Agreement, shall be extended for a period of time equal to that during which
such Party was unable to perform such actions or enjoy such rights or benefits
asa result of Force Majeure, together with such time as may be required for the
resumption of Petroleum Operations,

In the case that Contractor declares Vorce Majeure in respect of an action,
omission or provision of the Staic, GNPC shail be entitled to clect for the
duration of such declaration by Contractor to also be relieved of substantially
the same obligations that Contractor has been relieved of by its declaration of
Force Majeure in respect of such State action, omission or provision (but only
to the extent that GNPC is unable to perform such obligations as a result of
such Force Majeure in respect of such State action, omission or provision),
ARTICLE 23
‘TERM AND TERMINATION

23.3

Subject to this Article 23, the term of this Agreement shall be twenty five (25)
years commencing from the Effective Date.

Subject to Article 22, Termination of this Agreement shall result upon the
occurrence of any of the following:

a) the relinquishiment or surrender of the entire Contract Area;

by} the termination of the Exploration Period including extensions pursuant
to Article 3 without notification by Contractor of a Commercial
Discovery pursuant to Article 8 or Article 14, Part HI in respect of a
Discovery of Petroleum in the Contract Area, provided however
Termination shall net vccur while Contractor has the right to evaluate a
Discovery lor Appraisal or determination of a Commercial Discovery
andor propose a Development Plan pursuant to Articles 3.2(d), Article 8
or Article 14, or once a Development Plan has been approved, nor when
the provisions of Articles 8.1! through 8.21 are applicable:

¢) if, following a notice that a Discovery is a Commercial Discovery the
Exploration Period terminates under Article 3 without a Development
Plan being approved, provided however that Termination shall not occur
when the provisions of Articles 8.11 through 8.21 are applicable: or

d) the failure of Contractor through any cause other than Force Majeure, to
commence preparations with respect to Development Operations
pursuant ta Article ¥.13.

Subject to Article 22 and pursuant to procedures described in Article 23.4
below, GNPC andior the State may terminate this Agreement upon the
uncorrected occurrence of any of the events (or failures to act listed) helow:

a) the submission by a Contractor Parly other than L’xplorco for so long as
Exploreo is an Affiliate of GNPC, to GNPC of a written statement
which such Contractor Party knows or reasonably should have known to
he false in a material particular, or the release by a Contractor Party
other than Exploreo to any print or electronic media or to a stock
exchange of a written statement regarding the Petroleurn Operations in
Ghana in breach of Article 16.7 and in a form which such Contractor
Party knows or should reasonably have known to be false in a material
particular. provided that in the event of intent on the part of such
Contractor Party to cause serious damage to GNPC or the State, a period
for remedy of such false statement shall not be given;

h
bh)

c)

di

e)

the assignment or purported assignment by Contractor of this
Agreement contrary to the provisions of Article 25 hereof:

the insolvency or bankruptey of a Contractor Party, the entry by a
Contractor Party into any agreements or composition with ils creditors,
taking advantage of any law for the benefit of debtors or a Contractor
Party’s entry into liquidation, or receivership, whether compulsory or
voluntary, which in ilsell provides cvidence that the obligations of such
Contractor Party hereunder will not be performed. Provided that the
insolvency or bankruptcy of one Contractor Party shall not lead to a
termination of the Agreement if the other Contractor Parties will assume
all of the rights and obligations of the defaulting Contractor Party under
this Petroleum Agreement, In such a case, GNPC shall haye the right to
acquire a proportionate share of the interest of the defaulting Contractor
Party, other than Lxplorce lor so long as Exploree is an Affiliate of
GNPC. GNPC may exercise this right by notice to all Contractor Parties
within thirty (30) days following notification of the insolvency or
bankruptcy of the defaulting Contractor Party. GNPC's written notice
shall state the percentage share of the interest of the defaulting
Contractor Party which GNPC proposes to acquire, which may not
exceed an amount equal to GNPC’s total proportionate interest. Upon
exercise by GNPC of its rights pursuant to this Article 23.3¢), GNPC or
its representative cntity shall execute all appropriate transfers,
assignments. novations and joint operating agreements which were in
place as between or among the Parties, provided further that, if the other
Contractor Parties in assuming the interest of the defaulting Contractor
Party elects to assign, the whole or part of the assumed interest to a third
party such assignment shali be subject lo GNPC’s pre-emptive right
under Article 25,5. Vor clarity, the interest so acquired by GNPC
pursuant to this Article 23.3(c) shall be a Paying Interest and not reecive
the benefits of a GNPC Carried Interest or Additional Interest,

the intentional extraction hy Contractor of any material of potential
economic value other than as authorised under this Agreement, or any
applicable law, Where. however, in the course of Petroleum Operations
conducted in avcordance with Intemational Best Oil Field Practice. such
Contractor Party unavoidably extracts any mincral, such Contractor
Party shall immediately notify the Minister and surrender such mineral
to the State:

failure by the Contractor:

i) to fulGl the Minimaun Work Obligations pursuant to Article 4.3;
save where the Minister has waived the default;

ii) to carry our an Appraisal Programme undenaken by Contractor
pursuant to Article 8, unless the Contractor notilies GNPC and

fe

\
Mm
prey
Ln

23.6

the Petroleum Commission that the Appraisal Programme should
be amended and subinil said amendment to the Petroleum
Commission for its approval; or

iii) to carry out the terms of an approved Development Plan;

18) material failure by Contractor other than a material failure by Explorce
for so long as L’xplorce is an AlViliate of GNPC to comply with any of
its obligations pursuant lo Articles 7.1(a}— (p) inclusive;

2) failure by Contractor to make any payment of any suin due to GNPC or
the State pursuant to this Agreement within thirty (30) days afler
receiving notice that such payment is due; or

hh failure by Contractor other than a failure by Explorco for so long as
Explorco is un Affiliate of GNPC to comply with any decisions reached
as a result of any arbitration proceedings conducte¢ pursuant to
Article 24 hereof.

If GNPC and/or the State believe an event or failure to act as described in
Article 23.3 above has occurred, a written notice shall be given to Contractor
describing the event or failure. Contractor shall have thirty (30) days from
receipt of said notice to commence and pursue temedy of the event or failure
cited in the notice. If aficr said thirly (30) days Contractor has failed to
commence appropriate remedial action, GNPC andor the State may then issue
a written Notice of Termination to Contractor which shall become effective
thirty (30) days from receipt of said Notice by Contractor unless Contractor lias
relerred the matter to arbitration in accordance with Article 24. In the event
that Contractor disputes whether an event specified in Article 23.2 or Article
23.3 has occurred or been remedied, Contractor may, any time up to the
effective date of any Notice of Termination. refer the dispute to arbitration
pursuant to Article 24 hereof. If so referred, GNPC and/or the State may not
terminate this Agreement in respect of such event except in accordance with
the terms of any resulting arbitration award as provided for in Article 24,

Upon Termination of this Agreement, all cights and obligations of Contractor
hereunder shall cease, except for such rights as may at such time have accrued
and without prejudice to any obligation or liability imposed or incurred under
this Agreement prior to Termination and to such rights and obligations as the
Parties may have under applicable law.

Notwithstanding ‘Termination of this Agreement, Article !, Article 2.
Article 12, Article 16, Article 18, Article 24 and Articles 26.1 to 26.4 and
Article 26.83) shall survive such Termination. Moreover, any such Termination
shall be without prejudice to rights, duties and obligations of any Party that
have accrued prior to Termination and notwithstanding such Termination, such
provisions of this Agreement as are reasonably necessary lor the full enjoyment
23.7

and enforcement of such accrued rights, duties and obligations shall survive
such Termination for the period necessary.

Upon Termination of this Agreement or in the event of an assignment of all the
rights of Contractor, all wells and associated facilities shall be lel in a state of
good repair in accordance with applicable laws and International Best Oil Ficld
Practice.

KA

h
ARTICLE 24

CONSULTATION, ARBITRATION AND INDEPEND 'XPERT

24.1 Subject to the prior fulfillment of any procedures specified in this Agrecment to
resolve disputes arising hereunder, any dispute arising between the State and
GNPC or either of them on one hand and Contractor on the other hand in
relation to or in connection with or arising out of this Agreement, shall he
resolved by consultation and negotiation among senior personnel authorized by
each, In the event that no agreement is reached within thirty (30) days aller the
date when the State and‘or GNPC on the one hand and the Contractor on the
other hand notifies the other that a dispute exists within the meaning of this
Article or such longer periou specifically agreed to by the Parties or provided
elsewhere in this Agreement, any Party shall haye the right subject to Article
24.9 to have such dispute settled through international arbitration under the
auspices of the Intemational Chamher of Conunerce (the “ECC") and adopting
the Rules of Arbitration of the International Chamber of Commerce (the “ICC
Rules”) in force on the date on which the proceedings are instituted, which ICC
Rules are deemed incorporated by reference into this Article 24, save us

otherwise provided herein,

24.2 The failure or refusal to submit to arbitration in accordance with this Article
andor the seeking of any Pre-Award Attachment by any Party shall be deemed
a breach of this Agreement by such Party. In the event of a breach of this
Article, each non-breaching Party shall, without prejudice to any other
remedics. be entitled to recover from each breaching Party all costs and
expenses, including reasonable alttomeys’ fees, that such non-breaching Party

was thereby required to incur.

ty
pod
ow

The tribunal shall consist of three (3) arbitrators. The State and/or GNPC on

the one hand and the Contractor on the other hand shall each be entitled to
appoint one (1) arbitrator and those so appointed shall designate a chairman
arbitrator. If a Party’s arbitrator audéor the chairman arbitrator isfare not
appvinted within the periods provided in the rules referred to in Article 24.1
above, such Party’s arbitrator and‘or the chairman arbitrator shall at the request
of any Party to the dispute be appointed by the [CC International Court of

Arbitration in aceordance with the ICC Rules.

24.4 No arbitrator shall be a citizen of the home country of any Party hereto. and
shall have no economic interest in or relationship with any Party hereto or any

such Party's ultimate parent company.

24.5 The seat of the arbitration proceedings shall be in London, England or at such
other location as the Parties may agree in writing. The proceedings shall he

conducted in the English language.

er
a
24.8

24.9

24,10

24.11

LE the opinions of the arbitrators are divided on issues put before the tribunal,
the decision of the majority of the arbitrators shall be determinalive. The
award of the tribunal shall be final and binding upon the Partics. The Parties
undertake to carry out any award withoul delay and waive their right to any
form of recourse based on grounds other than those contained in the United
Nations Convention on the Recognition and Enforcement or Arbitral Awards of
1958 insofar as such waiver can be validly made. Judgement upon the award
may be entered by any court having jurisdiction thereof or having jurisdiction
over the relevant Partly or its assets.

The right to arbitrate dispules arising out of this Agreement shall survive the
termination of this Agreement.

Lach of the State, GNPC and Contractor agree thal, to the extent such party has
any right of immunity from legal proceedings in Ghana, London or elsewhere
arising from the terms and conditions of this Agreement, including immunity
from service of process, immunity from the jurisdiction, judgment or award of
any arbitral tribunal, or immunity lrom execution of judgment, such Party
hereby expressly and irrevocably waives any such immunity and agrees not to
assert or invoke any such rights or claims in any proceeding provided,
however, that the provisions hereof shall not constitute a waiver by any Party
of any right that it now or hereafter has under applicable law to claim sovereign
iimmunily over ils assets in respect of any effort to confirm, enforce, or execute
any Pre-Award Attachment,

The Parties to a dispute arising under this Agreement, including the Accounting
Guide, may in lieu of arbitration, mutually agree in writing to refer the dispute
for determination by a sole expert to be appointed by agreement of the Parties
who is a recognised specialist with respect to the subject matter of the dispute
(a “Sole Expert’), In such case, the Partics shall agree on the terms of
reference for such proceeding, the schedule of presentation of evidence and
testimony of witnesses, und other procedural matters, The decision of the Sole
Expert shall be final and binding upon the Parties, The Sole Expert shall have
ninety (90) days aftcr his appointment to decide the case, subject to any
extensions mutually agreed to by the Parties to the dispute. Upon failure of the
Sole Lixpert to decide the matter within such time, any Parly shall have the
right to have such dispute or difference settled through arbitration under the
foregoing provisions of this Article 24,

Fach Party to a dispute shall pay ils own counsel and other costs, however,
costs of the arbitration tribunal shall be allocated in avcordance with the
decision of the wibunal, The costs and fees of the Sole Lixpert shall be borne
equally by the Parties to the dispute.

In the event of @ matter being referred for resolution under this Article 24. any
obligations of the Parties relating specilically and directly to such matter,
including a dispute relating to Termination, shall (unless otherwise provided by

b
24.12

this Agreement) be suspended without liability to any Party, until said matter
has been resolved pursuant to this Article 24 and a final arbitration award is
made by the arbitral] tribunal]. All time periods applicable to such obligations in
the Agreement shall be extended by the period of the arbitration proceedings;
provided that any Petroleum Operations not specifically and directly related to
any obligations referred to above shall not be suspended unless the Parties
mutually agree otherwise,

Neither the State andor GNPC, on the one hand, and Contractor, on the other
hand, shall be held liable to the other for any consequential, special, indirect,
punitive or exemplary damages (including loss of profit or loss of production)
arising directly or indirectly out of or in relation or in connection to this
Agreement, regardless of cause or fault. However, this Article 24.12 shall not
be construed as a waiver of a Party’s right and remedies to loss or damages,
determined to arise out of or in connection with the occurrence of a MAC
under this Agreernent.

Fa]

h
ARTICLE 25
ASSIGNMENT

28.1 This Agreement shall not be assigned by Contractor directly or indirectly, in
whole or in part, without the prior written consent of GNPC and the Minister,
GNPC and/or the Minister may impose such reasonable conditions upon the
giving of consent under this Article as may be deemed by GNPC or the
Minister as appropriate in the circumstances.

25.2 Any assignment of this Agreement shall bind the assignee as a Party to this
Agreement to all the terms and conditions heree! unless otherwise agreed by
the non-assigning Parties anc as a condition lo any assignment Contractor shall
provide an unconditional undertaking by the assignee to assume all obligations
assigned by Contractor under this Agreement.

bo
ih
‘wa

Where in consequence of an assignment hereunder Contractor is more than ane
person:

a) any operating or other agreement made between the persons who
constilute Contractor and relating to the Petroleum Operations hereunder
shall be disclosed to GNPC and the Minister and shall not be
inconsistent with the provisions of this Agreement;

bh) an operating agreement shall be established by the IMC to regulate the
conduct of Petroleum Operations thereafier, including cash-calls and the
limits of authority; and

ce) no change in the scope of the operations may take plaee without the
prior approval in writing of GINPC which approval shall not be
unreasonably delayed or withheld:

the duties and obligations of the Contractor hereunder shall be joint and
several except those relating to the payrnent of income tax levied on
each such person individually pursuant to Article 12 which shall be the
several obligation of cach such person.

254 GNPC’s acquisition of Additional Interest under Article 2 or a Sole Risk
interest pursuant to Article 9 shall not be deemed 1o be an assigament within
the meaning of this Article 25,

bh
A
a

The transfer or disposal by a Contractor Party (the “Selling Party”) of all or
part of its Participating Interest, whether directly or indirectly by assignment,
merger, consolidation or sale of stock or other conveyance. other than (a)
with or to a wholly-owned Affiliate of such Contractor Party’s ultimate
parent emity or {b) upon a transfer of shares by the ultimate parent entity of
a Contractor Party, includiag in connection with a lakeover of such ultimate
parent, shall be subject lo the following procedure: ,
Hit

fs
a) Once the Selling Party and a proposed transleree have Lully negotiated the
final terms and conditions of a transfer, such final terms and conditions
shall be promptly disclosed in full detail to GNPC and the State in a
notice from the transferor. GNPC shall have the right to acquire the
Participating Interest from the transferor on the same terms and
conditions agreed to by the proposed transferee if, within thirty (30)
Days of transferor’s notice, GNPC delivers to the transferor a counter-
notice that it accepts the agreed terms and conditions of the transfer
without reservations or conditions. If GNPC does not deliver such
counter-notice, the transfer to the proposed transferee may be made,
subject to the other provisions of this Agreement and the laws and
regulations, under terms and conditions no more favourable to the
transferee than those sct forth in the notice to GNPC und the Sule,
provided that the transfer shall be concluded within onc hundred and
eighty (180) Days from the date of the notice plus such reasonable
additional period as may be required to secure requisite approvals.

b) In the event that a Selling Party's proposed transfer of all or part of its
Participating Interest involves consideration other than cash or involves
other properties included in a wider transaction, then the Participating
Interest {or part thereol) shall be allocated a reasonable and justifiable
cush yalue by the trumsferur in any ootilication lo GNPC and the State.
GNPC may satisly the requirements of this Article 25.5 by agreeing lo
pay such cash value in licu of the consideration payuble in the said
proposed transfer.

25.6 Subject to applicable law in effect fram time to time, GNPC may assign all or
any undivided part of its rights and obligations under this Agreement to any
governmental agency or instrumentality of the State, or to any corporate entity
controlled by the State that has been duly authorized by appropriate
governmental action to hold such right or perform such obligation: provided
that such assignment shall not affect any of the rights of the Contractor under
this Agreement; provided, further, that any such assignment shall bind the
assignee as a Party to this Agreement to all the terms and conditions hereof
unless otherwise agreed by Contractor. GNPC shall provide an unconditional
underluking by the assignee to assume all obligations assigned by GNPC under
this Agreement.
ARTICLE 26
MISCELLANEOUS

26.1 This Agreement shall be governed by and construed in accordance with the
laws of the Republic of Ghana in ctfect from time to time.

26.2 In the event that after the Effective Date any applicable law, rule, decree or
regulation of the Republic of Ghana the Constitution of the Republic of Ghana
ratified treaties, judicial acts or decisions judgments, orders, proclamations,
directives, executive orders or other binding sovereign acts of the State is made or
amended, that has a material adverse effect on the rights, obligations or benefits
arising from the economic, fiscal, including taxation or financial provisions of
this Agreement as at the Llfvctive Date (“MAC7), the Parties shall meet as soon
as possible to negotiate possible modifications to the Agreement as provided
under Article 26,3.

26.3 Where a Party considers that a significant change in the circumstances
prevailing at the time the Agreement was entered into, has occurred affecting
the economic balance of the Agreement or a MAC has occurred, the Party
affected hereby shall notify the other Parties in writing of the claimed material
adverse effect with a statement of how such claimed cffect has affected the
econamic, fiscal and financial balance of this Agreement. ‘The other Partics
shall indicate in writing their response (wu such notice within a period of three
(3) Months’ of receipt of such notification and as soon as reasonably
practicable thereafter the Parties shall meet to agree to such amendments to this
Agreement as are necessary to restore such economic, fiscal and financial
balance which existed at the time the Agreement was entered into. In any
event, if the Parties have not, within six (6) Months of receipt of the affected
Party’s written notice pursuant to this Article 26.3 mutually agreed upon @
resolution, any Party may then invoke the provisions of Article 24 (without the
requirement to submit any dispute for consultation and negotiation among
senior authorized personnel of the Parties for a period of thirty (30) days in
accordance with Article 24.1). The arbitration panel shall determine f{a)
whether the claimed change or MAC has occurred and (b) if so, what remedy,
if any, ts appropriate to restore the economic, fiscal and financial balance of
this Agreement as at the date of execution.

26.4 ‘This Agreement may not be tmodilied, amended, altered or supplemented
except upon the execution and delivery of a written agreement executed hy the
Partics. No waiver by any Party of any of its rights hereunder shall be
construed or implied, but shall be binding on such Party only if made
specifically, expressly and in writing.

26.5 kxcept lor payment obligations arising under the Petroleum Income Tux Law.
any Party failing to pay any amounts payable by it under this Agreement

et
ee
26.6

26.7

(including the provisions of Annex 2) on the respective dates on which such
amounts are payable by such Party hereunder shall be obligated to pay interest
on such unpaid amounts to the Party to which such amounts are payable. ‘The
rate of such interest with respect to cach day of delay during the period of such
non-payment shall be LIBOR plus three percent (3%). Such interest shall
accrue from the respective dates such amounts are payable until the amounts
are duly paid. The Party to whom any such amount is payable may give notice
of non-payment to the Party in default and if such amount is not paid within
fifteen (15) days afier such notice, the Party to which the amount is owed may,
in addition to the interest referred to above, seek remedies available pursuant to
Article 24,

a) The rights and obligations under this Agreement of the State and GNPC
on the one hand and Contractor on the other shall be separate and
propertronal and not joint. Tis Agreement shall not be construed as
erealing a partnership or jeint venture, nor an assoviation or (rust (under
any law other than the Petroleum Law}, or as authorising any Party to
acl as agent, servant or employce for any other Party for any purpose
whatsoever except as provided in Article 10.4.

b) ‘The duties and obligations of each Party constituting Conteactor
hereunder shall he join and several and it is recognised that each such
Party shall own and be responsible for its undivided Participating
Interest in the rights and obligations of Contractor hereunder; provided,
however, that the following payments shall be the separate obligation of
and shall be made by cach Party which constitutes the Contractor:

i) Payments under the Petroleum Income Tax Law pursuant to
Article 12:

ii) Payments of royally taken in cash under the provisions ol Article
10.1 (a); and

iii) AQK share under the provisions of Article 10,1{b),

Each Contractor Party hereby agrees and warrants ils compliance with the
principles described in the Organisation for Economic Co-operation and
Development (OECD) Convention on Combating Bribery of Foreign Public
Officials in Intemational Business Transactions, signed in Paris on December
17, (997, which was entered into force on February 15, 1999. [In particular,
and for the avoidance of doubt, each Party agrees and warrants thar, in relation
to this Agreement and the subject matter hereof, neither; (a) 1 or any of its
Atfiliates or employees; nor (b) to the best of its Knowledge or belief, any of ils
consultants. agenis, representatives or other persons retained or otherwise
engaged by it, has offered or will offer, or has caused or will cause to be
offered, or has given or will give. or has caused or will cause to be given.

u

paul ot

b
26.8

anything of value (including, without limitation, money or gifs) whether
directly or indirectly to, or for the use of, any Ghanaian government official,
political party or political candidate or to any member of their respective
families, ‘The foregoing shall not apply to any facilitating or expediting
payment of low value made for the sole purpose of securing the performance of
routine government action, provided such payment is permitted by the written
laws or regulations of the Republic of Ghana.

Ia Party is investigated pursuant to any relevant legislation, guidelines or
regulations of any other government having jurisdiction over a Party hereto,
which are designed and implemented to deter, prevent and vombal bribery or
cormption in relation to international business transactions. the other Parties
agree in good Iaith to give all reasonable assistance to the Party being
investigated in relation to any reasonable requests (whether general or specific)
for infonnation or documentation regarding the subject transactian{s).

Each Party shall defend, indemmity and hold the other Parties harmless trom
and against any and all claims, damages, losses. liabilities. penalties, fines,
costs and other expenses (including legal costs and expenses} resulting from
any breach of its foregoing warranty, Lach Parly agrees that it shall
incorporate lems similar to those set out above into all or any contract entered
into pursuant to this Agreement and the subject matter thereof.

In construing this Agreement:

a) no consideration shall be given to the captions of the Articles, Sections,
or Subsections which are inserted for convenicnee in locating the
provisions of this Agreement and not as an aid in its construction;

b) the word “includes” and its derivatives means “includes, but is net
limited to” and corresponding derivative expressions:

c) a defined tern has its defined meaning throughout this Agreement and
each annex, and attachment to this Agreement, regardless of whether it
appears belore or after the place where il is defined;

a) the plural shall be deemed to include the singular, and vice versa;
e) each gender shall be deemed to include the other genders:

f) each annex and attachment to this Agreement is a part of this
Agreement, but if there is any vonllict or inconsistency between the
muin body of this Agreement and any annex or atiachment. the
provisions of the main body of this Agreement shall prevail;

a] if any term és held by a court of competent jurisdiction to be invalid or
unenforceable. then this Agreement, including ull of the remaini

i

26.9

26,10

26.11

terms, will remain in full force and effect as if such invalid or
unenforceable teem had never been included;

hi each reference tu an Article, Section or Subsection refers fo an Article,
Section or Subsection of this Agreement unless expressly otherwise
provided; and

i} no reference herein to any law, rule, decree or regulation that
contemplates that such law, rule, decree or regulation may be amended,
from time to time, shall be construed so as to derogate from the rights of
any Parly pursuant lo Articles 26.2 and 26.3.

This Agreement comprises the full and complele agreement of the Parties
hereto with respect to the subject matter hereof and supersedes und cancels all
prior communications, understandings and agreements between the Parties
hereto, whether written or oral, expressed or implied.

Without prejudice to ihe rights, benefits, liabilities and obligations of the
Parties in Articles 26.2, 26.3, 26.4 and 26.5, Contractor shall at all times
comply, and shall ensure that its agents, Subcontractors and Alfiliates while in
Ghana carrying out activitics contemplated by this Agreement and related
documents comply, with the laws of the Republic of Ghana during the term of
this Agreement to the extent that the Contractor has notice of or. with the
exercise of reasonable inquiry, would have knowledge of, such laws. Nothing
in this Agreement or any related document shall require the Contractor or any
of ils agents, Subcontractors or Affiliates to yiolate the laws of the Republic of
Ghana. To the extent any conflict exists between the temns of this Agreement
and the laws of the Republic of Ghana. the Contractor shall not be found to be
in breach of this Agreement to the extent the Contractor complies with the
terms of this Agreement.

This Agreenient shall not take effect unless and until the date on which (a) it
has been ratified by the Parliament of Ghana: (b) each of the JOA and a
shareholders’ ayreciment for the Technical Services Company have been
executed by each of the relevant parties thereto; and (c) where required. a
Contractor Party providing the State and GNPC with sccurity (in form and
content acceptable to the State and GNPC} for the performance of the
Contractor's obligations under this Agreement {the “Effective Date’).
ARTICLE 27
NOTICE

27.1 Any Notice, application, request, agreement, consent, approval. instruction,
delegation, waiver or other communication required or permitted to be given
hereunder shall be in writing and shall be deemed to have heen properly given
when delivered in person to an authorised representative of the Party to whom
such notice is directed or when actually received by such Party through
registered mail, fax or commercial courier at the following address or at such
other address as the Party shall specify in writing fifteen (15) days in advance;

FOR THE STATE:

MINISTER FOR ENERGY AND PETROLEUM
ASINISTRY OF ENERGY AND PETROLEUM
PRIVATE MALL BAG

MINISTRY POST OFFICE

ACCRA, GHANA

Telephone: 233 (0j)302 667131 - 3
Telex. 2436 ENERGY Gif
Telefax: 233 (302 668262

FOR GHANA NATIONAL PETROLEUM CORPORATION:

THE CHIEF EXECUTIVE

GHANA NATIONAL PETROLEUM CORPORATION
PETROLEUM HOUSE

HARBOUR ROAD

PRIVATE MAIL BAG

TEMA

GHANA

Telephone:  233-()303-2(4726
Telelax: 233-4) 303-2002854

9a
FOR CONTRACTOR:

DIRECTOR OF OPERATIONS

BLUE STAR EXPLORATION LIMITED GHANA
CB IL 192

7 CHUKKA COURT, POLO HEIGHTS

AIRPORT RESIDENTIAL AREA, ACCRA, GHANA

Telephone; +233 (0)3022 780093
Fax; | 233 (0) 32784729

CHIEF FINANCIAL OFFICER

HERITAGE EXPLORATION AND PRODUCTION GHANA LIMITED
CS427 552014

757433 COCUNUT AVENUE. ASYLUM DOWN, ACCRA, GHANA

Velephone:  ~233¢302)243204
Fax; —44 [534 835412

KYERETHIE OPOKU, DIRECTOR

GNPC EXPLORATION AND PRODUCTION COMPANY LIMITED
cio GHANA NATIONAL PETROLEUM CORPORATION
PETROLEUM HOUSE

HARBOUR ROAD

PRIVATE MAI. BAG

TEMA

GHANA
IN WITNESS WLLREOF the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first written above.

FOR THE GOVERNMENT OF THE Witnessed:
REPUBLIC OF GILANA

By FRE: Oyu chomtit- By ARTA AHO
IESE BEE

Signatu a pits eae Signature ..... Acs lio aes Sansa

FOR GHANA NATIONAL Witnessed:
PETROLEUM CORPORATION

By ALEXANDER MOULIN.
<— 8

ee

ts AG. CHER,.Extcuwe, os VurvcePAt, Lee, Deca?

FOR BLUE STAR EXPLORATION Witnessed:
GHANA LIMITED
By Ost. BOTA. By.

Signature 2: LEE Oise sicvedecenceceseoes

FOR HERITAGE EXPLORATION Witnessed:
AND PRODUCTION GHANA

LIMITED
By... £e¢@2T... FAGG oc.
Signature Se, farawees

Its CORPORATE DEN EL OPMENT

FOR GNPC EXPLORATION AND Witnessed:
PRODUCTION COMPANY
LIMITED

Signature A Ag A

tts DURES TOR cos Its MEF, DVeRAring ofcer
Hi Bi i Contract Area (Deep Green Polygon

x .

491014.201
501792.556
501792.556
503685.341
503685.341
509205.962
509205.962
491855.438
491855.438
496324.512
496324512
490961 623

re OONAUEWNHO

ro

ANNEX 2

ACCOUNTING GUIDE
The purpose of this Accounting Guide 's to establish equiteble methods 3¢ belween the Parlies for

determining charges and credils applicasla lo operations uncey the Agreement = Principles
established by this Accounting Guide shall truly reflect the Contractor's actual cost.

SECTION 1.
41 GENERAL PROVISIONS
1.141 Words and terms appearing in this Anrex shall have the same meaning as in the
Agreement and to thet end shall he dafined in accordance with Article 1 of the
Agreement.

1.4.2 This Annex may be amended by unaaimous denision of the JMC.

1.°2 0 Io the event of a canflict henveen the provis'ons af the Accourtting Guice a1 the
provisions of the Agreement, the provisions of the Agreement shall arevail

12 STATEMENTS REQUIRED TO BE SUBMITTED BY CONTRACTOR

1.2.1 Wilhin sixty (60) days from the Effective Date, Contractor shall propase ta GNPC an
outline of the chart of accounts, onerating records and reports to be prepare ard
maintained, which shall describs the basis of the accounting principles and
procedures to be used curing tre term of the Agreement, and shall be consistent wilh
aoplicable law 2s in effect and with acoapted accounting principles generally used n
lie international gelroleum industry,

1.2.2 Within ninety (90) days of the receipt of such proposal GNPC shail either accept it or
request such revisions as GNPC deems necessery. Failure to notify Contractor of
any requested revisions within a sixty (6) cay period shall ae deemed acceptance of
such propesal

1.2.3 Within one hundred and eighty (180) days from the Effactive Dale, the Parties srall
either agree on such outline or submit any oulslanding issue for cetenrinator by a
Sole Export pursuant lo the provisions of Avticle 24 of the Agreement.

1.24 Following agreement aver the outline Contractor shall prepare and submit to GNPC
formal copies af the chart of accounts rolalng lo the accourting, recorcing and
reporling functions listec in such outhne. Contractor shall also permit GNPC lo
inspect its maruals and to review all procedures which are to be followed under the
Agreement. GNPC snall be permitted to audit on sile of all of the Cortractor's
records thal evidercu any of the reports issued by the Contractor under the
Agreemert in accordance with the pronedures set forth in Avlicle 18 of the
Agreement.

1.2.5 Wthout prejudice to the generality of the foregoing, Cortractor shall make separate
slalements relating to Petroleum Gperations for each Development and Production
Area as follows:

(a) Cas1 Call Stalurnen! (see Saciien 5)
tb) Procuclicn Stacement (see Section 6)
fc} Value of Production Statement isee Section 7}

pea
h
id} Allowable Cost Stalernent {see Section 8}

fe} Statement of Exgenditures and Receipts (see Section 9)
{fh Final End-of-Year Statement (see Section 10}

{g) Budget Siaternent (see Sectian 17}

th) Long Range Pian and Forecast (see Section 12)

1.3 LANGUAGE, MEASUREMENT, AND UNITS OF ACCOUNTS

4.3.1

1.37

138

139

SECTION 2.

The U.S. Dallar being the currency unit for investments and compensation hereunder
shall therefore be the unit of currency for all sookkeeping and reporting uncer the
Agreement. Wher transactions for an asse: or liability are in Goana Cedis or
currency other than the US. Dollar, the respective accounts shall oe kepl in such
other currency £5 well as the U.S. Dollar

Measurement recuirad under thie Annex shall be in the metric system ard Barrels.
The English angquage stall ve ampicyed.

Where necessary far purposes of clanficalion, Contractor may also oregere f nancial
repors in offer languages, un ts of meastrement and currencies

ttre the intent of che Parties that no Party shal! experience any gain or lass at te
expense of or to tre benefit of the cther as a resu't of exchange ct currarcy Where
any such gain or loss anses it shall be charged or credited to the accounts under the
Agreement.

The rate of exchange for the conversion of currency shal be the rate actually incurred
(which shall be at the prevailing rate at the date of acquisition). Were actua rates
gre not known, lhe arithmetic average of buying and sell.ng rates cuated hy the Bank
of Ghana at a close of business on the date of suck currency canversion shall be
used.

Current Assets and Lisbi ities shall be converted at the rate prevailing an the cate of
settlement of the account.

To transiate transactions in Ghara cedis inte dollars of vice verse al lhe year-ond for
revenue end expenditure the rates of the transactions or average monthly rates
where reasonable will be used.

To translate transactions in Ghana cedis into dollars or vica versa at the year-end for
assets, lishilities and capital items the year end rate will be used.

24. CLASSIFICATION AND ALLOCATION OF COSTS AND

ENDITLRE
Al expend lure relating to Petroleurn Operations shall be classified, as follows:
fe) Exaloration Exgendiiure,

{bi Develapment Exsendivre,

ie} Pracuctina Expenditure; DRA

(dh Service Costs; and
(e} General and Adminisiralive oxpenses

and shall be defined and allocated as herein below provided,

22 EXPLORATION EXPENDITURE

2.24

2.2.2

Expicration Expenditure shall consist of all direct, indirect anc allocated costs
incurred in the search for Petroleum in the Contact Ares, including but nol limited to
expanditure on or in relation to:

(a) aerial, geograpyical, geaphysical, geachennesl, galeontological, geological.
tosographical ard seisrric surveys, and studies and ther interpretation, anc
purchased geologica! and geophysical informatan:

{b) borenole drilling and yeater drilling;

f(z) labour, materials and services used in drilling wells with tae objective of
finding nev: Peirstoum reservoirs or fow the purpase sf agpraising of
Petrvlcum reservoirs eiready ciscaverec, provided such wells are nat
completed es produrciag wells;

(dy facilities used solely for Exploralon Operstions, including access roads
where applicaale

ie) all service cosls alecate¢ to Fxploration Opersbons on the hasia af
procedures praprzed by ihe Contractor on an equitable basis ;

if} all General aid Admin strative Expeoses directly attributable to Exploration
Operations or allocated thereto on a cansislanl and ecutable basis; and

ig) any olher expenditures incurred in the search for and appraisal af Petroleum
in the Contract Aree affer the Effective Date and not otherwise cavered under
this paragraph 2.2.1.

Exploration cost shall be tied to resukent corrmercial discoveries Where exploration
activity is undertaken after = commercial discovery that explaratian cost shall be
regarded as capital work-in-progress. ff the exoloratory activity results in commercial
discuvery il shall be regarded as cost of the new discuvery and resulting Jeld. Where
there is ro commercial discovery it shall 9c charged to the previous discovery tictd.

23° DEVELOPMENT EXPENDITURE

2.3.1

Development Expenciture shal! consist uf all direct anc! allocetec indirect costs and
expenditure incurred ir Development Operations, including but mol limitec to
expenditure on:

fa} drilling wells which are completad as producing wells aqc drilling wells for
pursoses of producing a Petroleum reservoir alreacy discovered, whether
these walls are dry of oroducing and drilling wells for Lhe injection of water or
gas to enhance recovery af Petroleum;

fo} tangible driling onets ‘or comaleling wells oy way of nsiallation of casing of
equipment or otter ater a well aas been cried ‘or the purpase af
bringing such well into 5 a producing well of as a wel for the injection of
water ar gas te erharce recuvery of Petraleum;

Jn
24

2.6

{c} intangisle drilling costs such as labour, consumable material and services
having no salvage value which are incurred in drilling and deepening of wells
for producing purposes;

(d) flelc facilities such as pipelines. flow fines, production and treatment unis,
wellhead equioment, subsurface equipment, enhanced recovery systems,
olfshors plattarms, Petroleum storage facilities ard accass roads for
production activities,

fe) engineering and cesign studies for the wel's and fie'd facilities;

{f) all service costs allocated to Development Operations on equitable bas's;

ig} al! General and Acminstretive Expenses cirecily attributable to Development
Operations or allocated (hereig on a cons slenl and equiladle basis,

232 Captal allowance for developmert expenses shail be granted under the following

conditions:
{al Develapmant activity has been approved by the Minister:
{b) Sevelopment activily tas beer curmplelec; and

{c} Pracuction acilvity has stared after the completen af the cevelopment
activity.

PRODUCTION EXPENDITURE

Praduction Expenditure shall consist of but not limited to al! cirect and allocated indirect costs.
and exgendilure incurred in Petrolgum Operations inclucing appropriale avandorment
charges, after the Date of Commencement of Commercia’ Prociuction. such expenditure
being otier than Exploration Expenciture, Developmert Expenditure, General and
Audminisirelve Expenses and Service Costs. The balance of General and Admnistative
Expenses and Service Costs not aliocaice to Exploration Operations or te Development
Operations under Section 2.2 and 2.3 sha'l be allocated to Production Expenditure,

SERVICE COSTS

2.5.1 Service Casts shall consist of aut not be limited to all direst and indirect exoenditure
incurred in supporl of Pecrolaum Operations, including the canstruction or instalistion
of Warehouses, piers, marine vessels, vehicles, motonsed rolling equipment, aircraft.
fire and securty stations, workshaps. water and sewerage plants, power p/snts.
housing communily and ‘ocrgslunal fauililies and furnilure, luols land. equipment!
usec n these activities

Service Costs in ary Caleadar Year shall include the total costs incurred in such year
to purchase snd consiruct or install suco facilities as well as the annual costs of
mairtaining and operating such facilities.

25.2 All Service Casts will be regulary allocated on an equitable basis to Exploration
Expenditure, Development Expenditure and Production Experditure

GENERAL AND ADMINISTRATIVE EXPENSES

General ard Acmin stratve Exoenses she'l consist of:

oests, in tha Republic o* Ghana.
Hing, procurement and empoyes

28.1 All main olfice, fied anc general acmin stetve
inclucing Sul nol fied to sy
relations servines:

peo

h
2.6.2

263

SECTION 3.

An overhead charge for the actual cest of services rendered outside the Republic of
Ghana by Contractor and its Affiliates far managing Petroleum Operatons and for
staff advice and assistance, including but not limited to financial, legal, accounting
and employee relations services in the following amounts:

{a} For the Exploration Phase: US Dallars 0-20mil ion- One point two five percent
(1.25%) lo a cap of US$200,000.00 par annurr

{b) For Development Prase: US Dollars 0-50million- One point two five percent
(1.25%) to a cap of US$500,000 00 per annum

{c} For Productian Phase: US Daliars 0 — 10millon — 1 percent (196) to. a cap of
JUS$200,000.00 per annum

All General and administrative Exsenses will be regularly sllovaied as specitied in
subsectians 2.2.1{f}, 2.3.*(g} ard 274 to Fxploraton Expenditure, Development
Expenciture and Production Expenditure.

34 COSTS, EXPENSES, EXPENDITURES AND CREDITS OF
CONTRACTOR

3.1.1

Contractor for the purpose of this Agreement shall charge the following allowable
ously to bie gcouunls:

a) casts ol acquiring surface rights.

(b) labour and associated cosis

(a) transporiation casts;

(d) charges for services;

fe} material and equipment costs;

th} rentals. duties and olher assessrrents:
{g) insurance and losses {inclucing ¢eductibles'excesses):
(P) legal expenses;

ti} training exaenses;

ti} general and edrinistrative expenses;
{k) ulility costs;

a) off ce facility charges,

im} communication charges;

in} ecolagical end environmental charges;
{o} abandonment and site restoratian costs; and
ip) suc obier cosls nacessary for the Petro'eum Operations

pes

>
3.2

34

3.5

COST OF ACQLIRING SURFACE RIGHTS AND RELINQUISHMENT

Cost of acquiring surtaca rights snall consist of all direct costs attributable to the acquisition,
renewal or relinquishment of surface nights acquired and maintained in force over the
Contract Ares.

LABOUR AND ASSOCIATED LABGUR COSTS
3.3.1 Labour and associated labour costs shall include but not he limited to:
{ay gross salaries anc wages including bonuses of those employees of
Contractor and of its Affiliates engaged in Petroleum Operations who are

permanently or temporarily assigned to Ghana;

ib) cosls regerdig holideys, vacalion, sikress ge Uisedilily payments
applicable to the salaries and wages chargeable under (a);

ish experses or contributions made pursuart to assessments or abligations
imposed under Lhe | of the Republic of Ghana which are apalicable lo
cost of sala‘ies ane wages geable uncer (a),

id} cost af established plans for employees life insurance, hospitalisation,
pensions snd offer benefits of = like nature customarily crenied lo
employees; anc

fel reasonahle travel and personal expenses of emoloyees and families
inc uding those made for travel and relocatian of the personnel.

TRANSPORTATION COSTS

Transportation costs and other reated costs of transportation of emplayees ar secondees of
tne Contractor or ils affiliates, ccu pment. matenals an¢ supplies necessary for the conduct of
Petroleum Operations

CHARGES FOR SERVICES
36.1 Charges for services shall include:

(a) the costs of third party contracts which ere the actual costs of corlracts for
technical and other services entered into oy Contractor ov its Affiliates for
Petralaum Operations mace with thire panies other than Contractor or
Affiliates of Contractor. pravidec thal the pices paid by Contractor are no
haner than the prevailing rates for such services ir the regioral market:

ib} cost of technical and ather services of personnel assigned by the Cantractor
and ils Afilisles when perfornirg management, angingering, Qualagical.
geophysical, administrative, legal, accounting, treasury, tax, employee
relations. computer services, purchasing, and all other functians for the d rect
benalit of Pelroleurs Operalians. Pravidec that charges for such services
shall be at actual casi. All Services furnishee oy Contractar and is Affiliates
(other than tie Operator) shal be performed hased on and pursuant te &
form serviecs agreement la bu eporaved, a cugy of which stall be aravided
to the JMC after the Fffective Date

te} cast of general services, including out not withaut limitatios, orafessioral
consularils aw olkers whe perform service for lhe drecl genes of
Petroleum) Cperatic

3.6

3.7

38

{d) costs associated with the use of equipment and ‘facilities owned and
furnished by the Contractor's Affiliates, at rates commensurate with the const
of ownersh p anc operation; provided, aowever, thal such rales shall not
exceed those currently prevailing for the suaply of like equiament and
facilitias an comparable terms in the area where the Petroleum Operations
are being conducted and shall be on an arm's length basis. On the request
of the GNPC, the Contractor shall provide the GNPC with evidence of sich
rates being an an arm's length basis. (If the GNPC considers that any such
rate is nol on an arm's length basis, then the GNPC has the right to refer the
matter ta an expert pursuant to Aticle 24.9 af the Agreement}. The
equipment and facilitias referred fo berein shall exclude major investment
ilems suc’ as (dul not mited to} eri ling rigs, grocucing platforms, oil treating
facilities, oil and gas loading ard transportation systems. storage and
tarminal facil ties and other majar facilities. rates for which shall be subject to
sogarale agreement! veltrthe GNPC.

RENTALS, DLTIES AND OTILER ASSESSMENTS,

All rentals, taxes, cules. levies, charges, fees, contibuLons aac any other assessments and
charges levied by the State in connection with Petroleum Operations ar paid for the hensfit at
Patroleum Operations. with ine exception of the income tex specifiec nthe Anic'e “2 at the
Agreement.

If the Contractor or any of its Affilates is subject to income or withhaldiag tax as ¢ result af
services perlormac ai cost for the Pelro'eum Operations under the Agreement ils charges for
such services may be increasec by the arrount recuired lo cover such taxes {grossed up)
aciuding taxes on such grs2s up.

INSURANCE AND LOSSES

ia) Insurance oremium and costs incurred for insurance, oravided that if such
insurance is woolly or partly placed with an Affliate of Contractor, such
premium ane vosls shal be recuverable only lo the extent nol in excess of
those generally charged oy competitive insurarce companies other tian
Affiliata: and;

fo} costs and losses incurred as a consequence of events, woier are, inso*ar as
Not mace goad by nsurance, allowadle under Aricie 17 of the Agreement

{c} Costs of expenses necessary for the repair o- realacement of prapery
resulling from damage or losses incurred.

LEGAL EXPENSES

All costs and expenses of litigstion and legal or relatec servicas necessary ar axpedient for
lhe procuring, perlectng, releining and protecting the righls hereunder anc in defercing or
prosecuting lawsuits involving the Contract Area or any thie pany claim @rising out of
activities under the Agreement, or sums paid in respect of legal servicas mecessary or
exoedent for the protection of tre joint interest of GNPC and Contractor, proviced that where
legal services are rendered in such mattes hy saaried or requiary retained lawyers of
Contractor or an Affiieta of Cantractor, such compensation will be included insluad under
either Section 3.3 of 3.5, as applicable. The preceding casts and experses shall not include
casts of any nature (including atiomeys’ ees and the fees of the ICC, arditrators, the Sols
Expert. other experls, professionals snc translators) incured on connection willl aw
cansultaton, arbitration or Scle Exoer process urder Article 24 of the Agreement which sha’!
be home in accordanoa with Anicie 24.10 of the Agreement

wt
IN WITNESS WHEREOF the duly authorized representatives of the Parties have caused this

Agreement ta be executed on the date first written above.

DISCLOSING PARTY
I =]

Signature:

Name:

Title:

Date:

RECEIVING PARTY
i
Signature

Narte:

Title:

Date;
38 TRAINING COSTS

All costs and expenses incurred by Contractor in training of its employees and nominees of
GNPC lo Ine extent that such traning 's allributable to Petroleum Operations under the
Agreement.

310 GENERAT. AND ADMINISTRATIVE EXPENSES

General and Acminstatve Expenses shall consist of the costs described in Subsection 2.6.1
and the charge described in Subsection 2.6.2.

311 UTILITY COSTS

Any water, electricity, heating, fuel or other energy and utility costs used anc consumed for
ine Petroleum Operations.

342) OFFICE FACILITY CHARGES

Tha cost end experses of corstructing establish ng. maintaining ard operating offices,
camps, Tousing and any other far sin Ghana vecessary lo the concuct af Petroteum
Operations: The cost of senstruc’ or otherwise establishing any aperating factity which
may be used at ary time in operations of more then one field stall be chargee inital y to the
field of fields ‘or which the facility 3 first used. Costs incurrecl, thereafter shal! be allncated ir
@ ressonable manner, consistent with intemstone! accounting prectice, to tne fields for which
the facilty is used

3.13 COMMUNICATION CHARGES

The costs of acquiring, leasing, installing. operating, repairing and maintaining communication
systems, ncuding radia end microwave facrities

344 ECOLOGICAL AND ENVIRONMENTAL CHARGES

All charges for environmental protecton and safety measures conducted in the Contract Area
in aceardance with Article 17 of the Agreement.

3.15 ABANDONMENT COST
Cost relating to the decommession.ng and abandonment of operations anc facilities, site
restoratan and other associated operations accrued fram a reasonable dale im advance
based on eslinave of such cost (wilh suvscguert adjusiments lo actuals) as provided in
Article 12.10 of the Agreement

3.16 OTHER COSTS
Any other costs nol covered or dealt with in the foregoing provisions which are incurres and
not mentianed in this Sestion 3.16 far the necessary and oraper senduct of Patrolaum
Overations.

3.17 COSTS NOT ALLOWABLE UNDER TILE AGREEMENT
3.474 The following costs shall not be allowable under the Agreement:

(a) commiss’nn paid ta ntermediares Oy Contactar;

aA
3.18

{b)

{c)

{c)

i)

i)

(gt

iy

(i)

a

fk}

th

charitable donations ard cantrinutions, except where prior approval has bee
obtained from GNPC;

oasis (including duties) arising from the marketing or processing Petroleum or
iransporlalion of Petroleurs heyond the Delivery Point:

the costs of any Bank Guarantee under the Agreement and any vlier
amounts spent on indurmpilies with cegard fo non-fulfilment of contractual
obligations;

premium paid as @ result of GNPC exercising a Sole Risk oation under
/vticle 9 of this Agraement;

costs of any nalure {including attorneys’ feas and the fees of the ICC,
arbiralors, lhe Sole Expert, other experts. prolessiovals and translators}
incurred in connection with any consullavon, arbitration of Sole Lxpert
prooess under Arlicle 24 of the Agreement;

fines, penalties and interest due pursuant to any app icable law or regulation
ancior imposed by s campatent administrative or judicial body;

costs, damages and wiher lguililies incurres as a result of (1) 4 breach of any
provision of the Agreement other than a contractual standard of care as
decides by an arhifratan pane cr Sole Expert ar ackrowlacged by
Cantrsetar, (2} Gross Negtigieice with respect to any contractual stancarc of
care sel fori in this Agreement, anciar (3) wilful miseanduct, in each case hy
ihe Contractor, the Operator, their respective Affiliates and/or suncontectors.
andior any ather entitics or persons for whan the Contractor is responsible
under the Agreement

(1) income taxes (including any taxes on the net income of permanent
establishments in Ghana ad any capital qains taxes or taxes on assiqament
of interest}, withholding taxes andior royalty shares or other Petroleum
enttements, in each case paid to auttior ties in Ghana in connection wilt oF
related to the Agreement, (2) any taxes pad to authorities culside Ghana,
excepl any foreign value added taxes or other loreign taxes paid with respect
10 orecucts or services impurled into Ghana, (3) any texes subject to
rembursemant or refund and, {4) eny other taxes that should be ceemed
non-silowabie costs,

costs incurred by the Contractor under contracts or amendments tharato that
were subject to apyroval by the JMC or GNPC and were nol se aporoved;

oasis that are 1ot documented in accordance with applicable law or this
Agreement, and

any bonus payments ayahle by the Contractor uncer the Agreement to bie
State, ary other governmerlal body in Ghana, GNPC or any Affiliates of
GNPC.

ALLOWABLE AND DEDUCTIBILITY

The costs and expenses sel forth herein shall be far the purpose of celerrrining allowable or
ro-allowsdle cosls and expenses anly ard shall have no bearing on Contractn’s eligi ti ity or
otherwise for ¢eductions in computing Contractor's net income from Pelroleum Operations for
income tax aurposes under the Agreement

ee
h
3.19 CREDITS UNDER THE AGREEMENT

3.19.1 The net proceeds of the following transactions will be credited to the
accounts under the Agreement:

fa} the net proceeds of ary insurance or claim in connection with Petroleum
Operations or any assets charged to the accounts under the Agreements
when such operations or assets were insured and the pramium charged to
the accounts under te Agreement,

{b) revenue received from third parties for the use of property or assets charged
ta the eenounts uncer this Agreement;

{e} any adjustment fram the suopliers or manufacturers or their agents in
commecton with a defectve equipment or materal the cost of which was
oreviously charged to the acoaurt under the Agreemert;

id) ihe proceeds received for inventory materials preveusly charge to lhe
accoum under the Agreement and subsequently exported from the Repudlic
of Ghana or transferrec ar sald to third parties;

{e) renta 5, refurds or ather credits received wien apply to say charge which
has been ade to the account under the Agreement but excluding any aware
grarted under arbitration or So'e Expert proceedings;

(fl the proceeds fram the sae or exchange of plant or facilities tom the
Developmert and Production Arga or plant or facililies the acquisition cosls
and the cost of sale

(a) the oraceeds derived fram the sale or ssue of any intellectual property the
development costs of which were neurred pursuant lo this Agreement,

{a} the proceeds from tne sale of any petroleum information derved from
Petroleum Operations under this Agreement; anc

fi) any General and Administrative Expenses or Service Expenses that benefit
any operation or activily other tian Petroleum Operations.

3.20 DUPLICATION OF CILARGES AND CREDITS

Notwithstanding any provision lo tie contrary in this Annex, it is Lye intenton thal (here shail
be ro cuplication of charges or credits in the accounts under the Agreement.

SECTION 4.

44 VALUE OF MATERIAL AND EQUIPMENT CUARGED TO TUE
ACCOLNTS UNDER THE AGREEMENT

Material and equipment purchased, !sased om rented by Contractor for use ir Peiraleum
Opveralions shall be valved al the aclual ret cost neurred by Contractor. [he ret cost shall
inc ude invoice price less trade ard cash discounts, if any, aurchase and procurement
dlus freight and forwarding charges between pont of supply snd aoint of shipment, freight to
gorl of deslinabor, insurance, taxes, cusloms vulies. consular lees, olier ilems chargeable
aganstir ported material. enc any other related costs actually aaic.

42

43

4.4

45

46

VALUE OF MATERIAL PURCHASED FROM AN AFFILIATE

4.2.1 Contractor shal! notify GNPC of ary goods supplied by an Affliate of Contractor.
Malerisis purchased from Affiliate of Contractor shall be charged al the prices
specified in Section 4.2.2, 4.2 3 and 4.2.4 below.

422 New Material (Condition “A") New meteria’ shal! be classified as Condition “A*
Such rralerist shall be valued af the prevailing markel price, plus expenses incurred
in procuring such new materials. and in maving such materials to the locations were
the material shall be usec.

4.2.3 Used Material (Condition “B”) Used material shall be class fied as Cancilion *B"
provided that itis In sound and serviceable condition and is suitable for reuse without
recarditioning. Such maternal shell be valued at not more than seventy five percent
(75%) of the currant price of naw materia valued acoarding to Section 4.2.1 above.

424 Used Material (Condition “C") Used material which is serviceable ‘or original
function as goad secand hand matevial after recand tioning and cannot be classified
as Condition “B* shall 2e classiiec as Condition “C". Such maverial shall ye velued al
not more char fifty percent (50%) of the current price of new material valued
according ta Sectian 4.2.1 shove, The cas: af recandition ng shal be charged to the
reconditioned melaris! pravidec thal tial the value af such Conditian “C* malenal plus
the cost of reconditaning does not exceed the value of Condition *B" material

CLASSIFICATION OF MATERIALS

Material and equipment costs sha'l he charned ta the respective Fxnlaratian Expenditure,
Develuprment Expenditure, Operating Expenditure accounts al lie lime the material and
ecuipmert 5 acquired and on the basis of tre intended use of the matenal and equipment.
Should suck material end aquipment subsequently be usec other than as intended, the
relevant charge wall be transferred ta the appropriate account.

DISPOSAL OF MATERIALS

Sales of propery shall he recarded at the net amount collected hy the Cantrartor fram the
purchsser.

WARRANTY OF MATERIALS

in the case of defective material or equioment, any adjustment received by Contractor fram
the sunoliers or manufacturers of such materials or their agents wall he credited to the
accounts under the Agregment,

CONTROLLABLE MATERIALS

4.6.1 The Contractor shall corto! the acquisition. lonation, storage ard disaosition of
materials which are subject lo accounting record control, physical inventory and
adjustment far averages and shortages (hereinafter retered to as Contraliaole
Material}.

46.2 Unless adcitional inventories sre scheduled by lie JMC, Comractor stall conduct one
physical inventory of the Controlable Maternal each Calendar Year which shal be
oor pleted prior ta the end of ihe year. The Contractar shall conduct seid inventory
ene dale lu be approved by tbe JMC. Faiure onthe oerl of GNPS to parlcipale ina
JMG schedule or aporovec physical inventory shall be regarced as approval of the
results of the physica! inventory 2s concuctec hy the Contractor

46.3 The gain or loss resuking from che physical inventory stall be ref ected in tne slock
records o° Controllable Materials The Contactor shall compile & reconciliation of te

inventory with a reasonable exolaration for such gains or losses, Failure on the part
of GNPC to abject to Contractor's reconciliation within thirty (30) days af compilation
of said reconcil ation shall be regarded as approval ay GNPC.

SECTION 5.

5.1

5.2

5.3

CASH CALL STATEMENT

5.1.1 In respect of any Exploration Costs to which GNPC is contibutng or any
Development and Production Area in which GNPC elects to take a participating
interest, and in any case where Contractor canducts Sole Risk Operations for
GNPC’s atcount, Contractor shall at least fifteen (15) Gays prior to the
commencement of any Month submit a Cash Cail Statement to GNPC. Such Cash
Call Steternent shall include the following information
fa) Due Date,
fb} Payment Instructans,
fc} The balance prior to the Cash Cal heing issued:
{c) The cash call heing ssued

is) Amount of US Dollars due; and

ih An estimation of the amounts of US Dallas requiree from GNPC for the
fallawing marth

$41.2 Fallowing a Cash Cail GNPC shel make payments to the approorisie bank account
maintained by the Operator for the Jaint Accaunt as specified on the Cash Cail Alt
such payments shall he made in sufficient time to ensure that they will each 9e
credited to the appropriale bank account on the due date specified ir the Cash Cal!
and wilhoul the deduction of any bank charges.

Not Ister than the thirtieth (30°") day of each Month, Contractor will furnish GNPC a
statement reflecting for the previous month:

fa} Payrenis;
{3} The nature of such payments by agpropriate classifications; and
fe) The balance due te or fram GNPC.
Contractor may in the case where a large unforeseen expenditure becomes necessary

issue a special Cash Call Statement requiring GNPC to meet such Cash Call within ten
(10) days of receipt of such Statement.

SECTION 6.

641

PRODUCTION STATEMENT

6.1.1 Subsequent to ne Dale of Commercement of Commercial Procuction fram the
Contract Ares, Contractor shall submit = monthly Production Siatemeni to GNPC
shoveng the Istlowing imomation ler eseh Deveooment and Production Area as
appropriate
(a) the quantity of Cacde Oil pracuced and saved,

gh) the quantity of Natural Ges prodused end saved
6.2

ic} the quartitics of Petroleum used for the aumose of conducting drilling and
Praduction Operatans, pumping te field storage and re-njectians.

qd) the quantities of Natural Gas flared;
te) the size of Petroleum stocks held al the beginning of the Month; and
i) the size of Petraleum stocks held at the enc of the Month,

The Praduction Statement of each Calercar Manth shall be submitted to GNPC not later than
ten (10) days after the end af such month.

SECTION 7.

TA

VALUE OF PRODUCTION STATEMENT

During each Querter Contractor shal’ prepare # stalerrent providing calculaions o° tne value
of Crude Oil procucee anc saved based on the Market Price established uides Article 11 of
this Agreement, the amounts af Crude Oil allacated to each of the Parties dunng tha: Quarter,
the buyer of the cargo. sales basis with respect to Benchmark crude ail, Lie pricing basis, the
differential, and any deductons. Each Production Statemert shall be submitted te the
Minister and GNPC not later than thirty (30) days fallawing the determination notification ard
acceptance ol lie Werld Markel Price lo GNPG according ta Aricie *1 0° this Agreement

SECTION 8.

8.1

ALLOWABLE COST STATEMENT

8.1.1 Contractor shall prepare with respect to each Quarter, an Allowadle Cast Statement
containing the following infarmation with respect to costs that are allowable urder
Section 3.178 of this Accounting Gu de:

{a} Total Petroleum Costs in prevous Quarters, if any
(b) Petroleum Casts for the Quarter n questan;

{c} Total Petroleum Casts as of the end of the Quarter in question (subsection
8.1.1(a) plus subsectan 8.7. 1ib) above);

id) Petroleum Costs tor Development Operations advanced im tre Quarter in
respect of GNPC’s Participating Interest pursuant to Article Error! Reference
source not found.; and

fe) Costs as specified in {cj above which have been recovered during lie
Quarter pursuant to Article *D.21/e} of the Agreement anc the balance, if any,
of such costs unrecovered and caried fanward for recovery in a later penad.

81.2 Petroleum Casts for Explorstan. Developrrent and Production Operations as delailed
above shall be sepurately iceclified for cach Development and Production Area
Pevoleum Costs for Explorsten Operations aot directly attriputaole ta = snecific
Development Area shall be shown separately.

&

i

}
82

The Allowable Cost Statement of each Quarter shall be submitted to GNPC no later
than forty-five (45) days after the end of such Quarter.

SECTION 9.

3.1

9.2

STATEMENT OF EXPENDITURES AND RECEIPTS

9.1.1 Subsequenl to lhe Dale of Commencament of Corrmercis! Production from the
Contract Area, Contractor shall prepare with -especi to eaca Quarter a Statement of
Expenditures and Receipts The Statement will cistinguish between Expiorstion
Expenditure and Development Expenditure and Production Expendilure and vill
identify major items of expenditure within these categories. The statement wil show
the fal owing:
{al actual expendituras snd receipts for the Quarter in question;
ib) cumulative expendilure ard receipts for tne budget year in question;
{c} latest forecast of cumulative expend:tures at the year end;

qd) varaiians between hucget forecast anc latest forecast and explanations
therefore,

(e) Price per barrel of crude gil sold, and
if) Price per bar-et cf oll equivalent of Gas seid.
The Statement of Expencitures and Rece pts of each Calendar Quarter sha'l be submitted to

GNPC not later than forty-five (45) days after the end of such Quarter for provisional approval
by GNPC

SECTION 10,

10.1

FINAL END-OF-YEAR STATEMENT/AUDITED FINANCIAL STATEMENT

The Contractor will prepare a Final Enc-of Year Staterrent The Statement will contaia
information 2s provided in the Production Starement, Value cf Productian Statements,
Allowable Cost Slatement anc Slatements vf Exgenditures ard Receipls, as app opriale.
The Final End-of-year Statement of each Calencar Year shall be suomitted to GNPC within
ene buncred anc hwerty (*20) days of the end of such Calendar Year. Any necessary
subsequent acjustinents shall 9e reported gromplly lo GNPC.

ln additen to the Final End-of-Year Statement an audited ‘nancial statement of each
Contractor Party shall he subm ted to CNPC and Petroleum Commissian by 30° April af the

year following.

SECTION 11.

11.4

BUDGET STATEMENT

44.4.4 The Contractor shall prepare an annual budgel slatemert This will distinguish
between Exploration Exsenditures, Development Expenditures and Pracuction
Expenditures anc will shay the following:

fap tereoast Expencitures snc Receiple for the budget year uncer the
Agreement,
fo} cumulative Exgendtures and Receipts to the end of saie bucget year; and
(c} the most important individual ems of Exploration, Development and
Production Expenditures for said budgel year.

1141.2 The budget may include a budget line ar lines for unforaseen exaenditures which,
however, shall nat exceed ten perce (10%) of the tata! bucgetary expanditure.

11.2 The Burget Statement shall be submitted to GNPC and JMC with respect lo exc budget
year no lass than ninety (90) days before the start of suct yuar except in the case of the first
year of the Agreement when the Budge! Slatement shall be sudmilled wrthin sixty (60) days of
tha Effective Date.

11.3. Where Cantractor foresees thal during the bucget period experditures have to be made in

excess of Lie ten percent (10%) pursuaril to sectinn 111.1 hereof, curtractor shal! submit a
revision of the budgel to GNPC.

SECTION 12,
12.1 LONG RANGE PLAN AND FORECAST
12.1.7 Contractor shell prepare and submit to GNPC the followiaa:

ta) During Exaloration Period, an Exploration Plan for each year commencing as
of the Evective Date wnic shail concain the following irlormation:

) Estimated Exploration Casts shawing outlays for eacn of the years ar
fie wumber of years agreed and covered by the Plan;

(ii) Details of seismic operations “or each such year;

(ili) Details of drill ng activities plaaned for each such yaar; ard

fiv) Details of infrastructure utilisation and requirements.

The Exploration Plan shall be revised an each anniversary of the Effective

Date Contractor shall prepa-e and submil le GNPC the first Exploration Pian

for the Initial Exploraten Period af two (2) years wilnin sixty (60) days of the

Effective Duta and thereafter shail prepare anc submit to GNPC no later than

forty five (45) days before each anniversary of the Effective Date a revised

Explaratan Plan

{b) In the event of s Develooment Plan being approved, the Cuntractor sha'l

prepare & Develupment Forecast for each calendar year of the Deve'oprient

Periad, which shall contain the follaying information.

t forecast of capilai expendture porions of Development and
Production expenditures for excl Calendar Year of the Development
Period,

ti) forecast of operating casts 7or each Calendar Yesr,

(ili) forenaat of Petroleum procuctian far each Calendar year;

(yy lerecast of number anc types a° pesornel empicyed in the
Petroleum Operstions in the Repuolic of Ghane;

(eh descr pion of proposed Petroleum marketng arrangements:

iyi} cesanation of main lectinoagias emaloyed. and

jes
(i) description of the working relatorship of Contractor to GNPC,

{ch The Development forecast shal! he revised at the heginning of each Calendar
Year commencing as of the second year of the first Development forecast
Contractor shail orepare and submit to GNPC the first Development forecast
within ane hundred and iwanty {120} days af the cate when the first
Develosment Plan is aporoved by the Minister and Contractor commences
the implementation of such plan and thereafter shall prepare and submit a
revised Develapment Forecast to GNPC na later than forty five (45) days
belore each Calendar Year currmencing as of the second year of the first
Develonment forecast

122 CHANGES OF PLAN AND FORECAST

ft is recognised by Contractor and GNPC that the detais of tie Exploration Plan and
Develapment forecast may require changes in the light of existng circumstances and nothing
herein contained shall limit the flexiaility lo make such changes, Consistent valy the foregeing
the said Plar and Forecast may be revised annuslly

ANNEX 3

FORM OF CONFIDENTIALITY AGREEMENT
Offshore South-West Tano Contract Arca

THIS AGREEMENT is entered into this ............ day Of... the "Effective Date")
by and between [ J, a campany organized and exi
[ ] {hereinafter referred to as the “Disclosing Party"); and .
company organized and existing under the laws of
as the “Receiving Party").

The companies named above may collectively be referred to as the *Parties” or individually
as "Party"

WHEREAS in connection with the Possible Transaction (as detined below) by the Receiving
Party, the Disclosing Party is willing. in accordance with the terms and conditions of this
Agreement. lo disclose certain Confidential Information (as defined below) relating to the
Offshore South-West Tano Area { the “Area") shawn in Exhibits A to D attached hereto; and

WHEEREAS the Petroleum Agreement covering the said Contract Area requires that the
Disclosing Party require the execution of a confidentiality agreement by Receiving Party prior
to the disclosure of Confidential Information in order to govern such disclosure and that a copy
of all such signed confidentiality agreements be provided to GNPC.

NOW THEREFORE, in cansideration for the mutual undertakings of the Disclosing Party and
the Receiving Party under this Agreement, the Perties agree es follaws

é Definitions

As used in this Agreement the following words and terms shall have the meaning ascribed to
them below:

4 ‘Affiliated Company” means any Person which:
a. Controls diractly or indirectly & Party, or
b. is Controlled directly or indirectly by such Party, or

6. {s directly at indirectly Contratled by 4 Person which directly ar indirectly
Controls such a Party.

1.2. “Confidential Information™ means individually or collectively:

1.2.41 any and all data and informatian obtained as a result of petroleum
ogerations in the Area, inclucing without limitation well data end
seismic informatian together with all other data and information
obtained by or on behalf of the Disclosing Perty in connection with the
Disclosing Party's petroleum operatians in the Area, as well as
geological and economic reports, studies, interpretations and
analyses prepared by or on behalf of the Disclosing Party in
connection with its petroleum operations in the Area. Confidential
Information includes certain proprietary data and infonnation that is

VU

per

b
the property of GNPC (hereinafter "GNPC Information’) as described
in Exhibit B attached hereto.

Provided that, the following shall not constitute Confidential Information:

1.3

14

1.5

1.6

1.3

1.2.2 information that can be reasonably demonstrated by the Receiving
Party as being already lawfully known to Receiving Party as of the
Effective Date;

1.2.3 information that is or becomes available to the public other than
through the act or omission of Receiving Party or of any other Person
to whom Confidential Information is disclosed by the Receiving Party
pursuant to Article 4.2 unless public disclosure was made pursuant lo
Article 4.1;

1.2.4 information thet is acquired independently from a third party that has
a right to disseminate such information at the time it is acquired by the
Receiving Party; or

1.2.5 nformation that can be reasenably demonstrated by the Receiving
Party to have been developed by Receiving Parly independanty of
the Confidential Information received from Disclasiny Parly.

“Control” meens the ownership cirectly or indirectly of 50% or more of the
voting nights in a Person or the ahility to direct, directly or indirectly, the
management or policies of a Person, whether through the appointment of the
directors, the ovmership of voting shares or other voting rights, pursuant to
written contract or otherwise. “Controls”. “Controlled by" and other
derivatives shall be construed accordingly.

‘Evaluation Material" means information derived in whole or in part from
Confidential Information, and qgenarated by of on behalf of the Recarving Party.
For purposes af this Agreement, Evalustion Material may include without
limitation medels, fechnicel, financial and economic reports, studies,
interpretations, analyses, estimates of reserves, and evaluations and notes of
documents or meetings.

"GNPC" means Ghana National Petroleum Corporation, a Statutory
Comoration established by Provisional National Defence Council Law 64 of
1984 with its Head Office at Petroleum House, Harbour Road, Tema.

‘Person’ means an individual, joint venture, corporation, company, firm,
partnership. limited partnership, limited liability company, trust, estate,
government agency or any other entity, including unincorporated business
associations

*Petroleum Agreement” means the Petrocum Agreament dated (| between
the Government of the Republic of Ghana, Ghana National Petroleum
Corporation, [Blue STAR Exploration Ghana Limited], (Heritage
Exploration and Production Ghana Limited] [GNPC Exploration and
Production Company Limited ] in respect of the Offshore South-West |ano
Area Offshore Ghana (and all amendments and supplements thereto).

‘Possible Transaction” means any oossible business arrangement with the
Disclosing Party under which Receiving Pary would acquire directly or
indirectly all or part of the rights and interasts owned by Disclosing Party and/or
Disclosing Party Affiliates in one or more offshore hydrocarbon explaration,
development or production assets located within the rea.

2. Disclosure

In connection with the Possibla Transaction, Disclosing Party is willing to disclasa to Receiving
Party certain Confidential Information. The Parties agree that the disclosure by the Disclosing
Party and the receipt by the Receiving Party of the Confidential Information is subject to the
terms of this Agreement.

3. Undertaking of Confidentiality, Restriction on Use and Damages

34 In consideration of the disclosure referred to in Article 2 abave, the Receiving
Party agrees that the Confidential Informatian and the Evaluation Material shall
be held and treated stictly in confidence and may nol be disclosed, licansed,
traded, published or otherwise revealed in any manner whatsoever, without the
prior vaitlan consent of the Disclosing Patty except as provided in Article 4
below.

3.2. The Receiving Party shall (and shall procure that any “filiated Company shall)
hot use or permit the use of the Confidential Information and/or the Evaluation
Material other than for the purpose of evaluating the Area and determining
whether to enter into negotiations in connection with the Possible Transaction
with the Receiving Party.

3.3. The Receiving Party shall (and shall procure that any Person that receives
Confidential Information andior Evaluation Material pursuant ta and in
accordance with Article 4.2 hereof shall} keep any Confidential Information it
receives and any copies thereof and any Evalustion Material secure and
confidential (in a manner no less secure and confidential than Receiving Parly
and such Persons keep their respective confidential information) and to prevent
the Confidential Information and any Evaluation Material from being disclosed
in breach of this Agreement

3.4 The Receiving Parly agrees not to disclose to anyone, except as provided for
by Article 4 below, the fact that the Confidential Information has been made
available of that discussions ar negolialions are faking place or have taken
place between Disclosing Party and Receiving Party or any Party's Affiliated
Companies.

3.5 The obligations of the Receiving Party for confidentiality and non-use as set
forth in this Agreement shall commence from receipt of the Confidential
Information by the Receiving Party. Further. the obligation not to disclose shall
not be affected by bankruptcy. receivership, assignment. attachment or seizure
procedures, whether initiated by or against the Receiving Party, nor by the
rejection of any agreamenl belwaen GNPC and Disclosing Parly and/or
Receiving Party, by a trustee of Receiving Party in bankruptcy, or by the
Receiving Party as a deblor-in-possession or the equivalent of any of the
foregoing.

3.6 The Recening Party agrees to indemnify Disclosing Party against direct
damages (including, losses, damages, claims, expenses and reasonable
attomey's fees) incurred or suffered as a result of a breach of this Agreement
by Receiving Party or its filiated Companies. Such direct damages shall be

ad
the sole exclusive remedy, and all other remedies or damages at law or in
equity are waived except such equitable relief as may be granted under
Article 11. In no event shall the Parties be liable to each other for any other
damages, including incidental, consequential, special, or punitive damages,
regardiass of negligance or fault.

Permitted Disclosure and Obligation of Receiving Party for Permitted
Disciosures

The Receiving Party may disclose Confidential Information and/or Evaluation
Material without the prior written consent of the Disclosing Party:

44 To the extent the Confidential Information and/or Evaluation Material is
required to be disclosed under applicabie law, order, decree, regulation or
rule of any governmental antly having junsdiclian over the Receiving Party.
er any regulatory antily, securities commission or stock exchange on which
the securities of the Receiving Party or any of its Affiliated Companies are
listed or are to be listed, provided that the Receiving Party shall make all
reasorahie efforts ta give written notice to the Disclosing Perly priar lo such
disclosure (including full details of the circumstances of such disclosure); or

42 Ta the fallowing persons on a need ta know basis and anly for the pursose
described in Article 3.2:

4.24 employees, officers and directors of the Receiving Party:

4.2.2 amployees, officers and diracters of an Affiliated Company of the
Receiving Party:

4.2.3 any professional consultant or agent retained by the Receiving Party
or its Affiliated Company: or

4.2.4 any bank, financial institution or entity financing or proposing to
finance the Possible Transaction, including any professional
consullant relained oy such bank, financial institution or entity for the
purpose of evaluating tha Confidential Information and‘or Evaluation
Material.

Prior to making any such disclosure to Persons under Articles 4.2.3 and 4.2.4
above, however, the Receiving Party shall obisin an undertaking of
contidentiality, on terms no less stringent than contained in this Agreement,
from each such Person; provided, however, thal in lhe case of oulside legat
counsel, the Receiving Parly shall only be requirad to procure that such legal
counsel is bound by ar obligation of confidentiality.

43 The Receiving Party shail be responsible to the Disclosing Party for any act or
omission of the entites and Persons described in Article 4.2 that would
constitute breach of this Agreement as if the action or omission had been
perpetrated by the Receiving Party and shall immedialely nolify the Disclosing
Parly upon becarning aware thal Carfidential Information has bean disclosed
in breach of this Agreement.

pra
yw
Ownership of Confidential Information

$4 Receiving Party acknowledges the Confidential Information, excluding the
GNPC Information. remains the property of the Disclosing Party and the
Disclosing Party may use such Confidential Information for any purpose
without obligation to the Receiving Party.

5.2 Receiving Party acknowledges that the GNPC Information is and remains the
property of GNPC and GNPC may use such GNPC Infarmalian for any
purpose without obligation ta the Disclosing Party or Receiving Party. In
addition, Receiving Party acknowledges that in the event that it acquires.
directly or indirectly an interest in the Area, that it may b¢ required to enter
into a cata licensing agreement with GNPC with respect to the GNPC
Information on terms to be agreec hetween GNPC and the Receiving Parly.

5.3 The Receiving Party shall acquire no proprietary interest in or litle or mght to
the Canfidsntial Informatiar

Return of Confidential Information

6.1 Disclasing Party may demand the ralure of the Canficentia! Information at any
time upon giving written notice to Receiving Party.

6.2 = Within thirty (30) days of receipt of the notice referred to in Article 6.1 or upon
completion of the Receiving Party's review and/or evaluation of the
Contidential Information, the Receiving Party shall retain no cogies of the
Confidential Information, but shalt:

6.2.1 Returs all of the enginal Confidential Infarmation te the Disclasing
Party.

6.2.2 Destroy or delete or cause to be destroyed or deleted all copies and
reproductions {20th written and electronic) of Confidential
Information and any Evaluation Material in its possession and/or in
the possession of persons to whom il was disclosed by {he
Receiving Parly. Confidential Informaton or Evaluation Material that
is in electronic format {including all electronic back-up files + subject
to Art 6.3.1} shall also be deleted; and

6.2.3 Provide a written certification, signed by an authorized ofticer of the
Receiving Party, that Receiving Party has fully complied with its
obligations under this Clause 6.2.

6.3 The provisions of Article 6.1 and 6.2 do not apply to the following:

6.3.1 Cantideniial Information or Evaluation Maternal that is retained in the
computer backup system af Receiving Party or a Person lo whom it
was disclasad under Arlicla 4.2 if the Confidential Information or
Evaluation Material will be destroyed in accordance with the regular
ongoing recorcs retention process of Receiving Party or such
Person and it the Centidential Intormation is not used prior to its
destruction
a.

10,

6.3.2 Confidential Information or Evaluation material that must be retained
under applicable law or reagulalian, including by slack exchange
regulations or by govemmental order, decrea, regulation or rule; and

6.3.3 any corporate cocuments or reports of the Receiving Party which
contain cata derived from the Confidential Information or Evaluation
Material which were presented to its executive coard (or the
equivalent thereof) and are required in accordance with applicable
jaw or its document retention policy to be retained;

erevided that any Confidential Information and/or Evalualian Matenal that is
so retained shall remain subject to the tamms of this Agraemant.

Remedies

The Receiving Party understands and acknowledges that any breach of the terms of
this Agreement may cause the Disclosing Party imeparable harm, and damages may
nol be an adequate remedy. and therefore agrees that the Disclosing Party, an
Affiliated Campany af Disclosing Party shall have the right to epaly, ex parte without
the nead te post ary type of bond or securily, (a a Gourl of competent jurisdiction for
specific performance and/or an order restraining and enjoining any such ofeach or
further disclosure anc for such other relief as may be deemed approprate. Such
right is to be in addition to the remedies otnenvise availadle to the Disclosing Party,
an Affiliated Company af Disclosing Party at law or in equity

Term

This Agrgement shail terminate on the later of five {5} years from the Effective Date
or the date on which disclosure by Disclosing Party is na longer restricted by the
terms of the Petroleum Agreement(s) currently covering the Area.

Representations and Warranties

The Disclosing Party represents and warrants that it has the right and authority to
disclose the Confidential Information to the Receiving Party. However the Disclosing
Party, its Affiliated Comparies and their respective principals, officers, directors and
employees make oo representation or warranties, express or implied as lo the
quality, accuracy and compleleness ef Ihe Confidential Information disclosed
hereunder, and the Receiving Party expressly acknowledges the inherent risk of error
in the acquisition, processing. and interpretation of geological and geophysical data.
The Disclosing Party, its Attiliated Companies and their respective principals, officers.
directors and employees shall have no liability whatsoever with respect to the use of
or reliance upon the Confidential Information by the Receiving Parly or ils Affiliated
Companies or Persons ta whom the Receiving Party discloses Confidential
Information under Article 4.2.

Assignment

The rights and obligations of the Receiving Party under this Agreement may not be
assignes in whole or in part by the Receiving Party without the prior written consent
of the Disclosing Parly, Any attempted assignment by Receiving Party without the
priar wnltan approval af Disclasing Party shell be void, Without limiling the prior
provisions of this Article 10, this Agreement shall Sind and inure to the benefit of the
Partes and their ressective successors and permitted assigns.

pte

A

Le
11.

12,

Governing Law and Dispute Resolution

41.4

11.2

11.3

11.4

11.5

This Agreement shall be govemed by and interpreted in accordance with the
laws of England and Wales.

Subject io Article 7 of this Agreement, any dispute arising out of. relating to,
or in connection with this Agreement, including any question regarding its
existence, validity or termination, shall be selec under the Rules of
Arbilratian of the Intamatianal Chamber af Commerce by three arbitraters
appointed in accordance with said rules. The place of arbitration shall de
London, England. The proceedings shall be in the English language

The resulting arbitral award shall be final and binding without right of appeal,
and judgment upon such award may be entered by any court having
jurisdiction thereof. A dispute shall be deamed to have ansen when either
Parly notifies the other Party in writing to that effect. Reeciving Party
understands and acknowledges that any breach of the terms of this
Agreement may cause the Disclosing Party irreparable harm for which
damages may not be an adequate remedy. Accordingly, the erbilrator may
award soth monetary anc equitable relief, inciuding injunctive relief and
specific performance ar alher such relief as may be daained apprapriate. The
Disclosing Party may apply to any competent judicial authority for interim or
conservatory relief; an application for such measures or an application far the
enforcement of such measures ordered by the arbitrator shall not be deemed
an istringement or waiver ct the Agreement to arbitrate and shall not affect
the powers of Ihe arbilralar Any manelary award issued by the arbitrator
shall be payable in U.S. dollars. Each Party waives any aight to damages
other than those provided in Article 3.6.

Unless the Partes expressly agree in writing to the contrary, the Parties
undertake as a general principle to keep confidential all awards in their
arbitration, together with all materials in the proceedings crealed for Ihe
purpose of the arbilralion and all olher decumants produced by another party
in the proceedings nat otherwise in the public domain - save and to the extert
that disclosure may be required of a Party by lega! duty, to protect or pursue a
legal right or to entorce or challenge an award in bona fide legal proceedings
betore a state court or other judicial authority.

Any Parly thet now or hereafter has a righl lo claim immunity for itself or any
of ls assels hereby waives such immunily and agrees nel lo claim such
immunity, in cennection with this Agreement, including any dispute
hereunder. This waiver includes immunity from {A} legal process of any sort
whatsoever, (B) jurisdiction or judgment, award, determination, order or
decision of any court. arbitrator. tribunal or Expert, (C) inconvenient forum,
and (D} any effort to confirm, enforce, or execule any dacision, seliament,
award, judgmenl, service cf process, execulion order, allachment (including
pre-judgment attachment) er cther remedy that results from an expert
determination, arbitration or any judicial or administrative proceedings
commenced oursuant tc this Agreement.

Non-exclusivity

The disclosure of Contidentisl intormation to Receiving Party is non-exclusive, anc
Disclosing Party may disclose the Conficential Informstion ta others al any lime

pursuanl lo the terns and conditions af the Patralaum Agreements.

v

WEA
b

s
13.

14.

15.

16.

17.

18.

No Rights in the Area

Unless otherwise expressly stated in writing, any prior or future proposals or offers
made in the course of the discussions of the Parties are subject to all necessary
management and government approvals and may be withdrawn by either Party for
any reason or for no reason at any time, Nothing contained herein is intended to
confer upon Receiving Party any right whatsoever to the inlerast of Disclasing Parly
in the Area,

No Waiver

No waiver by either Party of any one or more breaches of this Agreement by the
other Party shall operate or be construed as a waiver of any future breach or
breaches by the same or other Party, whether of like or of different character. Except
as may 5 expressly provided in this Agreement no Party shall be deemed to have
waived, released or modified any of ils ngtts under this Agreement unlass such Party
has expressly stated in writing, that it dees waive, release or modify such right.

Modifications

No amendments. changes or modifications to this Agreement shall be valid except if
the same are in writing and signed by a duly authorized representative of each of the
Parties hereto.

Severability

It any term of this Agreement is held by a court of competent jurisdiction ta be invalid
of unenforceable, then this Agreement, including all af Ihe remaining lerms, will
ramain in full force and effect as if such invalid or unenforceable term had never Deen
included.

Interpretation
17.1 Headings. The topicai headings used in this Agreement are for convenience

only and shall not be construed as having any substantive signiticance or as
indicating that all of the provisions ct this Agreement relating to any topic are
to be found in any particular Aricle,

17.2) Singular and Plural. Reference lo the singular includes a reference to the
plural and vice versa.

17.3 Include. The wards “include” and ’including” have an inclusive meaning, are
used in an illustrative sense and not a limiting sense, and are not intended to
limit the generality of the desc-iption preceding or following such term.

Counterpart Execution

This Agreement may be executed in counterparts and each counterpart shall be
deemed an original Agreement for all purposes; provided that neither Party shall be
bound to this Agreement until boty parlies have execuled a caunterparl. For
purposes of assembling the counterparts into one document, Disclosing Party is
autherized to detach the signature cage from ene counterpart and, after signature
thereof by Receiving Party, attach each signed signature sage to a counterpart.
19.

20.

21,

22.

Entirety

This Agreement comprises the full and cormplele agreenient of the Parties hereto
with respect la the disclosure of {he Confidential Information and supersedes and
cancels all prior communications, understandings and agreements among the Parties
with respect to disclosure of the Confidential Information to the Receiving Party by
the Disclosing Party, whether written or oral, expressed or implied

No Third Party Beneficiaries
20.1 This Agreement is made for the benefit of the Parties, any Affiliated Company

of the Disclosing Party and [hair respective successors and parmitied
assigns,

20.2 Ilis (he inlemtion of the Parties thal:
fa) any person who is an Affiliated Company of the Disclosing Party; anc
(b) GNPC in respect of any GNPC Information,

has a rignt under the U.K. Contract {Rignts of Third Parties) Act 1999 to
entorce of enjoy the benetit of any term of this Agreement Excepl as
aforesaid, a person who is nol a garly to this Agreement has no nght under
such Act lo enforce or enjpy tha benefit of any term of this Agreement.

20.3 Notwithstanding any pravisions ef this Agreement, the Parties to this
Agreement do not require the consent of any third party to vary this
Agreement at any time provided that the consent of GNPC will be required for
any variation which relates to any provision as it applies to GNPC Infarmatian.

Anti-Bribery/Anti-Corruptien

The Parties hereby agree that, in relation to this Agreement and the subjacl matler
hereol, they shall al all limes corply wiih all applicable law, ragulations and codes
relaling lo anti-bribary and anti-corruption, including but not limited to ensuring that
each of the Parties anc their respective representatives shall not engage in any
activity. practice or conduct which would constitute an offence unger any such laws,
regulations or codes (as may be amended from time te time).

Notices

All notices authorized or required between the Parties by any of the provisions of this
Agreement shall be in writing, in English and delivered in person or by courier service
or by facsimile which provides writien carfirmation of complete transmission, and
properly addressed to such Parties as shown below. Oral communication and emai’
do not constitute notice for ourposes of this Agreement and email addresses and
telephone numbers for the Parties are listed below as a matter of convenience only.
A nolice given under any provisian af ths Agreement shall ba deamed delivered only
when received hy the Party fo wham such notice is directed, and the time for such
Party to deliver any notice in response to such criginating notice shall run from the
date the originating notice is received. “Received" for purpases of this Article 21
shall mean actual delivery of the notice to the address or facsimile address of the
Parly specified hereunder. Each Parly shall ave Ihe right lo change its address at
any lime andor cesigrale thal capies of all such nalicas be directed to another
person, by giving writtar notice thereof ta al! other Parties.

Disclosing Party Name
